 

Exhibit 10.1

$500,000,000

FIRST AMENDED AND RESTATED CREDIT AGREEMENT

dated as of March 3, 2017,

 

among

OLD dominion electric cooperative

as Borrower

the lenders named herein,

as Lenders

The ISSUING LENDERS Party Hereto,

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Administrative Agent and Swingline Lender

 

COBANK, ACB,

as Syndication Agent

and

BANK OF AMERICA, N.A.

as Documentation Agent

 

COBANK, ACB, WELLS FARGO SECURITIES, LLC and MERRILL LYNCH, PIERCE, FENNER &
SMITH INCORPORATED

as Joint Lead Arrangers and Joint Lead Bookrunners

 

 

 

--------------------------------------------------------------------------------

Table of Contents

 

Page

 

ARTICLE I


DEFINITIONS

Section 1.01

Defined Terms

2

Section 1.02

Terms Generally

23

Section 1.03

Accounting Terms; GAAP

24

Section 1.04

Classification of Loans and Borrowings

24

Section 1.05

Times of Day

24

Section 1.06

Amendment and Restatement of Existing Credit Agreement

24

ARTICLE II


THE CREDITS

Section 2.01

The Commitments

25

Section 2.02

Loans and Borrowings

26

Section 2.03

Requests for Syndicated Borrowings

27

Section 2.04

Letters of Credit

27

Section 2.05

Funding of Borrowings

33

Section 2.06

Interest Elections

34

Section 2.07

Termination and Reduction of the Commitments

35

Section 2.08

Repayment of Loans: Evidence of Debt

36

Section 2.09

Prepayment of Loans

37

Section 2.10

Fees

38

Section 2.11

Interest

40

Section 2.12

Alternate Rate of Interest

41

Section 2.13

Increased Costs

41

Section 2.14

Break Funding Payments

43

Section 2.15

Taxes

43

Section 2.16

Payments Generally:  Pro Rata Treatment: Sharing of Set-Offs

47

Section 2.17

Mitigation Obligations; Replacement of Lenders

50

Section 2.18

Defaulting Lenders

51

Section 2.19

Swingline Loans

53

Section 2.20

Competitive Loans

56

Section 2.21

Increase of Commitments; Additional Lenders

58

Section 2.22

Termination of Commitments

60

Section 2.23

Extension of Maturity Date

61

 

    -i-

 

 

--------------------------------------------------------------------------------

Table of Contents

(continued)

Page

 

ARTICLE III


REPRESENTATIONS AND WARRANTIES

Section 3.01

Organization; Powers

63

Section 3.02

Authorization; Enforceability

63

Section 3.03

Governmental Approvals; No Conflicts

63

Section 3.04

Financial Condition: No Material Adverse Change

64

Section 3.05

Properties

64

Section 3.06

Litigation

64

Section 3.07

Environmental Matters

64

Section 3.08

Compliance with Laws and Agreements

65

Section 3.09

Investment Status

65

Section 3.10

Taxes

65

Section 3.11

ERISA

65

Section 3.12

Disclosure

65

Section 3.13

Margin Stock

65

Section 3.14

Wholesale Power Contracts

66

Section 3.15

Anti-Corruption Laws and Sanctions

66

Section 3.16

EEA Financial Institution

66

ARTICLE IV


CONDITIONS

Section 4.01

Effective Date

66

Section 4.02

Each Credit Event

68

ARTICLE V


AFFIRMATIVE COVENANTS

Section 5.01

Financial Statements and Other Information

69

Section 5.02

Notices of Material Events

70

Section 5.03

Existence; Conduct of Business

71

Section 5.04

Payment of Obligations; Taxes

71

Section 5.05

Books and Records; Inspection Rights

71

Section 5.06

Compliance with Laws and Agreements

71

Section 5.07

Use of Proceeds and Letters of Credit

72

Section 5.08

Further Assurances

72

Section 5.09

Identification of Parties

72

Section 5.10

Certain Equity and Security

72

 

    -ii-

 

 

--------------------------------------------------------------------------------

Table of Contents

(continued)

Page

 

ARTICLE VI


NEGATIVE COVENANTS

Section 6.01

Liens

73

Section 6.02

Fundamental Changes

74

Section 6.03

Lines of Business

74

Section 6.04

Transactions with Affiliates

74

Section 6.05

Certain Financial Covenants

74

Section 6.06

Hedging Agreements

75

Section 6.07

Wholesale Power Contracts

75

Section 6.08

Corporate Documents; Fiscal Year

75

ARTICLE VII


EVENTS OF DEFAULT

ARTICLE VIII


AGENCY

Section 8.01

Appointment and Authority

77

Section 8.02

Rights as a Lender

78

Section 8.03

Exculpatory Provisions

78

Section 8.04

Reliance by Administrative Agent

79

Section 8.05

Delegation of Duties

79

Section 8.06

Resignation of Administrative Agent

80

Section 8.07

Non-Reliance on Administrative Agent and Other Lenders

81

Section 8.08

No Other Duties, etc

81

Section 8.09

Administrative Agent May File Proofs of Claim

81

ARTICLE IX


MISCELLANEOUS

Section 9.01

Notices

82

Section 9.02

Waivers; Amendments

84

Section 9.03

Expenses; Indemnity; Damage Waiver

86

Section 9.04

Successors and Assigns

87

Section 9.05

Survival

92

Section 9.06

Counterparts; Integration; Effectiveness

92

Section 9.07

Severability

93

Section 9.08

Right of Setoff

93

Section 9.09

Governing Law; Jurisdiction; Etc

93

 

    -iii-

 

 

--------------------------------------------------------------------------------

Table of Contents

(continued)

Page

 

Section 9.10

WAIVER OF JURY TRIAL

94

Section 9.11

Headings

94

Section 9.12

Treatment of Certain Information; Confidentiality

94

Section 9.13

USA PATRIOT Act

96

Section 9.14

No Advisory or Fiduciary Responsibility

96

Section 9.15

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

96

 

 

 

 

    -iv-

 

 

--------------------------------------------------------------------------------

 

SCHEDULES

Schedule I

Lenders’ Commitments

Schedule 2.04(a)

Existing Letters of Credit

Schedule 3.03

Governmental Approvals

Schedule 3.06

Disclosed Matters

Schedule 3.14

Wholesale Power Contracts and Member Transmission Contracts

Schedule 4.01(b)(i)

Indebtedness

Schedule 4.01(b)(ii)

Subsidiaries

 

EXHIBITS

Exhibit A

Form of Assignment and Assumption

Exhibit B

Form of Borrowing Request

Exhibit C

Form of Interest Election Request

Exhibit D

Form of Issuance Notice

Exhibit E

Form of Note

Exhibit F

Form of Compliance Certificate

Exhibit G

Form of Competitive Loan Quote

Exhibit H

Form of Competitive Loan Quote Request

Exhibit I

Form of Competitive Loan Note

Exhibit J

Form of Notice of Requested Commitment Increase

Exhibit K

Notice of Commitment Termination

Exhibit L – 1

Form of U. S. Tax Compliance Certificate (For Foreign Lenders That Are Not
Partnerships for U. S. Federal Income Tax Purposes)

Exhibit L – 2

Form of U. S. Tax Compliance Certificate (For Foreign Participants That Are Not
Partnerships for U. S. Federal Income Tax Purposes)

Exhibit L – 3

Form of U. S. Tax Compliance Certificate (For Foreign Participants That Are
Partnerships For U. S. Federal Income Tax Purposes)

Exhibit L – 4

Form of U. S. Tax Compliance Certificate (For Foreign Lenders That Are
Partnerships For U. S. Federal Income Tax Purposes)

 

 

 

 

--------------------------------------------------------------------------------

 

THIS FIRST AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
March 3, 2017 among OLD DOMINION ELECTRIC COOPERATIVE, a Virginia utility
aggregation cooperative (“ODEC”), the LENDERS party hereto (as hereinafter
defined), the ISSUING LENDERS party hereto, and Wells Fargo Bank, national
association, a national banking association, as Administrative Agent and
Swingline Lender, amends and restates the Credit Agreement, dated as of November
21, 2011, among such parties, as amended by the First Amendment to Credit
Agreement, dated as of March 12, 2014.

ODEC has requested that the Lenders, the Swingline Lender and the Issuing
Lenders (all as hereinafter defined) extend credit to it in an aggregate
principal or face amount not exceeding $500,000,000 at any one time outstanding,
which can be increased hereunder to an aggregate principal or face amount not
exceeding $650,000,000 at any one time outstanding subject to the terms and
conditions set forth herein.  The Lenders, the Swingline Lenders and the Issuing
Lenders are prepared to extend such credit upon the terms and conditions hereof,
and, accordingly, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01Defined Terms.  As used in this Agreement, the following terms have
the meanings specified below:

“Additional Commitment Lender” has the meaning set forth in Section 2.23(d).

“Additional Lender” has the meaning set forth in Section 2.21(b).

“Administrative Agent” means Wells Fargo Bank, National Association, in its
capacity as administrative agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person (including ODEC), another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified.  For
the avoidance of doubt, TEC Trading, Inc. shall not be an Affiliate of ODEC for
purposes herein.

“Anniversary Date” has the meaning set forth in Section 2.23(a).

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to ODEC or its Subsidiaries from time to time concerning
or relating to bribery or corruption, including, without limitation, the United
States Foreign Corrupt Practices Act of 1977, as amended, and the rules and
regulations thereunder.

“Applicable Margin” means, for any day, the rate per annum set forth below
opposite the applicable Debt Rating (as defined below) of ODEC then in effect,
it being

2

--------------------------------------------------------------------------------

 

understood that the Applicable Margin for (a) Syndicated Loans that are LIBOR
Rate Loans shall be the percentage set forth under the column “LIBOR Margin,”
(b) the Commitment Fee shall be the percentage set forth under the column
“Commitment Fee” and (c) Letter of Credit participation fees shall be the
percentage set forth under the column “LIBOR Margin”:

Level

Moody’s Debt Rating

S&P

Debt Rating

Fitch Debt Rating

Commitment Fee

LIBOR Margin

Base Rate Margin

I

> Aa3

> AA-

> AA-

0.050%

0.90%

0.00%

II

A1

A+

A+

0.075%

0.95%

0.00%

III

A2

A

A

0.100%

1.00%

0.00%

IV

A3

A-

A-

0.125%

1.10%

0.10%

V

Baal

BBB+

BBB+

0.200%

1.25%

0.25%

VI

< Baa2

< BBB

< BBB

0.300%

1.50%

0.50%

 

The credit ratings referred to above (the “Debt Ratings”) are the long-term,
senior, unsecured, non-credit enhanced debt ratings or issuer credit rating
assigned to ODEC by Moody’s, S&P and Fitch, respectively.  If ODEC does not have
a Debt Rating from any such rating agency, for purposes of determining the
Commitment Fee and the applicable interest margin, the Debt Rating of ODEC from
such rating agency shall be deemed to be one pricing level (each a “Pricing
Level”) lower than the Pricing Level corresponding to the applicable long-term,
senior, secured, non-credit enhanced debt ratings assigned to ODEC from such
rating agency, if any.  The Applicable Margin as of the Effective Date (based on
current ratings) shall be Pricing Level III.

If at any time there is a split among Debt Ratings by Moody’s, S&P and Fitch
such that all three Debt Ratings fall in different Pricing Levels, the
applicable Pricing Level shall be determined by the Debt Rating that is neither
the highest nor the lowest of the three Debt Ratings, and if at any time there
is a split among Debt Ratings by Moody’s, S&P, and Fitch such that two of such
Debt Ratings are in one Pricing Level (the “Majority Status”) and the third
rating is in a different Pricing Level, the applicable Pricing Level shall be at
the Majority Status.  In the event that ODEC shall maintain Debt Ratings from
only two of Moody’s, S&P and Fitch and ODEC is split-rated and the Debt Ratings
differential is one level, the Pricing Level corresponding to the higher Debt
Rating will apply and if the ratings differential is two levels or more, the
Pricing Level corresponding to one level lower than the higher Debt Rating will
apply.  If at any time ODEC does not have a Debt Rating from at least one of
Moody’s, S&P and Fitch, the applicable Pricing Level shall be set at Level VI.

The Applicable Margin shall, in each case, be determined and adjusted on the
date of any credit rating agency report setting forth a new credit rating for
ODEC (each, an “Interest Determination Date”).  Such Applicable Margin shall be
effective from such Interest Determination Date until the next such Interest
Determination Date.

References to ratings in the table above are references to rating categories as
determined by the rating agencies as of the Effective Date and in the event of
adoption of any new or changed rating system by any such rating agency, each of
the ratings from the rating

3

--------------------------------------------------------------------------------

 

agency in question referred to above shall be deemed to refer to the rating
category under the new rating system which most closely approximates the
applicable rating category as in effect on the Effective Date.

“Applicable Percentage” means with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments
pursuant to Section 9.04.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“ASC 470-20” means the Financial Accounting Standards Board Accounting Standards
Codification No. 470-20, Consolidation, as amended, supplemented or modified
from time to time and any successor or replacement codification or
interpretation.

“ASC 810” means the Financial Accounting Standards Board Accounting Standards
Codification No. 810, Consolidation, as amended, supplemented or modified from
time to time and any successor or replacement codification or interpretation.

“ASC 825” means the Financial Accounting Standards Board Accounting Standards
Codification No. 825, Consolidation, as amended, supplemented or modified from
time to time and any successor or replacement codification or interpretation.

“ASC 840” means the Financial Accounting Standards Board Accounting Standards
Codification No. 840, Consolidation, as amended, supplemented or modified from
time to time and any successor or replacement codification or interpretation.

“ASC 842” means the Financial Accounting Standards Board Accounting Standards
Codification No. 842, Consolidation, as amended, supplemented or modified from
time to time and any successor or replacement codification or interpretation.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 9.04, and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments prior to the Maturity Date pursuant to Section 2.07 or 2.09(b),
Article VII or otherwise.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council

4

--------------------------------------------------------------------------------

 

of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.

“Base Rate” means the highest of (a) the Federal Funds Effective Rate, as
published by the Federal Reserve Bank of New York, plus 1/2 of 1%, (b) the prime
commercial lending rate of the Administrative Agent, as established from time to
time at its principal U.S. office (which such rate is an index or base rate and
will not necessarily be its lowest or best rate charged to its customers or
other banks) and (c) the daily LIBOR (as defined below) for a one month Interest
Period (as defined below) plus 1.0%.  Interest shall be payable quarterly in
arrears on the last day of each calendar quarter and (i) with respect to Base
Rate Loans based on the Federal Funds Effective Rate and LIBOR, shall be
calculated on the basis of the actual number of days elapsed in a year of 360
days and (ii) with respect to Base Rate Loans based on the prime commercial
lending rate of the Administrative Agent, shall be calculated on the basis of
the actual number of days elapsed in a year of 365/366 days.  Notwithstanding
the foregoing, if the Base Rate shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

“Base Rate Loan” means Loans that bear interest at an interest rate based on the
Base Rate.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrowing” means (a) all Syndicated Base Rate Loans made, converted or
continued on the same date, (b) all LIBOR Rate Loans that have the same Interest
Period, (c) a Swingline Loan or (d) a Competitive Loan.

“Borrowing Request” means a request by ODEC for a Syndicated Borrowing in
accordance with Section 2.03 or for a Swingline Borrowing in accordance with
Section 2.19, substantially in the form of Exhibit B.

“Business Day” means any day (a) that is not a Saturday, Sunday or other day on
which commercial banks in New York City, Richmond, Virginia or Denver, Colorado
are authorized or required by law to remain closed and (b) if such day relates
to a borrowing of, a payment or prepayment of principal of or interest on, a
continuation or conversion of or into, or the Interest Period for, a LIBOR Rate
Borrowing, or to a notice by ODEC with respect to any such borrowing, payment,
prepayment, continuation, conversion, or Interest Period, that is also a day on
which dealings in Dollar deposits are carried out in the London interbank
market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property (other than (i) equipment used for
office; or computer needs, (ii) equipment used for transportation needs, or
(iii) leases of other items having a net book value of less than $1,000,000), or
a combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the

5

--------------------------------------------------------------------------------

 

amount of such obligations shall be the capitalized amount thereof determined in
accordance with GAAP provided, however, that “Capital Lease Obligations” shall
not include (a) obligations included on such Person’s consolidated financial
statements because of (i) consolidation of another Person, including a
Subsidiary, which such Person pursuant to GAAP and for which such Person is not
legally obligated or (ii) solely because of ASC 810, ASC 840 or ASC 842, or (b)
the Clover Lease Obligations.

“Capitalization” shall mean Indebtedness plus patronage capital.

“Cash Collateralize” means, to pledge and deposit with (in a collateral account
established and maintained on the books of the Administrative Agent, which
account may be a “securities account” (as defined in Section 8-501 of the
Uniform Commercial Code as in effect from time to time in the State of New
York)) the Administrative Agent, for the benefit of one or more of the Issuing
Lenders or Lenders, as collateral for LC Exposure or obligations of Lenders to
fund participations in respect of LC Exposure, cash or deposit account balances
or, if the Administrative Agent and each applicable Issuing Lender shall agree
in their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
each applicable Issuing Lender.  “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“Change in Control” means the failure of ODEC to be a cooperative corporation
Controlled by the Members, at least a majority of which are electric
distribution cooperatives.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.

“Class,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are Syndicated Loans, Swingline
Loans or Competitive Loans.

“Clover Lease Obligations” means any obligations of ODEC relating to the
transactions with respect to the lease of Clover Power Station Unit 1 entered
into as of February 29, 1996.

“CoBank” means CoBank, ACB.

“CoBank Equities” has the meaning set forth in Section 5.10.

6

--------------------------------------------------------------------------------

 

“CoBank Fee Letter” means that certain fee letter, dated as of February 3, 2017,
by and between CoBank and ODEC.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Syndicated Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.07 or
2.09(b), (b) increased pursuant to Section 2.21 and (c) reduced or increased
from time to time pursuant to assignments by or to such Lender pursuant to
Section 9.04.  The initial amount of each Lender’s Commitment is set forth on
Schedule I, or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Commitment, as applicable.  The initial aggregate amount
of the Lenders’ Commitments is $500,000,000.

“Commitment Fee” means the commitment fee determined in accordance with Section
2.10(a).

“Commitment Increase” has the meaning set forth in Section 2.21(a).

“Commitment Increase Cap” has the meaning set forth in Section 2.21(a).

“Commitment Termination” has the meaning set forth in Section 2.22.

“Competitive Fixed Rate Loan” means a Competitive Loan bearing interest at a
Fixed Rate.

“Competitive LIBOR Margin” means, with respect to any Competitive LIBOR Rate
Loan, the marginal rate of interest, if any, to be added to or subtracted from
the applicable LIBOR Rate to determine the rate of interest applicable to such
Loan, as specified by the Lender making such Loan in its related Competitive
Loan Quote.

“Competitive LIBOR Rate Loan” means a Competitive Loan bearing interest
calculated by reference to the LIBOR Rate.

“Competitive Loan” means a Loan made pursuant to Section 2.20.

“Competitive Loan Quote” means an offer by a Lender to make a Competitive Loan
in accordance with Section 2.20 substantially in the form of Exhibit G.

“Competitive Loan Quote Request” means a request by ODEC for a Competitive Loan
Quote in accordance with Section 2.20, substantially in the form of Exhibit H;
provided, that a request for both a Competitive LIBOR Margin and a Fixed Rate in
a Competitive Loan Quote on the same date shall constitute a single Competitive
Loan Quote Request.

7

--------------------------------------------------------------------------------

 

“Competitive Loan Rate” means, with respect to any Competitive Loan Quote, the
Competitive LIBOR Margin or the Fixed Rate, as applicable, offered by the Lender
making such Competitive Loan Quote.  

“Compliant Contract” means a Wholesale Power Contract that (i) obligates the
Member to pay ODEC rates and charges for services furnished thereunder pursuant
to a formula intended to meet all costs and expenses paid or incurred or to be
paid or incurred by ODEC resulting from the ownership, lease, operation,
maintenance, termination, retirement from service and decommissioning of, and
repairs, renewals, replacements, additions, improvements, betterments and
modifications to, the generating plants, transmission system and related
facilities of ODEC or otherwise relating to the acquisition and sale of power
and energy, transmission, load management, conservation or related services,
including all components of service thereunder and performance by ODEC of its
obligations under the other Wholesale Power Contracts with the Members, and (ii)
provides that, if at any time during a calendar year it becomes apparent that
ODEC’s current budget no longer accurately reflects ODEC’s costs and expenses or
sales of power and energy, permits ODEC’s board of directors to review the
budget for such year and, if necessary, revise such budget which such revision
will result in new rates and charges by operation of ODEC’s rate formula
therein.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” has the meaning set forth in Section 4.02.

“Debt-to-Capitalization Ratio” shall mean the ratio of Indebtedness to
Capitalization calculated on a consolidated basis for ODEC and its Significant
Subsidiaries.

“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means, subject to Sections 2.17 and 2.18, any Lender that
(a) has failed to (i) fund all or any portion of its Loans within two Business
Days of the date such Loans were required to be funded hereunder unless such
Lender notifies the Administrative Agent and ODEC in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Lender, any
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two (2) Business Days of the date

8

--------------------------------------------------------------------------------

 

when due, (b) has notified ODEC, the Administrative Agent or any Issuing Lender
or Swingline Lender in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or ODEC, to
confirm in writing to the Administrative Agent and ODEC that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and ODEC), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or (iii)
become the subject of a Bail-in Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Sections 2.17 and 2.18) upon delivery of written
notice of such determination to ODEC, each Issuing Lender, each Swingline Lender
and each Lender.

“Departing Lender” means each lender under the Existing Credit Agreement that
executes and delivers to the Administrative Agent a Departing Lender Signature
Page.

“Departing Lender Signature Page” means each signature page to this Agreement on
which it is indicated that the Departing Lender executing the same shall cease
to be a party to the Existing Credit Agreement on the Effective Date.

“Disclosed Matters” has the meaning set forth in Section 3.06.

“Dollars” or “$” refers to lawful money of the United States of America.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

9

--------------------------------------------------------------------------------

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in Section
4.01 are first satisfied (or waived in accordance with Section 9.02).

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 9.04(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 9.04(b)(iii).

“Environmental Claim” means any written notice, claim, demand, actions or causes
of action, assessments, complaints, directives, citations, information requests
issued by a Government Authority, legal proceedings, orders, notices of
potential responsibility, in each case asserting losses, damages (including
diminution in value), liabilities, sanctions, costs and expenses (including
interest, penalties and attorneys’ and experts’ fees and disbursements)
(collectively, a “Claim”) pursuant to Environmental Laws, including but not
limited to, Claims based on, arising out of or otherwise relating to: (i) the
remediation, presence or Release of, or exposure to, Hazardous Materials or
other environmental conditions at, on, under, above, from, or about any Real
Property or any real properties formerly owned, leased or operated by ODEC or
any of its predecessors or Affiliates; (ii) the off-site Release, treatment,
transportation, storage or disposal of Hazardous Materials originating from
ODEC’s assets, properties or business; and (iii) any violations of Environmental
Laws by ODEC prior to the Effective Date, including reasonable expenditures
necessary to cause ODEC to be in compliance with or resolve violations of
Environmental Laws.

“Environmental Laws” means all applicable laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, judicial rulings, notices
or binding agreements issued, promulgated or entered into by any Governmental
Authority, now or hereafter in effect, relating in any way to the environment,
preservation or reclamation of natural resources, the management, or Release of
any Hazardous Material or noise control, or the protection of human health,
safety, natural resources, or the environment, including but not limited to, the
Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C.
§§ 9601 et seq. (“CERCLA”).

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of ODEC directly or indirectly resulting from or
based upon (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

10

--------------------------------------------------------------------------------

 

“Environmental Permit” has the meaning set forth in Section 3.07(a).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with ODEC, is treated as a single employer under Section 414(b)
or (c) of the Code, or, solely for purposes of Section 302 of ERISA and Section
412 of the Code, is treated as a single employer under Section 414 of the Code.

“ERISA Event” means (a) the occurrence of any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the 30-day notice period is waived); (b) any
failure to satisfy the minimum funding standards under Section 412(a)(2) of the
Code or Section 302(a)(2) of ERISA, whether or not waived; (c) the filing
pursuant to Section 412(c) of the Code or Section 303(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by ODEC or any of its ERISA Affiliates of any liability
under Title IV of ERISA with respect to the termination of any Plan; (e) the
receipt by ODEC or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) the incurrence by ODEC or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; or (g) the receipt by ODEC or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from ODEC or
any ERISA Affiliate of any notice, concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, imposed as a result of
such Recipient being organized under the laws of, or having its principal office
or, in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof), (b) that
are Other Connection Taxes, (c) in the case of a Foreign Lender, U.S.
federal  withholding Taxes imposed on amounts payable to or for the account of
such Foreign Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Foreign
Lender acquires such interest in the Loan or Commitment (other than pursuant to
an assignment request by ODEC under Section 2.17(b)) or (ii) such Foreign Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.15, amounts with respect to such Taxes were payable either to such
Foreign Lender’s assignor immediately before such Foreign Lender became a party
hereto or to such Foreign Lender immediately before it

11

--------------------------------------------------------------------------------

 

changed its lending office, (d) Taxes attributable to such Recipient’s failure
to comply with Section 2.15(g) and (e) any U.S. federal withholding Taxes
imposed under FATCA.

“Existing Credit Agreement” means that certain Credit Agreement dated as of
November 21, 2011, by and among ODEC, the lenders from time to time party
thereto and Wells Fargo Bank, National Association, as amended by the First
Amendment to Credit Agreement, dated as of March 12, 2014, among such parties.

“Existing Letters of Credit” has the meaning set forth in Section 2.04(a).

“Existing Loans” has the meaning set forth in Section 2.01.

“Existing Maturity Date” has the meaning set forth in Section 2.23(a).

“FATCA” means Sections 1471 through 1474 of the Code, as in effect on the date
hereof (and any successor or comparable provision that is not materially more
onerous) and any present or future United States Treasury regulations issued
thereunder or published administrative guidance issued by the United States
Department of the Treasury implementing such Sections and any agreements entered
into pursuant to current Section 1471(b)(1) of the Code (in existence on the
date hereof or promulgated or published thereafter).

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three (3) Federal funds brokers of
recognized standing selected by it.  Notwithstanding the foregoing, if the
Federal Funds Effective Rate shall be less than zero, such rate shall be deemed
to be zero for purposes of this Agreement.

“Fee Letters” means the CoBank Fee Letter and the Wells Fargo Fee Letter,
collectively.

“Fitch” means Fitch, Inc., Fitch Ratings Ltd. or, in each case, any successor or
assignee of the business of such company in the business of rating securities.

“Fixed Rate” means, with respect to any Competitive Loan (other than a
Competitive LIBOR Rate Loan), the fixed rate of interest per annum specified by
the Lender making such Competitive Loan in its related Competitive Loan Rate
Quote.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which ODEC is resident for tax purposes
(including such a Lender when acting in the capacity of the Issuing
Lender).  For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.

12

--------------------------------------------------------------------------------

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Lender, such Defaulting Lender’s Applicable Percentage of
the outstanding LC Exposure with respect to Letters of Credit issued by such
Issuing Lender other than LC Exposure as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to any
Swingline Lender, such Defaulting Lender’s Applicable Percentage of outstanding
Swingline Loans made by such Swingline Lender other than Swingline Loans as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders.

“Fund” means any Person (other than a natural Person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans, bonds and
similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America or
any foreign nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank) with jurisdiction over the Person or matter involved
and any group or body charged with setting financial accounting or regulatory
capital rules or standards (including, without limitation, the Financial
Accounting Standards Board, the Bank for International Settlements or the Basel
Committee on Banking Supervision or any successor or similar authority to any of
the foregoing).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided, that the term Guarantee shall not include endorsements
for collection or deposit in the ordinary course of business.

“Hazardous Materials” means all explosive or radioactive substances or wastes;
all hazardous or toxic substances, wastes or other pollutants; petroleum or
petroleum distillates; asbestos or asbestos containing materials;
polychlorinated biphenyls; radon gas; infectious or medical wastes; any mold or
fungus defined by Environmental Law to be of a type reasonably expected to pose
an unacceptable risk to human health; and all other substances, materials or

13

--------------------------------------------------------------------------------

 

wastes of any nature that are listed, pursuant to or subject to regulation under
any Environmental Law.

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others, (h)
all Capital Lease Obligations of such Person, (i) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty, and (j) all obligations, contingent or otherwise, of
such Person in respect of bankers’ acceptances.  The Indebtedness of any Person
shall include the Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.  The Indebtedness
of ODEC shall not include obligations under (i) Hedging Agreements, (ii) leases
(other than Capital Lease Obligations), (iii) power, energy, transmission or
fuel purchase agreements, (iv) obligations imposed by a Governmental Authority
(other than RUS or CoBank), (v) commodities trading or purchase arrangements,
(vi) surety, indemnity, performance, release and appeal bonds and Guarantees
thereof incurred in the ordinary course of ODEC’s business, including Guarantees
or other obligations of ODEC related to TEC Trading, Inc., (vii) reclamation or
decommissioning obligations (and Guarantees thereof), (viii) obligations which
have been legally or economically defeased, or (ix) the Clover Lease
Obligations.

“Indemnified Costs” has the meaning set forth in Article VIII.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of ODEC
under any Loan Document and (b) to the extent not otherwise described in clause
(a), Other Taxes.

“Indemnitee” has the meaning set forth in Section 9.03(b).

“Indenture” means that certain Second Amended and Restated Indenture of Mortgage
and Deed of Trust entered into between ODEC and the Indenture Trustee, dated as
of January 1, 2011, as supplemented and amended and in effect from time to time.

14

--------------------------------------------------------------------------------

 

“Indenture Trustee” means Branch Banking and Trust Company, as Trustee under the
Indenture, and its successor in such capacity.

“Information” has the meaning set forth in Section 9.12.

“Interest Election Request” means a request by ODEC to convert or continue a
Syndicated Borrowing in accordance with Section 2.06, substantially in the form
of Exhibit C.

“Interest Payment Date” means (a) with respect to any Syndicated Base Rate Loan,
each Quarterly Date, (b) with respect to any LIBOR Rate Loan and any Competitive
Loan, the last day of each Interest Period therefor and, in the case of any
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at three-month intervals after the first
day of such Interest Period and (c) with respect to any Swingline Loan, the day
that such Loan is required to be repaid.

“Interest Period” means (a) for any LIBOR Rate Loan (other than a LIBOR Rate
Competitive Loan) or Borrowing (other than a Competitive Loan), the period
commencing on the date of such Loan or Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as specified in the applicable Borrowing Request or Interest
Election Request to the extent such period is available for a LIBOR Rate
Borrowing; provided, that (i) if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, and (ii) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period, and (b) for any Competitive Loan, the period commencing on the
funding date of such Loan and ending on the last day of one of the following
periods, as selected by ODEC in an accepted Competitive Loan Quote or as
otherwise required by the terms of this Agreement: one, two, three or six
months.  For purposes hereof, the date of a Loan initially shall be the date on
which such Loan is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Loan, and the date of a Syndicated
Borrowing comprising Loans that have been converted or continued shall be the
effective date of the most recent conversion or continuation of such Loans.

“Issuance Notice” means a notice by ODEC for the issuance of a Letter of Credit,
or identifying the Letter of Credit to be amended, renewed or extended in
accordance with Section 2.04(b), substantially in the form of Exhibit D.

“Issuing Lender Sublimit” means (i) with respect to Wells Fargo Bank, National
Association, CoBank, ACB, and Bank of America, N.A., $50,000,000 and (ii) for
any other Lender becoming an Issuing Lender after the Effective Date, such
amount as separately agreed to in a written agreement between ODEC and such
Issuing Lender (which agreement shall be promptly delivered to the
Administrative Agent upon execution), in each case of clauses (i) and (ii)
above, any such amount may be changed after the Effective Date in a written
agreement between ODEC and such Issuing Lender (which agreement shall be
promptly delivered to the Administrative Agent upon execution).

15

--------------------------------------------------------------------------------

 

“Issuing Lenders” means Wells Fargo Bank, National Association, CoBank, ACB,
Bank of America, N.A. and any other Lender chosen by ODEC and that agrees to act
as an Issuing Lender hereunder generally or with respect to a specific Letter of
Credit, in their capacity as issuers of one or more Letters of Credit hereunder,
and their respective successors in such capacities as provided in Section
2.04(j).

“LC Disbursement” means a payment made by any Issuing Lender pursuant to a
Letter of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of ODEC
at such time.  The LC Exposure of any Lender at any time shall be its Applicable
Percentage of the total LC Exposure at such time as adjusted pursuant to Section
2.18(a)(iv).

“Lead Arrangers” means CoBank, ACB, Wells Fargo Securities, LLC and Merrill
Lynch, Pierce, Fenner & Smith Incorporated in their capacities as joint lead
arrangers hereunder.

“Lenders” means the Persons listed on Schedule I and any other Person that shall
have become a party hereto pursuant to an Assignment and Assumption, other than
any such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.  Unless the context otherwise requires, the term “Lenders” includes
the Swingline Lender.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor and any other agreements, instruments,
guarantees or other documents (whether general in application or applicable only
to such Letter of Credit) governing or providing for (a) the rights and
obligations of the parties concerned or at risk with respect to such Letter of
Credit or (b) any collateral security for any of such obligations, each as the
same may be modified and supplemented and in effect from time to time.

“LIBOR” means,

(a)

for any interest rate calculation with respect to a LIBOR Rate Loan, the rate of
interest per annum determined on the basis of the rate for deposits in Dollars
for a period equal to the applicable Interest Period which appears on Reuters
Screen LIBOR01 Page (or on any successor page of such service, or if such
service ceases to be available, on such successor service providing comparable
rate quotations applicable to Dollar deposits in the London interbank market as
may be designated by the Administrative Agent from time to time) at
approximately 11:00 a.m. (London time) two (2) Business Days prior to the first
day of the applicable Interest Period (rounded upward, if necessary, to the
nearest 1/100th of 1%).  If, for any reason, such rate does not appear on
Reuters Screen LIBOR01 Page (or on any successor page of such service, or if
such service ceases to be available, on such successor service providing
comparable rate quotations applicable to Dollar deposits in the London interbank
market as may be designated by the Administrative Agent from time to time), then
“LIBOR” shall be determined by the Administrative Agent to be the arithmetic
average of the rate per annum at which deposits in Dollars in minimum amounts of
at least $5,000,000 would be offered

16

--------------------------------------------------------------------------------

 

by first class banks in the London interbank market to the Administrative Agent
at approximately 11:00 a.m. (London time) two (2) Business Days prior to the
first day of the applicable Interest Period for a period equal to such Interest
Period.  

(b)

for any interest rate calculation with respect to a Base Rate Loan, the rate of
interest per annum determined on the basis of the rate for deposits in Dollars
in minimum amounts of at least $5,000,000 for a period equal to one month
(commencing on the date of determination of such interest rate) which appears on
the Reuters Screen LIBOR01 Page (or on any successor page of such service, or if
such service ceases to be available, on such successor service providing
comparable rate quotations applicable to Dollar deposits in the London interbank
market as may be designated by the Administrative Agent from time to time) at
approximately 11:00 a.m. (London time) on such date of determination, or, if
such date is not a Business Day, then the immediately preceding Business Day
(rounded upward, if necessary, to the nearest 1/100th of 1%).  If, for any
reason, such rate does not appear on Reuters Screen LIBOR01 Page (or on any
successor page of such service, or if such service ceases to be available, on
such successor service providing comparable rate quotations applicable to Dollar
deposits in the London interbank market as may be designated by the
Administrative Agent from time to time) then “LIBOR” for such Base Rate Loan
shall be determined by the Administrative Agent to be the arithmetic average of
the rate per annum at which deposits in Dollars in minimum amounts of at least
$5,000,000 would be offered by first class banks in the London interbank market
to the Administrative Agent at approximately 11:00 a.m. (London time) on such
date of determination for a period equal to one month commencing on such date of
determination.

Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error.

“LIBOR Market Index Rate” means, for any day, (a) the rate per annum appearing
on Reuters Screen LIBOR 01 Page (or on any successor page of such service, or if
such service ceases to be available, on such successor service providing
comparable rate quotations applicable to Dollar deposits in the London interbank
market as may be designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time for such day, provided, if such day is not
a Business Day, the immediately preceding Business Day, as the rate for dollar
deposits with a one-month maturity; or (b) if for any reason the rate specified
in clause (a) of this definition does not so appear on Reuters Screen LIBOR 01
Page (or on any successor page of such service, or if such service ceases to be
available, on such successor service providing comparable rate quotations
applicable to Dollar deposits in the London interbank market as may be
designated by the Administrative Agent from time to time), the arithmetic
average of the rate per annum at which deposits in Dollars in minimum amounts of
at least $5,000,000 would be offered by first class banks in the London
interbank market to the Administrative Agent at approximately 11:00 a.m., London
time, for such day.  Notwithstanding the foregoing, if the LIBOR Market Index
Rate shall be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement.

“LIBOR Rate” means a rate per annum (rounded upwards, if necessary, to the next
higher 1/100th of 1%) determined by the Administrative Agent pursuant to the
following formula:



17

--------------------------------------------------------------------------------

 

LIBOR Rate =

LIBOR

 

1.00-Statutory Reserve Rate

 

Notwithstanding the foregoing, if the LIBOR Rate shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.

“LIBOR Rate Loan” means Loans the rate of interest applicable to which is based
on the LIBOR Rate.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Documents” means, collectively, this Agreement, the Letter of Credit
Documents, each fee letter executed in connection with Sections 2.10(c) and (d)
hereof and all other agreements, notices, certificates and other instruments
referred to herein or in the Letter of Credit Documents or executed or delivered
in connection herewith or therewith.

“Loans” means the loans (including Competitive Loans) made by the Lenders to
ODEC pursuant to this Agreement.

“Margin Stock” means “margin stock” within the meaning of Regulations T, U and X
of the Board.

“Material Adverse Effect” means a material adverse change in, or a material
adverse effect upon, (a) the business, assets, liabilities (actual or
contingent), operations, or condition (financial or otherwise) of ODEC, (b) the
ability of ODEC to perform any of its obligations under this Agreement or any of
the other Loan Documents or (c) the rights of or benefits available to any
Lender, any Issuing Lender or the Administrative Agent under this Agreement or
any of the other Loan Documents.

“Material Contracts” means the Indenture and each Wholesale Power Contract.

“Maturity Date” means the later of (i) March 3, 2022 and (ii) if maturity is
extended pursuant to Section 2.23, such extended maturity date as determined
pursuant to such Section; provided, however, that, in each case, if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.

“Member” means each holder of a membership interest in ODEC.

“Minimum Collateral Amount” means, at any time with respect to Cash Collateral
consisting of cash or deposit account balances, an amount equal to the Fronting
Exposure of all Issuing Lenders with respect to Letters of Credit issued and
outstanding at such time.

18

--------------------------------------------------------------------------------

 

“Moody’s” means Moody’s Investors Service, Inc., or any successor or assignee of
the business of such company in the business of rating securities.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all affected Lenders in
accordance with the terms of Section 9.02 and (ii) has been approved by the
Required Lenders.

“Non-Extending Lender” has the meaning set forth in Section 2.23(b).

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Note” means a promissory note of ODEC payable to the order of any Lender,
substantially in the form of Exhibit E.

“Notice Date” has the meaning set forth in Section 2.23(b).

“Notice of Commitment Termination” has the meaning set forth in Section 2.22.

“Notice of Commitment Increase” has the meaning set forth in Section 2.21(a)(i).

“Noticed Lender” has the meaning set forth in Section 2.22.

“Obligations” means all Loans, LC Disbursements, advances, debts or liabilities
owing by ODEC to the Administrative Agent, the Lead Arrangers, any Lender, any
Issuing Lender, any Affiliate of the Administrative Agent, the Lead Arrangers or
any Lender, or any Indemnitee, of any kind or nature, whether direct or indirect
(including those acquired by assumption), absolute or contingent, present or
future, in each case arising under this Agreement, the Notes or any other Loan
Document, whether or not evidenced by any note, guaranty or other instrument,
whether or not for the payment of money, whether arising by reason of an
extension of credit, loan, guaranty, indemnification, or in any other manner,
and including interest and fees that accrue after the commencement by or against
ODEC of any proceeding related to this Agreement or any other Loan Document
under any Debtor Relief Laws naming ODEC as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding.  The term includes all interest, charges, expenses, fees, attorneys’
fees and disbursements, paralegals’ fees (in each case whether or not allowed),
and any other sum chargeable to ODEC under this Agreement or any other Loan
Document.

“ODEC” has the meaning set forth in the introductory paragraph hereto.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Other Applicable U.S. Tax Law” means all regulations and other guidance issued
by the U.S. Department of the Treasury and/or the Internal Revenue Service and
any

19

--------------------------------------------------------------------------------

 

decisions of any federal court including the Tax Court, the Court of Federal
Claims, the federal District Courts, the federal Circuit Courts and the Supreme
Court.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance enforcement, or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes.

“Participant” has the meaning assigned to such term in clause (d) of Section
9.04.

“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 signed into
law October 26, 2001).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which ODEC or any ERISA Affiliate is
(or, if such plan were terminated, would under Section 4069 of ERISA be deemed
to be) an “employer” as defined in Section 3(5) of ERISA.

“Prudent Utility Practice” means any of the practices, methods, and acts engaged
in or approved by a significant portion of the electric utility industry during
the relevant time period; or any of the practices, methods, and acts which, in
the exercise of reasonable judgment in light of the facts known at the time a
decision was made, could have been expected to accomplish the desired result
consistent with good business practices.  Prudent Utility Practice (i) is not
intended to be limited to the optimum practice, method, or act to the exclusion
of all others, but rather to be any and all acceptable practices, methods, or
acts generally accepted, and (ii) is intended, with respect to any particular
practice, method or act, to relate to similar practices, methods or acts.

“Quarterly Dates” means the last Business Day of each March, June, September and
December in each year, the first of which shall be the first such day after the
date hereof.

“Real Property” has the meaning set forth in Section 3.07(b).

20

--------------------------------------------------------------------------------

 

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Lender, as applicable.

“Register” has the meaning set forth in Section 9.04.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Release” means any presence, release, threatened release, spill, seepage,
escape, emission, leaking, pumping, pouring, emptying, injection, deposit,
disposal, discharge, dispersal, leaching or migration into the indoor or outdoor
environment.

“Remediation” means any investigation, clean-up, removal action, remedial
action, restoration, repair, response action, corrective action, reclamation,
closure, or post-closure in connection with the suspected, threatened or actual
Release of Hazardous Materials or any monitoring, study or investigation
performed in connection with any of the foregoing.

“Repaid Existing Loans” has the meaning set forth in Section 1.06.

“Repaid Existing Obligations” has the meaning set forth in Section 1.06.

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing 66 2/3% or more of the sum of the total
Revolving Credit Exposures and unused Commitments at such time and, so long as
there are fewer than eight (8) Lenders, such Lenders constitute a majority of
all Lenders at such time; provided that, for purposes of declaring the Loans to
be due and payable pursuant to Article VII, and for all purposes after the Loans
become due and payable pursuant to Article VII or the Commitments expire or
terminate, the outstanding Competitive Loans of the Lenders shall be included in
their respective Revolving Credit Exposures in determining the Required
Lenders.  The Revolving Credit Exposure of any Defaulting Lender shall be
disregarded in determining Required Lenders at any time.

“Responsible Officer” means the Chief Executive Officer, Chairman, Vice
Chairman, Chief Financial Officer, Vice President, or Secretary/Treasurer of
ODEC.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Syndicated Loans and
its LC Exposure and Swingline Exposure at such time.

“RUS” means Rural Utilities Service, an agency of the United States Department
of Agriculture, or any other agency or governmental body succeeding to the
functions thereof.

“S&P” means Standard & Poor’s Ratings Services, a division of McGraw Hill, Inc.,
or any successor or assignee of the business of such division in the business of
rating securities.

21

--------------------------------------------------------------------------------

 

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other relevant sanctions authority, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person or Persons described in clauses (a) and (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government (including
those administered by OFAC), the European Union, Her Majesty’s Treasury, or
other relevant sanctions authority.

“Significant Subsidiary” means any subsidiary which is a “significant
subsidiary” under Regulation S−X promulgated under the Securities Exchange Act
of 1934, as amended.

“Statutory Reserve Rate” means, for any day, the percentage (expressed as a
decimal and rounded upwards, if necessary, to the next higher 1/100th of 1%)
which is in effect for such day as prescribed by the Board of Governors of the
Federal Reserve System (or any successor) for determining the maximum reserve
requirement (including any basic, supplemental or emergency reserves) in respect
of eurocurrency liabilities or any similar category of liabilities for a member
bank of the Federal Reserve System in New York City.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.  Unless otherwise specified,
“Subsidiary” means a Subsidiary of ODEC.

“Substantially All” means, in reference to ODEC’s assets, 75% or more of ODEC’s
assets, on a book value basis.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

“Swingline Lender” means Wells Fargo Bank, National Association, in its capacity
as the lender of Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.19.

“Syndicated,” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans constituting such Borrowing, is made pursuant to Section
2.01.

22

--------------------------------------------------------------------------------

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, and fees or other
charges in the nature of taxes imposed by any Governmental Authority, including
any interest, additions to tax or penalties applicable thereto.

“Trade Date” has the meaning set forth in Section 9.04(b)(i)(B).

“Transactions” means the execution, delivery and performance by ODEC of this
Agreement and the other Loan Documents, the borrowing and repayment of Loans,
the use of the proceeds thereof and the issuance of Letters of Credit hereunder.

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans constituting such Borrowing, is
determined by reference to the LIBOR Rate, the Alternate Base Rate or the Fixed
Rate.

“U.S. Borrower” means any borrower that is a U.S. Person.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code or Other Applicable U.S. Tax Law.

“Wells Fargo Fee Letter” means that certain fee letter, dated as of February 3,
2017, by and among Wells Fargo Securities, LLC, the Administrative Agent and
ODEC.

“Withholding Agent” means ODEC and the Administrative Agent.

“Wholesale Power Contracts” means, collectively, (a) each Second Amended and
Restated Wholesale Power Contract, effective as of January 1, 2009, between ODEC
and a Member, and (b) each other contract and agreement of substantially similar
terms and conditions from time to time entered into between ODEC and a Member
providing for the sale by ODEC to such Member of electric power and energy on a
requirements basis.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or

23

--------------------------------------------------------------------------------

 

otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (c) the words
“herein”, “hereof and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (e) any reference to any law or regulation
herein shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time, and (f) the words “asset”
and “property” shall be construed to have the same meaning and effect and to
refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts and contract rights.

Section 1.03Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if ODEC
notifies the Administrative Agent that ODEC requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or in the application thereof on the operation of such provision
(or if the Administrative Agent notifies ODEC that the Required Lenders request
an amendment to any provision hereof for such purpose), regardless of whether
any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith.  For purposes of calculating the covenants set forth in
Section 6.05, the profits or losses of any Person shall be excluded if the
accounts of such Person would be consolidated with those of ODEC in ODEC’s
consolidated financial statements, if such financial statements were prepared in
accordance with GAAP, solely because of ASC 810.  Notwithstanding the foregoing,
for purposes of determining compliance with any covenant (including the
computation of any financial covenant) contained herein, Indebtedness of ODEC
and its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of ASC 825 and ASC 470-20 on financial
liabilities shall be disregarded.

Section 1.04Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Syndicated
Loan”), by Type (e.g., a “Base Rate Loan”) or by Class and Type (e.g., a
“Syndicated Base Rate Loan”).  Borrowings also may be classified and referred to
by Class (e.g., a “Syndicated Borrowing”), by Type (e.g., a “Base Rate
Borrowing”) or by Class and Type (e.g., a “Syndicated Base Rate Borrowing”).

Section 1.05Times of Day.  Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

Section 1.06Amendment and Restatement of Existing Credit Agreement. The parties
to this Agreement agree that, on the Effective Date, (a) the terms and
provisions of the Existing Credit Agreement shall be and hereby are amended,
superseded and restated in their entirety by the terms and provisions of this
Agreement, and (b) each Departing Lender shall cease to be a party to the
Existing Credit Agreement and is executing and delivering a

24

--------------------------------------------------------------------------------

 

Departing Lender Signature Page to evidence its cessation as a party and for no
other purpose.  This Agreement is not intended to and shall not constitute a
novation, payment and reborrowing or termination of the “Obligations” under (and
as defined in) the Existing Credit Agreement and the other Loan Documents as in
effect prior to the Effective Date.  Any “Loans” made and “Obligations” incurred
under (and as defined in) the Existing Credit Agreement which are outstanding on
the Effective Date, except for the Repaid Existing Loans and Repaid Existing
Obligations (each as defined below), shall continue as Loans and Obligations,
respectively, under (and shall be governed by the terms of) this Agreement and
the other Loan Documents.  Without limiting the foregoing, upon the
effectiveness hereof: (a) all references in the “Loan Documents” (as defined in
the Existing Credit Agreement) to the “Administrative Agent”, the “Credit
Agreement” and the “Loan Documents” shall be deemed to refer to the
Administrative Agent, this Agreement and the Loan Documents, (b) all obligations
constituting “Obligations” (under and as defined in the Existing Credit
Agreement) with any Lender or any Affiliate of any Lender which are outstanding
on the Effective Date, except for the Repaid Existing Obligations, shall
continue as Obligations under this Agreement and the other Loan Documents, (c)
ODEC hereby agrees to compensate each Lender (including each Departing Lender)
for any and all losses, costs and expenses incurred by such Lender in connection
with the sale and assignment of any LIBOR Rate Loans and such reallocation
described below and in Section 2.01, in each case on the terms and in the manner
set forth in Section 2.14 hereof, (d) any “Loans” (as defined in the Existing
Credit Agreement) outstanding on the Effective Date, except for the Repaid
Existing Loans, shall be reallocated as Loans owing to the Lenders under this
Agreement on the Effective Date in accordance with each Lender’s Applicable
Percentage and, in connection therewith, Administrative Agent shall, and is
hereby authorized to, make such reallocations, sales, assignments or other
relevant actions in respect of each Lender’s Loans under the Existing Credit
Agreement as are necessary in order that each such Lender’s outstanding Loans
hereunder reflect such Lender’s Applicable Percentage of the aggregate
Commitments on the Effective Date and (e) any Existing Loans (as defined in
Section 2.01) of each Departing Lender (the “Repaid Existing Loans”) shall be
repaid in full (accompanied by any accrued and unpaid interest and fees thereon)
(the obligation to pay any such amounts collectively with the Repaid Existing
Loans, the “Repaid Existing Obligations”), each Departing Lender’s “Commitment”
under the Existing Credit Agreement shall be terminated and each Departing
Lender shall not be a Lender hereunder.  ODEC hereby (a) agrees that this
Agreement and the transactions contemplated hereby shall not limit or diminish
its obligations arising under or pursuant to the other Loan Documents to which
it is a party, (b) reaffirms all of its obligations under the Loan Documents to
which it is a party and (c) acknowledges and agrees that each Loan Document
executed by it remains in full force and effect and is hereby reaffirmed,
ratified and confirmed.

ARTICLE II

THE CREDITS

Section 2.01The Commitments.  Subject to the terms and conditions set forth
herein, each Lender agrees to make Syndicated Loans to ODEC from time to time
during the Availability Period in an aggregate principal amount that will not
result in (a) such Lender’s Revolving Credit Exposure exceeding such Lender’s
Commitment or (b) the aggregate Revolving Credit Exposures plus the aggregate
outstanding principal amount of all Competitive

25

--------------------------------------------------------------------------------

 

Loans exceeding the total Commitments; provided that it is understood and agreed
that, (i) prior to the Effective Date, certain loans were previously made to
ODEC under the Existing Credit Agreement which remain outstanding as of the
Effective Date (any such outstanding loans, the “Existing Loans”), (ii) subject
to the terms and conditions set forth in this Agreement, ODEC and each of the
Lenders agree that on the Effective Date but subject to the satisfaction of the
reallocation and other transactions described in Section 1.06, any Existing
Loans, except for the Repaid Existing Loans, shall be re-evidenced as Loans
under this Agreement, the terms of any such Existing Loans shall be restated in
their entirety and shall be evidenced by this Agreement, and (iii) subject to
the terms and conditions set forth herein, each Lender severally and not jointly
agrees to the reallocation and other transactions described in Section 1.06 and
agrees to purchase, on the Effective Date, from any Lender under the Existing
Credit Agreement (other than any Departing Lenders) such Existing Loans (which,
following such purchase, shall be Loans hereunder) and to make additional Loans
to ODEC as is necessary to cause each such Lender’s outstanding Loans hereunder
to reflect such Lender’s Applicable Percentage of the aggregate Commitments on
the Effective Date.  Within the foregoing limits and subject to the terms and
conditions set forth herein, ODEC may borrow, repay and reborrow Syndicated
Loans.

Section 2.02Loans and Borrowings.

(a)Obligations of Lenders.  Each Syndicated Loan shall be made as part of a
Borrowing consisting of Loans of the same Type made by the Lenders ratably in
accordance with their respective Commitments.  The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make
Syndicated Loans as required.

(b)Type of Loans.  Subject to Section 2.12, each Syndicated Borrowing shall be
constituted entirely of Base Rate Loans or of LIBOR Rate Loans as ODEC may
request in accordance herewith.  At ODEC’s option, Swingline Loans may accrue at
the Base Rate or LIBOR Market Index Rate.  Each Lender at its option may make
any LIBOR Rate Loan by causing any domestic or foreign branch or Affiliate of
such Lender to make such Loan; provided that any exercise of such option shall
not affect the obligation of ODEC to repay such Loan in accordance with the
terms of this Agreement.

(c)Minimum Amounts; Limitation on Number of Borrowings.  Each Syndicated
Borrowing shall be in an aggregate amount of $1,000,000 or a larger multiple of
$500,000; provided that a Syndicated Base Rate Borrowing may be in an aggregate
amount that is equal to the entire unused balance of the total Commitments or
that is required to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.04(f).  Syndicated Borrowings of more than one Class
and Type may be outstanding at the same time; provided that there shall not at
any time be more than a total of twenty (20) LIBOR Rate Borrowings outstanding
(excluding Competitive LIBOR Rate Loans).

(d)Limitations on Interest Periods.  Notwithstanding any other provision of this
Agreement, ODEC shall not be entitled to request (or to elect to convert to or
continue as a

26

--------------------------------------------------------------------------------

 

LIBOR Rate Borrowing) any Borrowing if the Interest Period requested therefor
would end after the Maturity Date.

Section 2.03Requests for Syndicated Borrowings.

(a)Notice by ODEC.  To request a Syndicated Borrowing, ODEC shall notify the
Administrative Agent of such request in writing by hand delivery, by telecopy or
by telephone of a Borrowing Request (i) in the case of a LIBOR Rate Borrowing,
not later than 11:00 a.m. three (3) Business Days before the date of the
proposed Borrowing or (ii) in the case of a Syndicated Base Rate Borrowing, not
later than 11:00 a.m. on the date of the proposed Borrowing; provided that any
such Borrowing Request of a Syndicated Base Rate Borrowing to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.04(f) may be
given not later than 10:00 a.m. on the date of the proposed Borrowing.  Each
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request signed by ODEC.

(b)Content of Borrowing Requests.  Each telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.02:

(i)the aggregate amount of the requested Borrowing;

(ii)the date of such Borrowing, which shall be a Business Day;

(iii)whether such Borrowing is to be a Base Rate Borrowing or a LIBOR Rate
Borrowing;

(iv)in the case of a LIBOR Rate Borrowing, the Interest Period therefor, which
shall be a period contemplated by the definition of the term “Interest Period”
and permitted under Section 2.02(d); and

(v)the location and number of ODEC’s account to which funds are to be disbursed,
which shall comply with the requirements of Section 2.05.

(c)Notice by the Administrative Agent to the Lenders.  Promptly following
receipt of a Borrowing Request in accordance with this Section 2.03, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

(d)Failure to Elect.  If no election as to the Type of a Syndicated Borrowing is
specified, then the requested Borrowing shall be a Base Rate Borrowing.  If no
Interest Period is specified with respect to any requested LIBOR Rate Borrowing,
then the requested Borrowing shall be made instead as a Syndicated Base Rate
Borrowing.

Section 2.04Letters of Credit.

(a)General.  Subject to the terms and conditions set forth herein, in addition
to the Loans provided for in Section 2.01, ODEC may request an Issuing Lender
to, and each Issuing Lender shall, issue, at any time and from time to time
during the period from the

27

--------------------------------------------------------------------------------

 

Effective Date to the date that is thirty (30) days prior to the Maturity Date,
Letters of Credit for its own account in such form as is acceptable to such
Issuing Lender in its reasonable determination; provided that it is understood
and agreed that (i) each letter of credit issued under the Existing Credit
Agreement that remains outstanding as of the Effective Date and listed on
Schedule 2.04(a) (the “Existing Letters of Credit”) shall be deemed issued as a
Letter of Credit under this Agreement as of the Effective Date and (ii) without
any further action on the part of any Issuing Lender or the Lenders, the
Existing Letters of Credit will be reallocated on the Effective Date among the
Lenders in accordance with each Lender’s Applicable Percentage of the aggregate
amount available to be drawn under such Existing Letters of Credit as of the
Effective Date.  Each Letter of Credit issued hereunder shall constitute
utilization of the Commitments in an amount equal to the LC Exposure relating to
such Letter of Credit.

(b)Notice of Issuance, Amendment, Renewal or Extension.  To request the issuance
of a Letter of Credit (or the amendment, renewal or extension of an outstanding
Letter of Credit), ODEC shall hand deliver or telecopy (or transmit by
electronic communication, if arrangements for doing so have been approved by
such Issuing Lender) to such Issuing Lender and the Administrative Agent (no
less than three (3) Business Days in advance of the requested date of issuance,
amendment, renewal or extension) an Issuance Notice signed by ODEC.  If
requested by such Issuing Lender, ODEC also shall submit a letter of credit
application on such Issuing Lender’s standard form in connection with any
request for a Letter of Credit.  In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any such
letter of credit application or other agreement submitted by ODEC to, or entered
into by ODEC with, such Issuing Lender relating to any Letter of Credit, the
terms and conditions of this Agreement shall control.

(c)Limitations on Amounts.  A Letter of Credit shall be issued, amended, renewed
or extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit ODEC shall be deemed to represent and warrant that), after
giving effect to such issuance, amendment, renewal or extension (i) the
aggregate LC Exposure of the Issuing Lenders (determined for these purposes
without giving effect to the participations therein of the Lenders pursuant to
Section 2.04(e)) shall not exceed $150,000,000, (ii) the aggregate LC Exposure
of each Issuing Lender shall not exceed its Issuing Lender Sublimit and (iii)
the aggregate Revolving Credit Exposures plus the aggregate outstanding
principal amount of all Competitive Loans shall not exceed the total
Commitments.

(d)Expiration Date.  Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date thirty-six months after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, twelve months after the then-current expiration date of such
Letter of Credit, so long as such renewal or extension occurs during the three
months before such then-current expiration date) and (ii) the date that is
thirty (30) days prior to the Maturity Date.

(e)Participations.  By the issuance of a Letter of Credit (or any amendment,
renewal or extension of a Letter of Credit) by an Issuing Lender, and without
any further action on the part of such Issuing Lender or the Lenders, such
Issuing Lender hereby grants to each Lender, and each Lender hereby acquires
from such Issuing Lender, a participation in such Letter of Credit equal to such
Lender’s Applicable Percentage of the aggregate amount available to be

28

--------------------------------------------------------------------------------

 

drawn under such Letter of Credit.  Each Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of any Default or Event of
Default or reduction or termination of the Commitments.

In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
account of such Issuing Lender, such Lender’s Applicable Percentage of each LC
Disbursement made by such Issuing Lender promptly upon the request of such
Issuing Lender at any time, plus interest thereon from the date of such request
to the date such amount is funded by such Lender, at a rate per annum equal to
the greater of the Federal Funds Effective Rate and a rate determined by such
Issuing Lender in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by such Issuing Lender in connection with the foregoing.  Such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever.  Each such payment shall be made in the same manner as provided in
Section 2.05 with respect to Loans made by such Lender (and Section 2.05 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to such Issuing Lender the amounts so
received by it from the Lenders.  Promptly following receipt by the
Administrative Agent of any payment from ODEC pursuant to the next following
paragraph, the Administrative Agent shall distribute such payment to such
Issuing Lender or, to the extent that the Lenders have made payments pursuant to
this paragraph to reimburse such Issuing Lender, then to such Lenders and such
Issuing Lender as their interests may appear.  Any payment made by a Lender
pursuant to this paragraph to reimburse such Issuing Lender for any LC
Disbursement shall not constitute a Loan and shall not relieve ODEC of its
obligation to reimburse such LC Disbursement.

(f)Reimbursement.  If an Issuing Lender shall make any LC Disbursement in
respect of a Letter of Credit, ODEC shall reimburse such Issuing Lender in
respect of such LC Disbursement by paying to the Administrative Agent an amount
equal to such LC Disbursement not later than 12:00 noon on (i) the Business Day
that ODEC receives notice of such LC Disbursement, if such notice is received
prior to 10:00 a.m. or (ii) the Business Day immediately following the day that
ODEC receives such notice, if such notice is not received prior to such time,
provided that ODEC may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.03 or, if a Swingline Loan in the amount of
such LC Disbursement will not cause the aggregate amount of outstanding
Swingline Loans to exceed the amount that may be outstanding at any one time
pursuant to Section 2.19(a), Section 2.19, that such payment shall be financed
with a Syndicated Base Rate Borrowing or a Swingline Loan in an equivalent
amount and, to the extent so financed, ODEC’s obligation to make such payment in
reimbursement of the LC Disbursement shall be discharged and replaced by the
resulting Syndicated Base Rate Borrowing or Swingline Loan Borrowing.

If ODEC fails to make such payment when due, the Administrative Agent shall
notify each Lender of the applicable LC Disbursement, the payment then due from
ODEC in respect thereof and such Lender’s Applicable Percentage thereof.

29

--------------------------------------------------------------------------------

 

(g)Obligations Absolute.  ODEC’s obligation to reimburse LC Disbursements as
provided in Section 2.04(f) shall be absolute, unconditional and irrevocable,
and shall be paid strictly in accordance with the terms of this Agreement under
any and all circumstances whatsoever and irrespective of (i) any lack of
validity or enforceability of any Letter of Credit, or any term or provision
therein, this Agreement or any other Loan Document, (ii) any draft or other
document presented under a Letter of Credit proving to be forged, fraudulent or
invalid in any respect or any statement therein being untrue or inaccurate in
any respect, (iii) payment by such Issuing Lender under a Letter of Credit
against presentation of a draft or other document that does not comply strictly
with the terms of such Letter of Credit, and (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of ODEC’s obligations hereunder.

Neither the Administrative Agent, the Lenders nor any Issuing Lender, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit by such
Issuing Lender or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of such Issuing Lender; provided that the foregoing
shall not be construed to excuse such Issuing Lender from liability to ODEC to
the extent of any direct damages (as opposed to consequential or exemplary
damages, claims in respect of which are hereby waived by ODEC to the extent
permitted by applicable law) suffered by ODEC that are caused by such Issuing
Lender’s gross negligence or willful misconduct when determining whether drafts
and other documents presented under a Letter of Credit comply with the terms
thereof.  The parties hereto expressly agree that:

(i)such Issuing Lender may accept documents that appear on their face to be in
substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit;

(ii)such Issuing Lender shall have the right, in its sole discretion, to decline
to accept such documents and to make such payment if such documents are not in
strict compliance with the terms of such Letter of Credit; and

(iii)this Section 2.04(g) shall establish the standard of care to be exercised
by the Issuing Lenders when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof (and the
parties hereto hereby waive, to the extent permitted by applicable law, any
standard of care inconsistent with the foregoing).

(h)Disbursement Procedures.  The Issuing Lender shall promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a

30

--------------------------------------------------------------------------------

 

Letter of Credit. The Issuing Lender shall promptly after such examination
notify the Administrative Agent and ODEC by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Lender has made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve ODEC of its obligation to reimburse the Issuing
Lender and the Lenders with respect to any such LC Disbursement.

(i)Interim Interest.  If any Issuing Lender shall make any LC Disbursement,
then, unless ODEC shall reimburse such LC Disbursement in full on the date such
LC Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to but excluding
the date that ODEC reimburses such LC Disbursement, at the rate per annum then
applicable to Syndicated Base Rate Loans; provided that, if ODEC fails to
reimburse such LC Disbursement when due pursuant to Section 2.04(f), then
Section 2.11(d) shall apply.  Interest accrued pursuant to this paragraph shall
be for account of the applicable Issuing Lender, except that interest accrued on
and after the date of payment by any Lender pursuant to Section 2.04(f) to
reimburse the applicable Issuing Lender shall be for account of such Lender to
the extent of such payment.

(j)Replacement of an Issuing Lender.  

(i)An Issuing Lender may be replaced at any time by written agreement between
ODEC and the successor Issuing Lender and following notice to the Administrative
Agent. The Administrative Agent shall notify the Lenders of any such replacement
of such Issuing Lender.

(ii)At the time any such replacement shall become effective, ODEC shall pay all
unpaid fees and expenses accrued for account of the replaced Issuing Lender
pursuant to Section 2.10(b).  From and after the effective date of any such
replacement, (i) the successor Issuing Lender shall have all the rights and
obligations of the replaced Issuing Lender under this Agreement with respect to
Letters of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Lender” shall be deemed to refer to such successor or to any previous
Issuing Lender, or to such successor and all previous Issuing Lenders, as the
context shall require. After the replacement of an Issuing Lender hereunder, the
replaced Issuing Lender shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Lender under this Agreement with
respect to Letters of Credit issued by it prior to such replacement, but shall
not be required to issue additional Letters of Credit.

(k)Cash Collateralization.  If any of (i) an Event of Default shall occur and be
continuing and ODEC receives notice from the Administrative Agent or the
Required Lenders (or, if the maturity of the Loans has been accelerated, Lenders
with LC Exposure representing more than 50% of the total LC Exposure) demanding
the deposit of Cash Collateral pursuant to this paragraph (provided that no
notice or demand shall be required upon the occurrence of any Event of Default
with respect to ODEC described in clauses (h) and (i) of Article VII), (ii) any
LC Exposure for any reason remains outstanding as of the Maturity Date or any
earlier date of termination of all of the Commitments hereunder, (iii) ODEC
shall be required to provide cover

31

--------------------------------------------------------------------------------

 

for the LC Exposure pursuant to Section 2.09(b), or (iv) at any time there shall
exist a Defaulting Lender, then (A) in the case of clauses (i), (ii) and (iii)
above, ODEC shall immediately Cash Collateralize in an amount equal to, in the
case of clause (i) above, the LC Exposure as of such date plus any accrued and
unpaid interest thereon and, in the case of clause (iii) above, the amount
required under Section 2.09(b), and (B) in the case of clause (iv) above, within
one Business Day following the written request of the Administrative Agent or
any Issuing Lender (with a copy to the Administrative Agent) ODEC shall Cash
Collateralize the Issuing Lenders’ Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to Sections 2.17 and 2.18 and
any Cash Collateral provided by such Defaulting Lender) in an amount not less
than the Minimum Collateral Amount.

(i)Grant of Security Interest.  ODEC, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of the Issuing Lenders and the Lenders, and agrees to
maintain, a first priority security interest in all such Cash Collateral
(including any associated deposit or security account and any financial assets
(as defined in the Uniform Commercial Code as in effect from time to time in the
State of New York) or other property held therein) as security for the LC
Exposure under this Agreement or the Defaulting Lenders’ obligation to fund
participations in respect of Fronting Exposure, to be applied pursuant to clause
(ii) below.  If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent and the Issuing Lenders as herein provided, or that the
total amount of such Cash Collateral is less than the amount required by this
Section 2.04(k), ODEC will, promptly upon demand by the Administrative Agent,
pay or provide to the Administrative Agent additional Cash Collateral in an
amount sufficient to eliminate such deficiency (after giving effect to any Cash
Collateral provided by the Defaulting Lender).

(ii)Application.  Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.04(k) or Section 2.18
in respect of Letters of Credit shall be applied to the satisfaction of the LC
Exposure or the Defaulting Lender’s obligation to fund participations in respect
of Fronting Exposure (including, as to Cash Collateral provided by a Defaulting
Lender, any interest accrued on such obligation) for which the Cash Collateral
was so provided, prior to any other application of such property as may
otherwise be provided for herein.

(iii)Termination of Requirement.  Cash Collateral provided upon an Event of
Default or pursuant to Section 2.09(b) shall no longer be required to be held as
Cash Collateral pursuant to this Section 2.04(k) following the earlier of the
satisfaction, waiver or cure of all Events of Default or the termination of all
outstanding Letters of Credit, as applicable.  Cash Collateral (or the
appropriate portion thereof) provided to reduce any Issuing Lender’s Fronting
Exposure shall no longer be required to be held as Cash Collateral pursuant to
this Section 2.04(k) following (i) the elimination of the applicable Fronting
Exposure (including by the termination of Defaulting Lender status of the
applicable

32

--------------------------------------------------------------------------------

 

Lender), or (ii) the determination by the Administrative Agent and each Issuing
Lender that there exists excess Cash Collateral; provided that, subject to
Section 2.18 the Person providing Cash Collateral and each Issuing Lender may
agree that Cash Collateral shall be held to support future anticipated Fronting
Exposure or other obligations.

The Administrative Agent shall invest the Cash Collateral from time to time held
by it in such overnight U.S. treasury or similar short-term instruments as are
selected by ODEC and approved by the Administrative Agent, and shall maintain
records adequate to determine the interest from time to time earned
thereon.  The Administrative Agent shall have no responsibility for any loss on
any investments made by it with respect to the Cash Collateral.  Interest and
profits on investments will be credited to and, except as otherwise provided in
this Section 2.04, retained as Cash Collateral.

Section 2.05Funding of Borrowings.

(a)Funding by Lenders.  Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 12:00 noon to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders; provided that
Swingline Loans shall be made as provided in Section 2.19.  The Administrative
Agent will make such Loans available to ODEC by promptly crediting the amounts
so received, in like funds, to an account of ODEC designated by ODEC in the
applicable Borrowing Request or, in the case of Competitive Loans, designated in
the applicable Competitive Loan Quote Request pursuant to Section 2.20(c);
provided that Syndicated Base Rate Borrowings made to finance the reimbursement
of an LC Disbursement as provided in Section 2.04(f) shall be remitted by the
Administrative Agent to the applicable Issuing Lender.

(b)Presumption by the Administrative Agent.  Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed date of any
Borrowing (other than a Competitive Loan) that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to ODEC a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and ODEC severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to ODEC to but excluding the
date of payment to the Administrative Agent, at (i) in the case of such Lender,
the Federal Funds Effective Rate or (ii) in the case of ODEC, the interest rate
applicable to Base Rate Loans.  If each of ODEC and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to ODEC the amount of such interest
paid by ODEC for such period. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing. Notwithstanding the foregoing, the Administrative
Agent has no obligation to make any Loan funds available to ODEC unless the
Administrative Agent has received such funds from the Lenders in accordance with
the terms hereof.  Any payment by

33

--------------------------------------------------------------------------------

 

ODEC shall be without prejudice to any claim ODEC may have against a Lender that
shall have failed to make such payment to the Administrative Agent.

(c)Payments by ODEC; Presumptions by Administrative Agent.  Unless the
Administrative Agent shall have received notice from ODEC prior to the date on
which any payment is due to the Administrative Agent for the account of the
Lenders or the Issuing Lenders hereunder that ODEC will not make such payment,
the Administrative Agent may assume that ODEC has made such payment on such date
in accordance herewith and may, in reliance upon such assumption, distribute to
the Lenders or the Issuing Lenders, as the case may be, the amount due.  In such
event, if ODEC has not in fact made such payment, then each of the Lenders or
the Issuing Lenders, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Lender, with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the Federal Funds Effective Rate.

Section 2.06Interest Elections.

(a)Elections by ODEC for Syndicated Borrowings.  The Loans constituting each
Syndicated Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a LIBOR Rate Borrowing, shall have the
Interest Period specified in such Borrowing Request. Thereafter, ODEC may elect
to convert such Borrowing to a Borrowing of a different Type or to continue such
Borrowing as a Borrowing of the same Type and, in the case of a LIBOR Rate
Borrowing, may elect the Interest Period therefor, all as provided in this
Section 2.06.  ODEC may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans constituting such
Borrowing, and the Loans constituting each such portion shall be considered a
separate Borrowing.  This Section 2.06 shall not apply to Swingline Borrowings
or Competitive Loans, which may not be converted or continued.

(b)Notice of Elections.  To make an election pursuant to this Section 2.06, ODEC
shall notify the Administrative Agent of such election in writing by hand
delivery, by telecopy or by telephone by the time that a Borrowing Request would
be required under Section 2.03 if ODEC were requesting a Syndicated Borrowing of
the Type resulting from such election to be made on the effective date of such
election.  Each telephonic Interest Election Request shall be irrevocable and
shall be confirmed promptly by hand delivery or telecopy to the Administrative
Agent of a written Interest Election Request signed by ODEC.

(c)Content of Interest Election Requests.  Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.02:

(i)the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) of this
paragraph shall be specified for each resulting Borrowing);

34

--------------------------------------------------------------------------------

 

(ii)the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii)whether the resulting Borrowing is to be a Base Rate Borrowing or a LIBOR
Rate Borrowing; and

(iv)if the resulting Borrowing is a LIBOR Rate Borrowing, the Interest Period
therefor after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period’” and permitted
under Section 2.02(d).

(d)Notice by the Administrative Agent to the Lenders.  Promptly following
receipt of an Interest Election Request, the Administrative Agent shall advise
each Lender of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e)Failure to Elect: Events of Default.  If ODEC fails to deliver a timely and
complete Interest Election Request with respect to a LIBOR Rate Borrowing prior
to the end of the Interest Period therefor, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to a Syndicated Base Rate Borrowing.  Notwithstanding any
contrary provision hereof, if an Event of Default has occurred and is continuing
and the Administrative Agent, at the request of the Required Lenders, so
notifies ODEC, then, so long as an Event of Default is continuing (i) no
outstanding Syndicated Borrowing may be converted to or continued as a LIBOR
Rate Borrowing and (ii) unless repaid, each LIBOR Rate Borrowing shall be
converted to a Syndicated Base Rate Borrowing at the end of the Interest Period
therefor.

Section 2.07Termination and Reduction of the Commitments.

(a)Scheduled Termination.  Unless previously terminated, the Commitments shall
terminate on the Maturity Date.

(b)Voluntary Termination or Reduction.  ODEC may at any time terminate, or from
time to time reduce, the Commitments; provided that (i) each reduction of the
Commitments pursuant to this Section 2.07 shall be in an amount that is
$25,000,000 or a larger multiple of $5,000,000 and (ii) ODEC shall not terminate
or reduce the Commitments if, after giving effect to any concurrent prepayment
of the Syndicated Loans and Swingline Loans in accordance with Section 2.09, the
sum of the aggregate Revolving Credit Exposures and the aggregate outstanding
principal amount of all Competitive Loans would exceed the total Commitments.

(c)Notice of Voluntary Termination or Reduction.  ODEC shall notify the
Administrative Agent of any election to terminate or reduce the Commitments
under Section 2.07(b) at least ten (10) Business Days prior to the effective
date of such termination or reduction, specifying such election and the
effective date thereof.  Promptly following receipt of any such notice, the
Administrative Agent shall advise the Lenders of the contents thereof.  Each
notice delivered by ODEC pursuant to this Section shall be irrevocable; provided
that a notice of termination of the Commitments delivered by ODEC may state that
such notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by

35

--------------------------------------------------------------------------------

 

ODEC (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.

(d)Mandatory Reduction.  The Commitments shall be automatically and permanently
reduced in the manner, and under the circumstances contemplated by, Section
2.09(b).

(e)Effect of Termination or Reduction.  Any termination or reduction of the
Commitments shall be permanent.  Each reduction of the Commitments shall be made
ratably among the Lenders in accordance with their respective Applicable
Percentages.

Section 2.08Repayment of Loans: Evidence of Debt.

(a)Repayment.  ODEC hereby unconditionally promises to pay the Loans as follows:

(i)to the Administrative Agent (x) for account of the Lenders, the outstanding
principal amount of the Syndicated Loans on the Maturity Date and (y) for the
account of the applicable Lender, the outstanding principal amount of each
Competitive Loan made by such Lender on the maturity date of such Competitive
Loan, and

(ii)to the Swingline Lender, the then unpaid principal amount of each Swingline
Loan on the earlier of the Maturity Date and the date that is the tenth Business
Day after the date such Swingline Loan is made.

Unless otherwise specified herein or in any other Loan Document, all Obligations
shall be due and payable on the Maturity Date.

(b)Manner of Payment.  Prior to any repayment or prepayment of any Borrowings
hereunder, ODEC shall select the Borrowing or Borrowings to be paid and shall
notify the Administrative Agent in writing (i) not later than 11:00 a.m. at
least one (1) Business Day before the scheduled date of the prepayment of any
Base Rate Borrowing or repayment of any Borrowing, or (ii) not later than 11:00
a.m. at least three (3) Business Days’ before the scheduled date of the
prepayment of any LIBOR Rate Borrowing.  If ODEC fails to make a timely
selection of the Borrowing or Borrowings to be repaid or prepaid, such payment
shall be applied, first, to pay any outstanding Base Rate Borrowings, second, to
the LIBOR Rate Borrowings (other than Competitive Loan Borrowings) in the order
of the remaining duration of their respective Interest Periods (the LIBOR Rate
Borrowing with the shortest remaining Interest Period to be repaid first), and
third, to Competitive Loan Borrowings in the order of the remaining duration of
their respective Interest Periods (the Competitive Loan Borrowing with the
shortest remaining Interest Period to be repaid first).  Each payment of a
Syndicated Borrowing shall be applied ratably to the Loans included in such
Borrowing.

(c)Maintenance of Records by Lenders.  Each Lender shall maintain in accordance
with its usual practice records evidencing the indebtedness of ODEC to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

36

--------------------------------------------------------------------------------

 

(d)Maintenance of Records by the Administrative Agent.  The Administrative Agent
shall maintain records in which it shall record (i) the amount of each Loan made
hereunder, the Class and Type thereof and each Interest Period therefor, (ii)
the amount of any principal or interest due and payable or to become due and
payable from ODEC to each Lender hereunder, (iii) the amount of any sum received
by the Administrative Agent hereunder for account of the Lenders and each
Lender’s share thereof, and (iv) the Competitive Loan Rate for each Competitive
Loan, if applicable.

(e)Effect of Entries.  The entries made in the records maintained pursuant to
Section 2.08(c) or 2.08(d) shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such records or any error therein
shall not in any manner affect the obligation of ODEC to repay the Loans in
accordance with the terms of this Agreement.

(f)Promissory Notes.  Any Lender may request that Syndicated Loans made by it be
evidenced by a Note.  In such event, ODEC shall prepare, execute and deliver to
such Lender a Note payable to such Lender (or, if requested by such Lender, to
such Lender and its registered assigns).  Thereafter, the Syndicated Loans
evidenced by such Note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more Notes in such
form payable to the payee named therein (or, if such Note is a registered note,
to such payee and its registered assigns).  The Swingline Lender may similarly
request that Swingline Loans made by it be evidenced by a Note, but conformed to
evidence Swingline Loans rather than Syndicated Loans, in which case the
preceding sentence shall, mutatis mutandis, be applicable to Swingline
Loans.  The Lender of a Competitive Loan may request that the Competitive Loan
made by it be evidenced by a promissory note that shall be in the form of
Exhibit I.

Section 2.09Prepayment of Loans.

(a)Optional Prepayments.  ODEC may, upon notice to the Administrative Agent, at
any time or from time to time voluntarily prepay Syndicated Loans in whole or in
part without premium or penalty; provided that (i) such notice must be received
by the Administrative Agent not later than 11:00 a.m. (A) three Business Days
prior to any date of prepayment of Syndicated LIBOR Rate Loans and (B) on the
date of prepayment of Base Rate Loans; (ii) any prepayment of Syndicated Loans
shall be in a principal amount of $1,000,000 or a whole multiple of $500,000 in
excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding.  Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Syndicated Loans to be prepaid and, if Syndicated
LIBOR Rate Loans are to be prepaid, the Interest Period(s) of such Loans.  The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment.  If such notice is given by ODEC, ODEC shall make such prepayment
and the payment amount specified in such notice shall be due and payable on the
date specified therein.  Any prepayment of a Syndicated LIBOR Rate Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 2.14.  Each such prepayment
shall be applied to the Syndicated Loans of the Lenders in accordance with their
respective Applicable Percentages.

37

--------------------------------------------------------------------------------

 

(b)Mandatory Prepayments.  ODEC shall prepay the Loans (and, in the case of
clause (i) below, the Commitments shall be subject to automatic termination) as
follows:

(i)Upon the occurrence of a Change in Control of ODEC, unless the Required
Lenders shall (through the Administrative Agent) elect otherwise, ODEC shall
prepay the entire principal of and interest on the Loans (and procure the
termination of any outstanding Letters of Credit and, pending such termination,
provide cover for the entire amount of LC Exposure as specified in Section
2.04(k)), and the entire amount of the Commitments shall be automatically
terminated.

(ii)If the sum of the total Revolving Credit Exposures and the total outstanding
Competitive Loans exceed the total Commitments, ODEC shall prepay the Loans in
an amount sufficient to result in the sum of the total Revolving Credit
Exposures and the total outstanding Competitive Loans being equal to the total
Commitments.

(c)Notices, Etc.  ODEC shall notify the Administrative Agent (and, in the case
of prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed
by telecopy) of any prepayment hereunder (i) in the case of prepayment of a
LIBOR Rate Borrowing, not later than 11:00 a.m. three (3) Business Days before
the date of prepayment, (ii) in the case of prepayment of a Syndicated Base Rate
Borrowing, not later than 11:00 a.m. one (1) Business Day before the date of
prepayment or (iii) in the case of prepayment of a Swingline Loan, not later
than 12:00 noon on the date of such prepayment.  Each such notice shall be
irrevocable and shall specify the prepayment date, the principal amount of each
Borrowing or portion thereof to be prepaid and, in the case of a mandatory
prepayment, a reasonably detailed calculation of the amount of such prepayment;
provided that, if a notice of prepayment is given in connection with a
conditional notice of termination of the Commitments as contemplated by Section
2.07, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.07.  Promptly following
receipt of any such notice relating to a Syndicated Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of a Syndicated Borrowing of the same Type as provided in
Section 2.02, except as necessary to apply fully the required amount of a
mandatory prepayment.  Each prepayment of a Syndicated Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing.  Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.11
and shall be made in the manner specified in Section 2.08(b).

Section 2.10Fees.

(a)Commitment Fee.  Except as otherwise provided herein, ODEC agrees to pay to
the Administrative Agent for the ratable account of each Lender, based upon
their respective Commitments, a Commitment Fee, which shall accrue at a rate per
annum equal to the Applicable Margin on the average daily amount of the unused
Commitment of such Lender during the period from and including the date hereof
to but excluding the earlier of the date such Commitment terminates and the
Maturity Date.  Swingline Loans and Competitive Loans (other than with respect
to the Lender making the Competitive Loan) shall not be deemed to be used for

38

--------------------------------------------------------------------------------

 

purposes of calculating the Commitment Fee.  Accrued Commitment Fees shall be
payable on each Quarterly Date and on the earlier of the date the Commitments
terminate and the Maturity Date, commencing on the first such date to occur
after the date hereof.  All Commitment Fees shall be computed on the basis of a
year of 360 days, and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(b)Letter of Credit Fees.  ODEC agrees to pay (i) to the Administrative Agent
for account of each Lender a participation fee (such fee, the “LC Fee”) with
respect to its participations in Letters of Credit, which shall accrue at a rate
per annum equal to the Applicable Margin on LIBOR Rate Loans on the average
daily amount of all outstanding Letter of Credit (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment terminates and the date on which such Lender ceases to
have any LC Exposure, provided, however, any LC Fees otherwise payable for the
account of a Defaulting Lender with respect to any Letter of Credit as to which
such Defaulting Lender has not provided Cash Collateral satisfactory to the
Issuing Lender pursuant to Section 2.18 shall be payable, to the maximum extent
permitted by applicable law, to the other Lenders in accordance with the upward
adjustments in their respective Applicable Percentages allocable to such Letter
of Credit pursuant to Section 2.18, with the balance of such fee, if any,
payable to the applicable Issuing Lender for its own account, and (ii) to each
Issuing Lender a fronting fee, which shall accrue at the rate per annum
separately agreed to between such Issuing Lender and ODEC on the average daily
amount of the LC Exposure attributable to the Letters of Credit issued by such
Issuing Lender (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date of termination of the Commitments and the date
on which there ceases to be any LC Exposure, as well as each such Issuing
Lenders’ standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings
thereunder.  Participation fees and fronting fees accrued through and including
each Quarterly Date shall be payable on such Quarterly Date, commencing on the
first such Quarterly Date to occur after the Effective Date, with exclusions for
Defaulting Lenders; provided that all such fees shall be payable on the date on
which the Commitments terminate and any such fees accruing after the date on
which the Commitments terminate shall be payable on demand.  Any other fees
payable to the Issuing Lenders pursuant to this paragraph shall be payable
within ten (10) days after demand.  All participation fees and fronting fees
shall be computed on the basis of a year of 360 days, and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).

(c)Administrative Agent Fees.  ODEC agrees to pay to the Administrative Agent,
for its own account, fees payable in the amounts and at the times separately
agreed upon between ODEC and the Administrative Agent.

(d)Lead Arranger Fees.  ODEC agrees to pay to each Lead Arranger, for its own
account, fees payable in the amounts and at the times separately agreed upon
between ODEC and such Lead Arranger.

(e)Payment of Fees.  All fees payable hereunder shall be paid on the dates due,
in immediately available funds, to the Administrative Agent (or to the Issuing
Lenders, in

39

--------------------------------------------------------------------------------

 

the case of fees payable to them) for distribution, in the case of Commitment
Fees and participation fees, to the Lenders entitled thereto.  Fees paid shall
not be refundable under any circumstances.

Section 2.11Interest.

(a)Base Rate Loans.  The Loans constituting each Base Rate Borrowing (including
each Swingline Loan) shall bear interest at a rate per annum equal to the Base
Rate plus the Applicable Margin.

(b)LIBOR Rate Loans.  The Loans constituting each LIBOR Rate Borrowing shall
bear interest at a rate per annum equal to the LIBOR Rate for the Interest
Period for such Borrowing plus the Applicable Margin.

(c)Competitive Loans.  Each Competitive Loan shall bear interest at a rate per
annum equal to either (i) in the case of a Competitive Fixed Rate Loan, the
Fixed Rate specified in the applicable Competitive Loan Quote, or (ii) in the
case of a Competitive LIBOR Rate Loan, the sum of the Competitive LIBOR Margin
specified in the applicable Competitive Loan Quote, plus the applicable LIBOR
Rate determined for the applicable Interest Period.

(d)Default Interest.  Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by ODEC hereunder is not
paid when due, whether at stated maturity, upon acceleration, by mandatory
prepayment or otherwise, the principal of and, to the extent permitted by law,
due and unpaid interest on the Loans and any other amounts outstanding hereunder
and under any other Loan Document shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, 2% plus the rate otherwise applicable to such Loan as provided above
or (ii) in the case of any other amount, 2% plus the rate applicable to Base
Rate Loans as provided in Section 2.11(a).

(e)Payment of Interest.  ODEC hereby unconditionally promises to pay accrued
interest on each Loan in arrears on each Interest Payment Date for such Loan
and, in the case of Syndicated Loans, upon termination of the Commitments;
provided that (i) interest accrued pursuant to Section 2.11(d) shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than a prepayment of a Syndicated Base Rate Loan prior to the Maturity Date),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any LIBOR Rate Borrowing prior to the end of the Interest Period
therefor, accrued interest on such Borrowing shall be payable on the effective
date of such conversion.

(f)Computation.  All interest hereunder shall be computed on the basis of a year
of 360 days, except that interest computed by reference to the Base Rate shall
be computed on the basis of a year of 365 days (or 366 days in a leap year), and
in each case shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).  The applicable Base Rate or LIBOR
Rate shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.  The applicable Competitive Loan Rate
shall be as specified in the applicable Competitive Loan Quote.

40

--------------------------------------------------------------------------------

 

(g)Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable law (the “Maximum
Rate”).  If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
ODEC.  In determining whether the interest contracted for, charged, or received
by the Administrative Agent or a Lender exceeds the Maximum Rate, such Person
may, to the extent permitted by applicable law, (i) characterize any payment
that is not principal as an expense, fee, or premium rather than interest, (ii)
exclude voluntary prepayments and the effects thereof, and (iii) amortize,
prorate, allocate, and spread in equal or unequal parts the total amount of
interest throughout the contemplated term of the Obligations hereunder.

Section 2.12Alternate Rate of Interest.  If prior to the commencement of the
Interest Period for any LIBOR Rate Borrowing:

(a)the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the LIBOR Rate for such Interest Period; or

(b)the Administrative Agent is advised by the Required Lenders that the LIBOR
Rate for such Interest Period will not adequately and fairly reflect the cost to
such Lenders of making or maintaining their respective Loans included in such
Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to ODEC and the Lenders
by telephone or telecopy as promptly as practicable thereafter and, until the
Administrative Agent notifies ODEC and the Lenders that the circumstances giving
rise to such notice no longer exist, (i) any Interest Election Request that
requests the conversion of any Syndicated Borrowing to, or the continuation of
any Syndicated Borrowing as, a LIBOR Rate Borrowing shall be ineffective and
such Syndicated Borrowing (unless prepaid) shall be continued as, or converted
to, a Syndicated Base Rate Borrowing and (ii) if any Borrowing Request requests
a LIBOR Rate Borrowing, such Borrowing shall be made as a Syndicated Base Rate
Borrowing.

Section 2.13Increased Costs.

(a)Increased Costs Generally.  If any Change in Law shall:

(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the LIBOR Rate) or any Issuing
Lender; or

(ii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes or
Excluded Taxes) on its loans, loan principal, letters of credit, commitments or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or

41

--------------------------------------------------------------------------------

 

(iii)impose on any Lender or any Issuing Lender or the London interbank market
any other condition, cost or expense affecting this Agreement or LIBOR Rate
Loans or Competitive Loans made by such Lender or any Letter of Credit or
participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any LIBOR Rate Loan or Competitive Loan (or of maintaining its
obligation to make any such LIBOR Rate Loan or Competitive Loan), or to increase
the cost to such Lender, such Issuing Lender or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender, Issuing Lender or
other recipient hereunder (whether of principal, interest or any other amount)
then, upon request of such Lender, Issuing Lender or such other Recipient, ODEC
will pay to such Lender or Issuing Lender, as the case may be, such additional
amount or amounts as will compensate such Lender or Issuing Lender, as the case
may be, for such additional costs incurred or reduction suffered.

(b)Capital Requirements.  If any Lender or Issuing Lender determines that any
Change in Law affecting such Lender or Issuing Lender or any lending office of
such Lender or such Lender’s or Issuing Lender’s holding company, if any,
regarding capital or liquidity requirements, has or would have the effect of
reducing the rate of return on such Lender’s or Issuing Lender’s capital or on
the capital of such Lender’s or Issuing Lender’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swingline Loans held by, such
Lender, or the Letters of Credit issued by any Issuing Lender, to a level below
that which such Lender or Issuing Lender or such Lender’s or Issuing Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or Issuing Lender’s policies and the policies of
such Lender’s or Issuing Lender’s holding company with respect to capital
adequacy and liquidity), then from time to time ODEC will pay to such Lender or
Issuing Lender, as the case may be, such additional amount or amounts as will
compensate such Lender or Issuing Lender or such Lender’s or Issuing Lender’s
holding company for any such reduction suffered.

(c)Certificates for Reimbursement.  A certificate of a Lender or Issuing Lender
setting forth the amount or amounts necessary to compensate such Lender or
Issuing Lender or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section and delivered to ODEC, shall be conclusive
absent manifest error.  ODEC shall pay such Lender or Issuing Lender, as the
case may be, the amount shown as due on any such certificate within ten (10)
days after receipt thereof.  Notwithstanding anything to the contrary in this
Section 2.13, a Lender shall not be entitled to compensation pursuant to this
Section 2.13 if the Change in Law that would otherwise entitle it to such
compensation shall have been publicly announced prior to submission of the
Competitive Loan Quote pursuant to which the applicable Competitive Loan was
made.

(d)Delay in Requests.  Failure or delay on the part of any Lender or Issuing
Lender to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or Issuing Lender’s right to demand such compensation;
provided that ODEC shall not be required to compensate a Lender or Issuing
Lender pursuant to this Section for any increased

42

--------------------------------------------------------------------------------

 

costs incurred or reductions suffered more than six (6) months prior to the date
that such Lender or Issuing Lender, as the case may be, notifies ODEC of the
Change in Law giving rise to such increased costs or reductions, and of such
Lender’s or Issuing Lender’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof).

Section 2.14Break Funding Payments.  In the event of (a) the payment of any
principal of any LIBOR Rate Loan or Competitive Loan other than on the last day
of an Interest Period therefor (including as a result of an Event of Default),
(b) the conversion of any LIBOR Rate Loan other than on the last day of an
Interest Period therefor, (c) the failure to borrow, convert, continue or prepay
any LIBOR Rate Loan on the date specified in any notice delivered pursuant
hereto (regardless of whether such notice is permitted to be revocable under
Section 2.09(c) and is revoked in accordance herewith) or the failure to borrow
or repay any Competitive Loan on the applicable date, or (d) the assignment as a
result of a request by ODEC pursuant to Section 2.17(b) of any LIBOR Rate Loan
other than on the last day of an Interest Period therefor, then, in any such
event, ODEC shall compensate each applicable Lender for the loss, cost and
expense attributable to such event.

In the case of a LIBOR Rate Loan or Competitive LIBOR Rate Loan, the loss to any
Lender attributable to any such event shall be deemed to include an amount
determined by such Lender to be equal to the excess, if any, of (i) the amount
of interest that such Lender would pay for a deposit equal to the principal
amount of such Loan for the period from the date of such payment, conversion,
failure or assignment to the last day of the then current Interest Period for
such Loan (or, in the case of a failure to borrow, convert or continue, the
duration of the Interest Period that would have resulted from such borrowing,
conversion or continuation) if the interest rate payable on such deposit were
equal to the LIBOR Rate for such Interest Period, over (ii) the amount of
interest that such Lender would earn on such principal amount for such period if
such Lender were to invest such principal amount for such period at the interest
rate that would be received by such Lender (or an affiliate of such Lender) for
Dollar deposits from other banks in the eurodollar market at the commencement of
such period.

A certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 2.14 shall be delivered to ODEC
and shall be conclusive absent manifest error.  ODEC shall pay such Lender the
amount shown as due on any such certificate within ten (10) days after receipt
thereof.

Section 2.15Taxes.

(a)For purposes of this Section 2.15, the term “Lender” includes any Issuing
Lender and the term “applicable law” includes FATCA.

(b)Payments Free of Taxes.  Any and all payments by or on account of any
obligation of ODEC under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable law.  If any
applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding

43

--------------------------------------------------------------------------------

 

Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by ODEC shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(c)Payment of Other Taxes by ODEC.  Without limiting the provisions of paragraph
(a) above, ODEC shall timely pay to the relevant Governmental Authority in
accordance with applicable law or at the option of the Administrative Agent or
the applicable Lender timely reimburse it for the payment of, any Other Taxes.

(d)Indemnification by ODEC.  ODEC shall indemnify each Recipient, within ten
(10) days after demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to ODEC by a Lender (with a copy to the Administrative Agent), or by
the Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(e)Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that ODEC
has not already indemnified the Administrative Agent for such Indemnified Taxes
and without limiting the obligation of ODEC to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
9.04(d) relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f)Evidence of Payments.  As soon as practicable after any payment of Taxes by
ODEC to a Governmental Authority pursuant to this Section 2.15, ODEC shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.  As soon as practicable after any
payment of Taxes by a Lender for which such Lender has been indemnified in full
by ODEC prior to making payment thereof pursuant to Section 2.15(d), such Lender
shall

44

--------------------------------------------------------------------------------

 

deliver to ODEC the original or a certified copy of a receipt issued by the
applicable Governmental Authority evidencing such payment.

(g)Status of Lenders.

(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to ODEC
and the Administrative Agent, at the time or times prescribed by law or
reasonably requested by ODEC or the Administrative Agent, such properly
completed and executed documentation prescribed by law or reasonably requested
by ODEC or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, any
Lender, if reasonably requested by ODEC or the Administrative Agent, shall
deliver such other documentation prescribed by applicable law or reasonably
requested by ODEC or the Administrative Agent as will enable ODEC or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.15(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii)Without limiting the generality of the foregoing, in the event that the
borrower is a U.S. Borrower,

(A)any Lender that is a U.S. Person shall deliver to ODEC and the Administrative
Agent on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of ODEC
or the Administrative Agent), executed copies of IRS Form W-9 (or successor
form) certifying that such Lender is exempt from U.S. federal backup withholding
Tax;

(B)any Foreign Lender shall, to the extent that it is legally entitled to do so,
deliver to ODEC and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of ODEC or the Administrative Agent), whichever of
the following is applicable:

(i)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W-8BEN-E (or W-8BEN, as
applicable) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other

45

--------------------------------------------------------------------------------

 

applicable payments under any Loan Document, IRS Form W-8BEN-E (or W-8BEN, as
applicable) establishing an exemption, or reduction of, from U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(ii)executed copies of IRS Form W-8ECI;

(iii)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit L-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code or Other
Applicable U.S. Tax Law, a “10 percent shareholder” of ODEC within the meaning
of Section 881(c)(3)(B) of the Code or Other Applicable U.S. Tax Law, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
or Other Applicable U.S. Tax Law (a “U.S. Tax Compliance Certificate”) and (y)
executed copies of IRS Form W-8BEN-E (or W-8BEN, as applicable); or

(iv)to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or
W-8BEN, as applicable) (or, in each case, applicable successor forms), a U.S.
Tax Compliance Certificate substantially in the form of Exhibit L-2 or Exhibit
L-3, IRS Form W-9, and/or other certification documents from each beneficial
owner, as applicable, in each case, evidencing an exemption from or reduction
of, U.S. federal withholding Tax; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit L-4
together with executed original copies of the forms referenced therein, on
behalf of each such direct and indirect partner;

(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to ODEC and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of ODEC or the Administrative Agent), executed
copies of any other form prescribed by applicable law as a basis for claiming an
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable law to permit ODEC or the Administrative Agent to determine the
withholding or deduction required to be made; and

(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA

46

--------------------------------------------------------------------------------

 

(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to ODEC and the Administrative Agent at
the time or times prescribed by law and at such time or times reasonably
requested by ODEC or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code
or Other Applicable U.S. Tax Law) and such additional documentation reasonably
requested by ODEC or the Administrative Agent as may be necessary for ODEC and
the Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such
payment.  Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify ODEC and the Administrative Agent in
writing of its legal inability to do so

(h)Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund, of any Taxes
as to which it has been indemnified pursuant to Section 2.13 or this Section
2.15 (including by the payment of additional amounts pursuant to Section
2.21(b)), it shall pay to the indemnifying party an amount equal to such refund
(but only to the extent of indemnity payments made under Section 2.13 or this
Section 2.15 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund).  Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (h) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this paragraph (h), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (h) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.  This paragraph (h) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(i)Survival.  Each party’s obligations under this Section 2.15 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

Section 2.16Payments Generally:  Pro Rata Treatment: Sharing of Set-Offs.

47

--------------------------------------------------------------------------------

 

(a)Payments by ODEC.  ODEC shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or under Section 2.13, 2.14 or 2.15, or otherwise) or under any
other Loan Document (except to the extent otherwise provided therein) prior to
12:00 noon on the date when due, in immediately available funds, without set-off
or counterclaim.  Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon.  All
such payments shall be made to the Administrative Agent in such manner and place
as shall from time to time be specified by the Administrative Agent, except as
otherwise expressly provided in the relevant Loan Document and except payments
to be made directly to an Issuing Lender or the Swingline Lender as expressly
provided herein and payments pursuant to Sections 2.13, 2.14, 2.15 and 9.03,
which shall be made directly to the Persons entitled thereto.  The
Administrative Agent shall distribute any such payments received by it for
account of any other Person to the appropriate recipient promptly following
receipt thereof.  If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day and, in the case of any payment accruing interest, interest thereon
shall be payable for the period of such extension.  All payments hereunder or
under any other Loan Document (except to the extent otherwise provided therein)
shall be made in Dollars.

(b)Application of Insufficient Payments.  If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, to pay all fees, expense
reimbursements, indemnities and all other sums due and payable to the
Administrative Agent in its capacity as Administrative Agent and not as a Lender
hereunder, (ii) second, to pay interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (iii) third, to pay principal and
unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c)Pro Rata Treatment of Syndicated Borrowings; Treatment of Competitive
Loans.  Except to the extent otherwise provided herein: (i) each Syndicated
Borrowing shall be made from the Lenders, each payment of Commitment Fees under
Section 2.10 shall be made for account of the Lenders, and each termination or
reduction of the amount of the Commitments under Section 2.07 shall be applied
to the respective Commitments of the Lenders, pro rata according to the amounts
of their respective Commitments; (ii) each Syndicated Borrowing shall be
allocated pro rata among the Lenders according to the amounts of their
respective Commitments (in the case of the making of Syndicated Loans) or their
respective Loans that are to be included in such Borrowing (in the case of
conversions and continuations of Loans); (iii) each payment or prepayment of
principal of Syndicated Loans by ODEC shall be made for account of the Lenders
pro rata in accordance with the respective unpaid principal amounts of the
Syndicated Loans held by them; and (iv) each payment of interest on Syndicated
Loans by ODEC shall be made for account of the Lenders pro rata in accordance
with the amounts of interest on such Loans then due and payable to the
respective Lenders.  Each payment or prepayment of principal and interest of
each Competitive Loan shall be made for the account of the applicable Lender.

48

--------------------------------------------------------------------------------

 

(d)Sharing of Payments by Lenders.  Except as provided in Section 5.10 with
respect to CoBank Equities, if any Lender shall, by exercising any right of
set-off or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of its Syndicated Loans, participations in LC
Disbursements, Swingline Loans or Competitive Loans or in respect of any
Commitment Fee or Letter of Credit participation fee (as contemplated by Section
2.10(b)(i) (collectively, the “Fees”) resulting in such Lender receiving payment
of a greater proportion of the aggregate amount of its Syndicated Loans,
participations in LC Disbursements, Swingline Loans, Competitive Loans and
accrued interest thereon or Fees then due than the proportion received by any
other Lender, then the Lender receiving such greater proportion shall (i) notify
the Administrative Agent of such fact and (ii) purchase (for cash at face value)
participations in the Syndicated Loans, participations in LC Disbursements,
Swingline Loans and Competitive Loans or Fees of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Syndicated Loans, participations in LC
Disbursements, Swingline Loans and Competitive Loans or Fees; provided that (i)
if any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by ODEC pursuant to and in accordance with the express terms of
this Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to ODEC or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply).  ODEC consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against ODEC
rights of set-off and counterclaim with respect to such participation as fully
as if such Lender were a direct creditor of ODEC in the amount of such
participation.

(e)Presumptions of Payment.  Unless the Administrative Agent shall have received
notice from ODEC prior to the date on which any payment is due to the
Administrative Agent for account of the Lenders or the Issuing Lenders hereunder
that ODEC will not make such payment, the Administrative Agent may assume that
ODEC has made such payment on such date in accordance herewith and may (but
shall have no obligation to), in reliance upon such assumption, distribute to
the Lenders or the Issuing Lenders, as the case may be, the amount due.  In such
event, if ODEC has not in fact made such payment, then each of the Lenders or
the Issuing Lenders, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such Issuing Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the Federal Funds Effective Rate.

(f)Certain Deductions by the Administrative Agent.  If any Lender shall fail to
make any payment required to be made by it pursuant to Section 2.04(e), 2.05 or
2.16(e), then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.

49

--------------------------------------------------------------------------------

 

Section 2.17Mitigation Obligations; Replacement of Lenders.

(a)Designation of a Different Lending Office.  If any Lender requests
compensation under Section 2.13, or requires ODEC to pay additional amounts to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 2.15, then such Lender shall (at the request of ODEC) use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.13 or 2.15, as the case may be, in the future, and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender.  ODEC hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b)Replacement of Lenders.  If any Lender requests compensation under Section
2.13, or if ODEC is required to pay additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.15
and, in each case, such Lender has declined or is unable to designate a
different lending office in accordance with Section 2.17(a) so as to eliminate
the amounts payable pursuant to Section 2.13 or 2.15, or if any Lender is a
Defaulting Lender or a Non-Consenting Lender, then ODEC may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by, Section
9.04), all of its interests, rights and obligations under this Agreement and the
related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:

(i)ODEC shall have paid to the Administrative Agent the assignment fee (if any)
specified in Section 9.04;

(ii)such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 2.14 except in the case of a Defaulting Lender) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or ODEC
(in the case of all other amounts);

(iii)in the case of any such assignment resulting from a claim for compensation
under Section 2.13 or payments required to be made pursuant to Section 2.15,
such assignment will result in a reduction in such compensation or payments
thereafter;

(iv)such assignment does not conflict with applicable law; and

50

--------------------------------------------------------------------------------

 

(v)in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

(c)A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling ODEC to require such assignment and delegation cease to
apply.

Section 2.18Defaulting Lenders.

(a)Defaulting Lender Adjustments.  Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i)Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.

(ii)Defaulting Lender Waterfall.  Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Lender or Swingline Lender hereunder;
third, to Cash Collateralize the Issuing Lenders’ Fronting Exposure with respect
to such Defaulting Lender in accordance with Section 2.04; fourth, as ODEC may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
ODEC, to be held in a deposit account and released pro rata in order to (x)
satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Issuing
Lenders’ future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.04; sixth, to the payment of any amounts owing to the Lenders,
the Issuing Lenders or Swingline Lenders as a result of any judgment of a court
of competent jurisdiction obtained by any Lender, the Issuing Lenders or
Swingline Lenders against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to ODEC
as a result of any judgment of a court of competent jurisdiction obtained by
ODEC against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise

51

--------------------------------------------------------------------------------

 

directed by a court of competent jurisdiction; provided that if (x) such payment
is a payment of the principal amount of any Loans or LC Disbursements in respect
of which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Loans were made or the related Letters of Credit were issued at a time
when the conditions set forth in Section 4.02 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and LC Disbursements owed
to, all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or LC Disbursements owed to, such Defaulting Lender
until such time as all Loans and funded and unfunded participations in LC
Exposure and Swingline Loans are held by the Lenders pro rata in accordance with
the Commitments without giving effect to Section 2.18(a)(iv).  Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.18(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii)Certain Fees.

(A)No Defaulting Lender shall be entitled to receive any Commitment Fee for any
period during which that Lender is a Defaulting Lender (and ODEC shall not be
required to pay any such fee that otherwise would have been required to have
been paid to that Defaulting Lender).

(B)Each Defaulting Lender shall be entitled to receive LC Fees for any period
during which that Lender is a Defaulting Lender only to the extent allocable to
its Applicable Percentage of the stated amount of Letters of Credit for which it
has provided Cash Collateral pursuant to Section 2.04.

(C)With respect to any Commitment Fee or LC Fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, ODEC shall (x) pay to
each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
Fronting Exposure that has been reallocated to such Non-Defaulting Lender
pursuant to clause (iv) below, (y) pay to each Issuing Lender and Swingline
Lender, as applicable, the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to such Issuing Lender’s or Swingline
Lender’s Fronting Exposure to such Defaulting Lender, and (z) not be required to
pay the remaining amount of any such fee.

(iv)Reallocation of Participations to Reduce Fronting Exposure.  All or any part
of such Defaulting Lender’s participation in LC Exposure and Swingline Loans
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Applicable Percentages (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that such reallocation does not
cause the aggregate Revolving Credit Exposure of any Non-Defaulting Lender to
exceed such Non-Defaulting Lender’s Commitment.  Subject to

52

--------------------------------------------------------------------------------

 

SectionSection 9.15, no reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(v)Cash Collateral, Repayment of Swingline Loans.  If the reallocation described
in clause (iv) above cannot, or can only partially, be effected, ODEC shall,
without prejudice to any right or remedy available to it hereunder or under law,
(x) first, prepay Swingline Loans in an amount equal to the Swingline Lender’s
Fronting Exposure and (y) second, Cash Collateralize the Issuing Lender’s
Fronting Exposure in accordance with the procedures set forth in Section 2.04.

(b)Defaulting Lender Cure.  If ODEC, the Administrative Agent and each Swingline
Lender and Issuing Lender agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with the Commitments
under the applicable Facility (without giving effect to Section 2.18(a)(iv),
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of ODEC while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

(c)New Swingline Loans/Letters of Credit.  So long as any Lender is a Defaulting
Lender, (i) the Swingline Lender shall not be required to fund any Swingline
Loans unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swingline Loan and (ii) no Issuing Lender shall be required to
issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.

Section 2.19Swingline Loans.

(a)Agreement to Make Swingline Loans.  Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans to ODEC from
time to time during the Availability Period, in an aggregate principal amount
equal to the lesser of (i) $50,000,000 and (ii) the unutilized Commitment of the
Swingline Lender; provided that the Swingline Lender shall not be required to
make a Swingline Loan to refinance an outstanding Swingline Loan.  Within the
foregoing limits and subject to the terms and conditions set forth herein, ODEC
may borrow, prepay and reborrow Swingline Loans.  

53

--------------------------------------------------------------------------------

 

(b)Notice of Swingline Loans by ODEC.  To request a Swingline Loan (other than
borrowings pursuant to a Wells Fargo financial management account or similar
cash management product offered by Wells Fargo, which shall be effected as
provided thereunder), ODEC shall notify the Administrative Agent of such request
by hand delivery, by telecopy or by telephone (confirmed by telecopy) of a
Borrowing Request, not later than 11:00 a.m. on the day of a proposed Swingline
Loan.  Each such Borrowing Request shall be irrevocable and shall specify the
requested date (which shall be a Business Day) and amount of the requested
Swingline Loan.  The Swingline Lender shall make each Swingline Loan available
to ODEC by means of a credit to the account of ODEC specified by ODEC to the
Swingline Lender (or, in the case of a Swingline Loan made to finance the
reimbursement of an LC Disbursement as provided in Section 2.04(f), by
remittance to the Issuing Lender having made such LC Disbursement) by 3:00 p.m.
on the requested date of such Swingline Loan.

(c)Refinancing of Swingline Loans.  

(i)The Swingline Lender at any time in its sole discretion may request, on
behalf of ODEC (which hereby irrevocably authorizes the Swingline Lender to so
request on its behalf), that each Lender make a Syndicated Base Rate Loan in an
amount equal to such Lender’s Applicable Percentage of the amount of Swingline
Loans then outstanding.  Such request shall be made in writing (which written
request shall be deemed to be a Borrowing Request for purposes hereof) and in
accordance with the requirements of Section 2.03, without regard to the minimum
and multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the aggregate Commitments and the
conditions set forth in Section 4.02.  The Swingline Lender shall furnish ODEC
with a copy of the applicable Borrowing Request promptly after delivering such
notice to the Administrative Agent.  Each Lender shall make an amount equal to
its Applicable Percentage of the amount specified in such Borrowing Request
available to the Administrative Agent in immediately available funds (and the
Administrative Agent may apply Cash Collateral available with respect to the
applicable Swingline Loan) for the account of the Swingline Lender at the
Administrative Agent’s payment office not later than 1:00 p.m. on the day
specified in such Borrowing Request, whereupon, subject to Section 2.19(c)(ii),
each Lender that so makes funds available shall be deemed to have made a
Syndicated Base Rate Loan to ODEC in such amount.  The Administrative Agent
shall remit the funds so received to the Swingline Lender.

(ii)If for any reason any Swingline Loan cannot be refinanced by such a
Syndicated Borrowing in accordance with Section 2.19(c)(i), the request for Base
Rate Loans submitted by the Swingline Lender as set forth herein shall be deemed
to be a request by the Swingline Lender that each of the Lenders fund its risk
participation in the relevant Swingline Loan and each Lender’s payment to the
Administrative Agent for the account of the Swingline Lender pursuant to Section
2.19(c)(i) shall be deemed payment in respect of such participation.

(iii)If any Lender fails to make available to the Administrative Agent for the
account of the Swingline Lender any amount required to be paid by such

54

--------------------------------------------------------------------------------

 

Lender pursuant to the foregoing provisions of this Section 2.19(c) by the time
specified in Section 2.19(c)(i), the Swingline Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
Swingline Lender at a rate per annum equal to the greater of the Federal Funds
Effective Rate and a rate determined by the Swingline Lender in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the Swingline Lender in
connection with the foregoing.  If such Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Lender’s
Syndicated Base Rate Loan included in the relevant Borrowing Request or funded
participation in the relevant Swingline Loan, as the case may be.  A certificate
of the Swingline Lender submitted to any Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (iii) shall be
conclusive absent manifest error.

(iv)Each Lender’s obligation to make Syndicated Base Rate Loans or to purchase
and fund risk participations in Swingline Loans pursuant to this Section 2.19(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swingline Lender, ODEC or any
other Person for any reason whatsoever, (B) the occurrence or continuance of a
Default or Event of Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Syndicated Base Rate Loans pursuant to this Section
2.19(c) is subject to the conditions set forth in Section 4.02.  No such funding
of risk participations shall relieve or otherwise impair the obligation of ODEC
to repay Swingline Loans, together with interest as provided herein.

(d)Repayment of Participations.  

(i)At any time after any Lender has purchased and funded a risk participation in
a Swingline Loan, if the Swingline Lender receives any payment on account of
such Swingline Loan, the Swingline Lender will distribute to such Lender its
Applicable Percentage thereof in the same funds as those received by the
Swingline Lender.

(ii)If any payment received by the Swingline Lender in respect of principal or
interest on any Swingline Loan is required to be returned by the Swingline
Lender for any reason, each Lender shall pay to the Swingline Lender its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Effective Rate.  The
Administrative Agent will make such demand upon the request of the Swingline
Lender.  The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

55

--------------------------------------------------------------------------------

 

(e)Interest for Account of Swingline Lender.  The Swingline Lender shall be
responsible for invoicing ODEC for interest on the Swingline Loans.  Until each
Lender funds its Syndicated Base Rate Loan or risk participation pursuant to
this Section 2.19 to refinance such Lender’s Applicable Percentage of any
Swingline Loan, interest in respect of such Applicable Percentage shall be
solely for the account of the Swingline Lender.

(f)Payments Directly to Swingline Lender.  ODEC shall make all payments of
principal and interest in respect of the Swingline Loans directly to the
Swingline Lender.

Section 2.20Competitive Loans.

(a)Competitive Loans.  Subject to the terms and conditions set forth herein,
from time to time ODEC may request Competitive Loan Quotes and may (but shall
not have any obligation to) accept Competitive Loan Quotes and borrow
Competitive Loans; provided, that the aggregate principal amount of any
requested Competitive Loan shall not exceed the total Commitments minus the sum
of the aggregate Revolving Credit Exposures and the aggregate outstanding
principal amount of all other Competitive Loans.

(b)Minimum Amounts.  Each Competitive Loan Request shall be in an aggregate
amount of $5,000,000 or a larger multiple of $1,000,000.

(c)Competitive Loans Request.  To request Competitive Loan Quotes, ODEC shall
notify the Administrative Agent of such request in writing by hand delivery, by
telecopy or by telephone (i) in the case of a LIBOR Competitive Loan, not later
than 11:00 a.m. four (4) Business Days before the date of the proposed Borrowing
and (ii) in the case of a Fixed Rate Competitive Loan, not later than 10:00 a.m.
one (1) Business Day before the date of the proposed Borrowing; provided that
ODEC may submit up to (but not more than) four (4) Competitive Loan Quote
Requests in any thirty (30) day period.  Each telephonic Competitive Loan Quote
Request shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Competitive Loan Quote Request in the form of
Exhibit H and signed by ODEC.  Each such telephonic and written Competitive Loan
Quote Request shall specify the following information:

(i)the aggregate amount of the requested Borrowing;

(ii)the date of such Borrowing, which shall be a Business Day;

(iii)whether such Borrowing is to be for a LIBOR Competitive Loan or a Fixed
Rate Competitive Loan;

(iv)the Interest Period to be applicable to such Borrowing, which shall be a
period contemplated by the definition of the term “Interest Period”; and

(v)the location and number of ODEC’s account to which funds are to be disbursed.

56

--------------------------------------------------------------------------------

 

Promptly following receipt of a Competitive Loan Quote Request in accordance
with this Section 2.20, the Administrative Agent shall notify the Lenders of the
details thereof by telecopy, inviting the Lenders to submit Competitive Loan
Quotes.

(d)Competitive Loan Quotes.  Each Lender may (but shall not have any obligation
to) make one or more Competitive Loan Quotes to ODEC in response to a
Competitive Loan Quote Request.  Each Competitive Loan Quote by a Lender must be
substantially in the form of Exhibit G and must be received by the
Administrative Agent by telecopy, (i) in the case of a LIBOR Competitive Loan,
not later than 9:30 a.m. three (3) Business Days before the proposed date of
such Competitive Loan Borrowing and (ii) in the case of a Fixed Rate Competitive
Loan, not later than 9:30 a.m. on the proposed date of such Competitive Loan
Borrowing.  Competitive Loan Quotes that do not conform substantially to Exhibit
G may be rejected by the Administrative Agent.  Each Competitive Loan Quote
shall specify (1) the principal amount (which shall be a minimum of $5,000,000
and in integral multiples of $1,000,000 and which may equal the entire principal
amount of the Competitive Loan Borrowing requested by ODEC) of the Competitive
Loan or Loans that the Lender is willing to make, (2) the Competitive Loan Rate
or Rates at which the Lender is prepared to make such Loan or Loans (expressed
as a percentage rate per annum, in the case of Fixed Rate Competitive Loans or
as a margin above the LIBOR Rate, in the case of a LIBOR Rate Competitive Loan,
in each case, in the form of a decimal to no more than four decimal places) and
(3) the Interest Period applicable to each such Loan and the last day thereof.

(e)Transmission of Quotes to Borrower.  The Administrative Agent shall by 9:45
a.m. on the date of any deadline for the receipt of Competitive Loan Quotes in
respect of any Competitive Loan Quote Request, notify ODEC by telecopy of the
Competitive Loan Quotes and the principal amount specified in each Competitive
Loan Quote and the identity of the Lender that shall have made such Competitive
Loan Quote.

(f)Borrower Acceptance.  Subject only to the provisions of this paragraph, ODEC
may accept or reject any Competitive Loan Quote.  ODEC shall notify the
Administrative Agent by telephone, confirmed by telecopy in a form approved by
the Administrative Agent, whether and to what extent it has decided to accept or
reject each Competitive Loan Quote (i) in the case of a LIBOR Rate Competitive
Loan, not later than 10:30 a.m. three (3) Business Days before the date of the
proposed Competitive Loan Borrowing and (ii) in the case of a Fixed Rate
Competitive Loan, not later than 10:30 a.m. on the proposed date of the
Competitive Loan Borrowing; provided, that (A) the failure of ODEC to give such
notice shall be deemed to be a rejection of each Competitive Loan Quote, (B)
ODEC shall not accept a Competitive Loan Quote made at a particular Competitive
Loan Rate for a particular Interest Period if ODEC rejects a Competitive Loan
Quote made at a lower Competitive Loan Rate for the applicable Interest Period,
(C) the aggregate amount of the Competitive Loan Quotes accepted by ODEC shall
not exceed the aggregate amount of the Competitive Loan Borrowing specified in
the related Competitive Loan Quote Request, (D) to the extent necessary to
comply with clause (C) above, ODEC may accept Competitive Loan Quotes at the
same Competitive Loan Rate in part, which acceptance, in the case of multiple
Competitive Loan Quotes at such Competitive Loan Rate, shall be made pro rata in
accordance with the amount of each such Competitive Loan Quote, rounded to the
nearest $1,000,000 increment, and (E) except pursuant to clauses (C) and (D)
above, no Competitive Loan Quote shall be accepted for a Competitive Loan unless
such

57

--------------------------------------------------------------------------------

 

Competitive Loan is in a minimum principal amount of $5,000,000 and an integral
multiple of $1,000,000; provided further that if a Competitive Loan must be in
an amount less than $5,000,000 because of the provisions of clauses (C) and (D)
above, such Competitive Loan may be for a minimum amount of $1,000,000 or any
integral multiple thereof, and in calculating the pro rata allocation of
acceptances of portions of multiple Competitive Loan Quotes at a particular
Competitive Loan Rate pursuant to clause (D), the amounts shall be rounded to
integral multiples of $1,000,000.  A notice given by ODEC pursuant to this
paragraph shall be irrevocable.

(g)Notice of Borrower Acceptance.  The Administrative Agent shall promptly
notify each quoting Lender by telecopy whether or not one or more of its
Competitive Loan Quotes has been accepted (and, if so, the amount and
Competitive Loan so accepted), and each successful bidder will thereupon become
bound, subject to the terms and conditions hereof, to make the Competitive Loan
offered in the accepted Competitive Loan Quote.

(h)Quotes by the Administrative Agent.  If the Administrative Agent shall elect
to submit a Competitive Loan Quote in its capacity as a Lender, it shall submit
such Competitive Loan Quote directly to ODEC at least one quarter of an hour
earlier than the time by which the other Lenders are required to submit their
Competitive Loan Quotes to the Administrative Agent pursuant to Section 2.20(d).

(i)Repayment of Competitive Loans.  Competitive Loans may not be continued and
shall be repaid in full on the last day of the Interest Period applicable
thereto, including from the proceeds of new Competitive Loans made in accordance
with this Section 2.20, or with proceeds of ratable Borrowings in accordance
with Section 2.01.

(j)Other Terms.  Any Competitive Loan shall not reduce the Revolving Credit
Commitment of the Lender making such Competitive Loan, and each such Lender
shall continue to be obligated to fund its pro rata share of all ratable
Borrowings under this Agreement.

Section 2.21Increase of Commitments; Additional Lenders.

(a)Increase of the Commitment.

(i)So long as no Default or Event of Default has occurred and is continuing,
ODEC may request the right to increase the Commitment (any such increase, a
“Commitment Increase”), in an aggregate amount of up to $150,000,000 for all
such Commitment Increases (the “Commitment Increase Cap”), during the term of
this Agreement by delivering a Notice of Requested Commitment Increase to the
Administrative Agent substantially in the form of  Exhibit J (a “Notice of
Requested Commitment Increase”).  Each Notice of Requested Commitment Increase
shall specify: (1) the amount of the proposed Commitment Increase and (2) the
requested date of the proposed Commitment Increase (which shall be at least
thirty (30) days from the date of delivery of the Notice of Requested Commitment
Increase).  Each Notice of Requested Commitment Increase shall be binding on
ODEC.  If the Administrative Agent approves a proposed Commitment Increase, the
Administrative Agent shall

58

--------------------------------------------------------------------------------

 

deliver a copy of the Notice of Requested Commitment Increase relating thereto
to each Lender.  Each Lender shall have the right for a period of fifteen (15)
days following receipt of such Notice of Requested Commitment Increase, to elect
by written notice to ODEC and the Administrative Agent to increase its
Commitment by a principal amount equal to its Applicable Percentage of the
amount of the Commitment Increase.  Any Lender not responding within such time
period shall be deemed to have declined to increase its Commitment.  No Lender
(or any successor thereto) shall have any obligation to increase its Commitment
or its other obligations under this Agreement and the other Loan Documents, and
any decision by a Lender to increase its Commitment may be made in its sole
discretion independently from any other Lender.  

(ii)If any Lender shall not elect to increase its Commitment pursuant to clause
(i) above, ODEC may designate another bank or other financial institution (which
may be, but need not be, one or more of the existing Lenders) which at the time
agrees to, in the case of any such Person that is an existing Lender, increase
its Commitment and in the case of any other such Person (an “Additional
Lender”), become a party to this Agreement; provided, however, that any new bank
or financial institution must be acceptable to the Administrative Agent and each
Issuing Lender, which acceptance will not be unreasonably withheld or
delayed.  The sum of the increases in the Commitment of the existing Lenders
plus the Commitment of the Additional Lenders shall not in the aggregate exceed
the unsubscribed amount of the Commitment Increase.

(iii)Notwithstanding the foregoing, (A) each Commitment Increase shall be in
minimum increments of $25,000,000; (B) the proposed Commitment Increase shall
have been consented to in writing by the Administrative Agent, each Lender (if
any) who is increasing its Commitment and each Additional Lender; (C) the
pricing and other terms applicable to the Commitment Increase shall be the same
as those applicable to the existing Commitments; and (D) the proposed Commitment
Increase, together with any prior Commitment Increase, shall not exceed the
Commitment Increase Cap.  Upon the effective date of any Commitment Increase,
ODEC shall deliver to the Administrative Agent a certificate of the chief
financial officer of ODEC certifying that (i) no Default or Event of Default
then exists or would be caused thereby; (ii) at the time of and after giving
effect to any such Commitment Increase, all of the representations and
warranties set forth in Article III are true and correct in all material
respects (or if any such representation or warranty is qualified by materiality,
true and correct in all respects), except to the extent that any such
representation or warranty relates to a specified date, in which case any such
representation or warranty shall be true and correct in all material respects as
of such specified date (or if any such representation or warranty relates to a
specified date and is qualified by materiality, true in correct in all respects
as of such specified date); and (iii) that the conditions set forth in clause
(C) and (D) are satisfied.  No Commitment Increase shall be effective until the
Administrative Agent shall have received amendments to this Agreement and the
other Loan Documents, commitments of Lenders or Additional Lenders in an
aggregate amount equal to

59

--------------------------------------------------------------------------------

 

such Commitment Increase, agreements for each Lender or Additional Lender
committing to such Commitment Increase (each a “Lender Agreement”), any upfront
fees to be paid to the Lenders committing to such Commitment Increase, and such
opinion letters, Notes and such other agreements, documents and instruments
requested by and reasonably satisfactory to the Administrative Agent in its
reasonable discretion evidencing and setting forth the conditions of such
Commitment Increase.

(b)Notwithstanding anything to the contrary contained herein, each Commitment
Increase meeting the conditions set forth in Section 2.21(a) shall not require
the consent of any Lender other than those Lenders, if any, which have agreed to
increase their Commitment in connection with such Commitment Increase, shall not
constitute an amendment, modification or waiver that is subject to Section 9.02
and shall be effective as of the later of (i) the date specified in the
applicable Notice of Requested Commitment Increase and (ii) the date upon which
the foregoing conditions shall have been satisfied.

(c)After giving effect to any Commitment Increase, the outstanding Loans may not
be held pro rata in accordance with the Commitment.  In order to remedy the
foregoing, on the effective date of each Commitment Increase, ODEC shall prepay
and the Lenders (including any Additional Lenders) shall make Loans to the
extent necessary so that, after giving effect thereto, the Loans will be held by
the Lenders (including any Additional Lenders) on a pro rata basis in accordance
with their respective Applicable Percentages (after giving effect to such
Commitment Increase).  The LC Exposure and Swingline Exposure of each Lender
shall automatically be revised to reflect the revised Applicable Percentages
giving each to such Commitment Increase.  Each Lender agrees to wire immediately
available funds to the Administrative Agent in accordance with this Agreement as
may be required by the Administrative Agent in connection with the foregoing,
and to execute any documents reasonably requested by the Administrative Agent to
effectuate such changes.  Notwithstanding the provisions of Sections 9.04(a) and
(b), the reallocations so made by each Lender whose Applicable Percentage has
increased shall be deemed to be a purchase of a corresponding amount of the
Revolving Loans of the Lender or Lenders whose Applicable Percentage have
decreased and shall not be considered an assignment for purposes of Sections
9.04(a) and (b).

Section 2.22Termination of Commitments.

(a)Termination of Commitment.  In addition to the rights of ODEC under Section
2.17(b), if any Lender requests compensation under Section 2.13 or if ODEC is
required to pay additional amounts to any Lender or any Governmental Authority
for the account of any Lender pursuant to Section 2.15 (and, in each case, such
Lender has declined or is unable to designate a different lending office in
accordance with Section 2.17(a) so as to eliminate the amounts payable pursuant
to Section 2.13 or 2.15), or if any Lender is a Defaulting Lender, then ODEC
may, at its sole expense, terminate in whole the Commitment (any such
termination, a “Commitment Termination”) of such Lender (a “Noticed Lender”) by
delivering a Notice of Commitment Termination to the Administrative Agent
substantially in the form of Exhibit K (a “Notice of Commitment Termination”)
but only to the extent, if a reallocation of the Loans and Fronting Exposure is
required under Section 2.22(c), that (x) the conditions set forth in Section
4.02 are satisfied at the time of such termination (and, unless ODEC shall have
otherwise

60

--------------------------------------------------------------------------------

 

notified the Administrative Agent at such time, ODEC shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving Credit Exposure of
any other Lender to exceed such other Lender’s Commitment.  Each Notice of
Commitment Termination shall specify:  (1) the Noticed Lender and the amount of
the proposed Commitment Termination (which shall be the entire Commitment of
such Noticed Lender), and (2) the requested date of the proposed Commitment
Termination (which shall be at least ten (10) days from the date of delivery of
the Notice of Commitment Termination).  Each Notice of Commitment Termination
shall be irrevocable and binding on ODEC.  No Commitment Termination shall be
effective until the Administrative Agent shall have received any opinion
letters, and other agreements, documents and instruments requested by and
reasonably satisfactory to the Administrative Agent in its reasonable discretion
evidencing and setting forth the conditions of such Commitment Termination.

(b)Notwithstanding anything to the contrary contained herein, each Commitment
Termination meeting the conditions set forth in Section 2.22(a) shall not
require the consent of any Lender, shall not constitute an amendment,
modification or waiver that is subject to Section 9.02 and shall be effective as
of the later of (i) the date specified in the applicable Notice of Commitment
Termination and (ii) the date upon which the foregoing conditions shall have
been satisfied.

(c)After giving effect to any Commitment Termination, the outstanding Loans may
not be held pro rata in accordance with the Commitment.  In order to remedy the
foregoing, on the effective date of each Commitment Termination, ODEC shall
prepay and the Lenders (including any Additional Lenders) shall make Loans to
the extent necessary so that, after giving effect thereto, the Loans will be
held by the Lenders on a pro rata basis in accordance with their respective
Applicable Percentages (after giving effect to such Commitment
Termination).  The LC Exposure and Swingline Exposure of each Lender shall
automatically be revised to reflect the revised Applicable Percentages giving
each to such Commitment Increase.  Each Lender agrees to wire immediately
available funds to the Administrative Agent in accordance with this Agreement as
may be required by the Administrative Agent in connection with the foregoing
(such that the Noticed Lender shall have received payment of an amount equal to
the outstanding principal of its Loans and participations in LC Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 2.14 except in the case of a Defaulting Lender) from the other Lenders
(to the extent of such outstanding principal and accrued interest and fees) or
ODEC (in the case of all other amounts)), and to execute any documents
reasonably requested by the Administrative Agent to effectuate such
changes.  Notwithstanding the provisions of Sections 9.04(a) and (b), the
reallocations so made by each Lender whose Applicable Percentage has increased
or decreased shall not be considered an assignment for purposes of Sections
9.04(a) and (b).  The termination of a Defaulting Lender’s Commitment shall not
relieve such Defaulting Lender of any liability to ODEC for any default
hereunder.

Section 2.23Extension of Maturity Date.  

(a)Requests for Extension. ODEC may, by notice to the Administrative Agent (who
shall promptly notify the Lenders) not earlier than 60 days and not later than
45 days prior to any anniversary of the Effective Date (an “Anniversary Date”),
request that each Lender

61

--------------------------------------------------------------------------------

 

extend such Lender’s Maturity Date for an additional one-year period from the
Maturity Date then in effect hereunder (the “Existing Maturity Date”); provided
that (i) no more than two (2) of such one-year extensions shall be permitted
hereunder and (ii) after giving effect to any such extension, the extended
Maturity Date shall not be a date later than the fifth anniversary of the
effective date of such extension.  

(b)Lender Elections to Extend. Each Lender, acting in its sole and individual
discretion, shall, by notice to the Administrative Agent given not earlier than
30 days prior to the applicable Anniversary Date and not later than the date
(the “Notice Date”) that is 20 days prior to the applicable Anniversary Date,
advise the Administrative Agent whether or not such Lender agrees to such
extension (and each Lender that determines not to so extend its Maturity Date (a
“Non-Extending Lender”) shall notify the Administrative Agent of such fact
promptly after such determination (but in any event no later than the Notice
Date) and any Lender that does not so advise the Administrative Agent on or
before the Notice Date shall be deemed to be a Non-Extending Lender. The
election of any Lender to agree to such extension shall not obligate any other
Lender to so agree.

(c)Notification by Administrative Agent. The Administrative Agent shall notify
ODEC of each Lender’s determination under this Section no later than the date 15
days prior to the applicable Anniversary Date (or, if such date is not a
Business Day, on the next preceding Business Day).

(d)Additional Commitment Lenders. ODEC shall have the right on or before the
applicable Anniversary Date to replace each Non-Extending Lender with, and add
as “Lenders” under this Agreement in place thereof, one or more banks or other
financial institutions (each, an “Additional Commitment Lender”) with the
approval of the Administrative Agent and the Issuing Lenders (which approvals
shall not be unreasonably withheld), each of which Additional Commitment Lenders
shall have entered into an agreement in form and substance satisfactory to ODEC
and the Administrative Agent pursuant to which such Additional Commitment Lender
shall, effective as of the applicable Anniversary Date, undertake a Commitment
(and, if any such Additional Commitment Lender is already a Lender, its
Commitment shall be in addition to such Lender’s Commitment hereunder on such
date).

(e)Minimum Extension Requirement. If (and only if) the total of the Commitments
of the Lenders that have agreed so to extend their Maturity Date and the
additional Commitments of the Additional Commitment Lenders shall be more than
50% of the aggregate amount of the Commitments in effect immediately prior to
the applicable Anniversary Date, then, effective as of the applicable
Anniversary Date, the Maturity Date of each Extending Lender and of each
Additional Commitment Lender shall be extended to the date falling one year
after the Existing Maturity Date (except that, if such date is not a Business
Day, such Maturity Date as so extended shall be the next preceding Business Day)
and each Additional Commitment Lender shall thereupon become a “Lender” for all
purposes of this Agreement.

(f)Conditions to Effectiveness of Extensions. Notwithstanding the foregoing, the
extension of the Maturity Date pursuant to this Section shall not be effective
with respect to any Lender unless:

62

--------------------------------------------------------------------------------

 

(i)no Default or Event of Default shall have occurred and be continuing on the
date of such extension and after giving effect thereto;

(ii)the representations and warranties contained in this Agreement are true and
correct on and as of the date of such extension and after giving effect thereto,
as though made on and as of such date (or, if any such representation or
warranty is expressly stated to have been made as of a specific date, as of such
specific date); and

(iii)on or before the Maturity Date of each Non-Extending Lender, (1) ODEC shall
have paid in full the principal of and interest on all of the Loans made by such
Non-Extending Lender hereunder and (2) ODEC shall have paid in full all other
amounts owing to such Lender hereunder.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

ODEC represents and warrants to the Lenders that:

Section 3.01Organization; Powers.  ODEC is duly organized, validly existing and
in good standing under the laws of the jurisdiction of its organization, has all
requisite power and authority to carry on its business as now conducted and,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required.

Section 3.02Authorization; Enforceability.  The Transactions are within the
corporate power of ODEC and have been duly authorized by all necessary action
and, if required, by all necessary Member action.  This Agreement has been duly
executed and delivered by ODEC and constitutes, and each of the other Loan
Documents when executed and delivered will constitute, a legal, valid and
binding obligation of ODEC, enforceable in accordance with its terms, except as
such enforceability may be limited by (a) bankruptcy, insolvency,
reorganization, moratorium or similar laws of general applicability affecting
the enforcement of creditors’ rights and (b) the application of general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

Section 3.03Governmental Approvals; No Conflicts.  Except as set forth on
Schedule 3.03, the Transactions (a) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority
or third-party, including any consent or approval of, registration or filing
with, or any other action by, the Federal Energy Regulatory Commission (or is
successor in such function), except such as have been obtained or made and are
in full force and effect or except as would not be material to the business of
ODEC or to the validity or enforceability of any Loan Document or any
Obligation, (b) will not violate any material law, rule, regulation (including
Regulation T, U or X of the Board), writ, judgment, injunction, decree or award,
or the charter, bylaws or other organizational documents of ODEC or any material
order of any Governmental Authority, (c) will not violate or result in a default
under any material indenture, contract, lease, loan agreement, deed of trust,
agreement

63

--------------------------------------------------------------------------------

 

or other instrument binding upon ODEC or assets necessary to the business of
ODEC, or give rise to a right thereunder to require any payment to be made by
ODEC, and (d) will not result in the creation or imposition of any material Lien
on any material asset of ODEC.

Section 3.04Financial Condition: No Material Adverse Change.

(a)Financial Condition.  ODEC has heretofore furnished to the Lenders its
consolidated balance sheet and statements of revenue, expenses and patronage
capital, comprehensive income and cash flows as of and for the fiscal year ended
December 31, 2015, contained in an audited report of independent public
accountants of nationally recognized standing.  Such financial statements
present fairly, in all material respects, the financial position and results of
operations and cash flows of ODEC and its Subsidiaries as of such date and for
such period in accordance with GAAP.

(b)No Material Adverse Change.  Since December 31, 2015, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect, except as disclosed in
ODEC’s annual report on Form 10-K for the year ended December 31, 2015, or
ODEC’s quarterly report on Form 10-Q for the nine months ended September 30,
2016, copies of which have been provided to the Lenders (but excluding any risk
factors or forward−looking disclosures set forth under the heading “Risk
Factors” or under the heading “Special Note Regarding Forward−looking
Statements,” and any other disclosures that are cautionary, predictive or
forward−looking in nature, in any such report).

Section 3.05Properties.  ODEC has good title to, or valid leasehold interests
in, all its material real and personal property, including all rights, licenses,
permits, privileges and franchises, free and clear of Liens prohibited by this
Agreement and any material defects in title that could not reasonably be cured
by a condemnation proceeding with respect to the property affected by such
defect.  “Material” for purposes of this section means material in relation to
the business, operations, affairs, financial condition, assets or properties of
ODEC, taken as a whole.

Section 3.06Litigation.  Except as disclosed on Schedule 3.06 (the “Disclosed
Matters”), there are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority now pending against or, to the knowledge of
ODEC, threatened against ODEC that has had or could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.  No
Disclosed Matter (i) if adversely determined, could reasonably be expected,
individually or in the aggregate with all other Disclosed Matters, to result in
a Material Adverse Effect, or (ii) involves any of the Loan Documents or the
Transactions.

Section 3.07Environmental Matters.

(a)ODEC has obtained and maintains all environmental, health and safety permits,
licenses, consents, approvals and other authorizations required under all
Environmental Laws (“Environmental Permits”) necessary to carry on its business
as now being or as proposed to be conducted, and ODEC has complied and is in
compliance with the terms and conditions

64

--------------------------------------------------------------------------------

 

thereof and with all Environmental Laws, except in each case where the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.

(b)Except, in each case, as could not reasonably be expected to result in a
Material Adverse Effect, (i) the real property owned, operated or leased by ODEC
(‘‘Real Property”) is in compliance with all applicable Environmental Laws, and
(ii) there are no pending or, to the knowledge of ODEC, threatened Environmental
Claims against ODEC.

Section 3.08Compliance with Laws and Agreements.  ODEC is in compliance with all
laws, rules, regulations, writs, judgments, decrees, awards and orders of any
Governmental Authority applicable to it or its property, in each case except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.  ODEC is in
material compliance with each of the Material Contracts.

Section 3.09Investment Status.  ODEC is not an “investment company” as defined
in, or subject to regulation under, the Investment Company Act of 1940, as
amended.

Section 3.10Taxes.  ODEC has timely filed or caused to be filed all material Tax
returns and reports required to have been filed, and each of such Tax returns
and reports was at the time filed accurate and complete in all material
respects.  ODEC has timely paid or caused to be paid all Taxes (including any
interest penalties or other additions to such Taxes) required to have been paid
by it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which ODEC has set aside on its books adequate reserves in
accordance with GAAP or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

Section 3.11ERISA.  No ERISA Event has occurred or is reasonably expected to
occur.  The present value of all accumulated benefit obligations of all
underfunded Plans (based on the assumptions used for purposes of Financial
Accounting Standards Board Accounting Standards Codification No. 715 –
Accounting for Compensation – Retirement Benefits) could not reasonably be
expected to result in a Material Adverse Effect as of December 31, 2015.

Section 3.12Disclosure.  None of the reports, financial statements, certificates
or other information furnished by or on behalf of ODEC to the Lenders in
connection with the negotiation of this Agreement and the other Loan Documents
or delivered hereunder or thereunder (as modified or supplemented by other
information so furnished) as of the date of delivery thereof, taken as a whole,
and in the light of the circumstances under which they were made, contained any
material misstatement of fact or omitted to state any material fact necessary to
make the statements therein not misleading; provided that, with respect to
projected financial information, ODEC represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time.

Section 3.13Margin Stock.  ODEC is not engaged, directly or indirectly, in the
business of extending credit to others or arranging for the extension or
maintenance by others of credit for the purpose, whether immediate, incidental
or ultimate, of buying or carrying Margin Stock, and no part of the proceeds of
any extension of credit hereunder will be used to purchase

65

--------------------------------------------------------------------------------

 

or carry any Margin Stock.  After application of the proceeds of each Loan or
Letter of Credit, not more than 25% of the value (as determined by any
reasonable method) of the assets of ODEC subject to any provision of this
Agreement under which the sale, pledge or disposition of assets is restricted
(within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time) will consist of Margin Stock.

Section 3.14Wholesale Power Contracts.  Attached hereto as Schedule 3.14 is a
complete and correct list of all the Wholesale Power Contracts in existence on
the date hereof.  Each of the Wholesale Power Contracts is in full force and
effect.

Section 3.15Anti-Corruption Laws and Sanctions.  None of (a) ODEC, any
Subsidiary or to the knowledge of ODEC or such Subsidiary any of their
respective directors, officers, employees or affiliates, or (b) to the knowledge
of ODEC, any agent or representative of ODEC or any Subsidiary that will act in
any capacity in connection with or benefit from the credit facility established
hereby, (i) is a Sanctioned Person or currently the subject or target of any
Sanctions or (ii) has taken any action, directly or indirectly, that would
result in a violation by such Persons of any Anti-Corruption Laws.  All
references to directors, officers, employees and agents in this Section 3.15 are
limited to such individuals when acting on behalf of ODEC.

Section 3.16EEA Financial Institution.  ODEC is not an EEA Financial
Institution.

ARTICLE IV

CONDITIONS

Section 4.01Effective Date.  The obligations of the Lenders to make Loans and of
the Issuing Lenders to issue Letters of Credit hereunder shall not become
effective until the first date on which the following conditions precedent have
been satisfied (or such conditions shall have been waived in accordance with
Section 9.02):

(a)The Administrative Agent shall have received on or before the Effective Date
the following, each dated such day (unless otherwise specified), in form and
substance satisfactory to the Administrative Agent (unless otherwise specified)
and (except for the Notes) in sufficient copies for each Lender:

(i)From each party hereto either (A) a counterpart of this Agreement signed on
behalf of such party or (B) written evidence satisfactory to the Administrative
Agent (which may include telecopy transmission of a signed signature page to
this Agreement) that such party has signed a counterpart of this Agreement.

(ii)The requested Notes payable to the order of the Lenders.

(iii)Certified copies of the resolutions of the Board of Directors of ODEC
approving the Transactions and entry into the Loan Documents, and of all
documents evidencing other necessary corporate action and governmental and

66

--------------------------------------------------------------------------------

 

other material third party approvals and consents, if any, with respect to the
Transactions and each Loan Document.

(iv)A certificate from the Virginia State Corporation Commission, dated as of a
date reasonably satisfactory to the Administrative Agent, certifying (A) as to a
true and correct copy of the articles of incorporation of ODEC and each
amendment thereto on file in such office and (B) that ODEC is duly organized and
in good standing under the laws of the Commonwealth of Virginia.

(v)A certificate of ODEC signed by one of its Responsible Officers certifying as
to (A) the absence of any amendments to the articles of incorporation of ODEC
since the date of the certificate referred to in Section 4.01(a)(iv), (B) a true
and correct copy of the bylaws (or corresponding documents) of ODEC as in effect
on the date on which the resolutions referred to in Section 4.01(a)(iii) were
adopted and on the date of the initial Borrowing hereunder and (C) the
conditions specified in Section 4.02(a) and (b) have been satisfied.

(vi)A certificate of ODEC’s Secretary or an Assistant Secretary certifying the
names and true signatures of the officers of ODEC authorized to sign each Loan
Document and the other documents to be delivered hereunder and thereunder.

(vii)A copy of ODEC’s most recent financial forecast and such financial
information regarding ODEC as the Administrative Agent shall have reasonably
requested, including information as to possible contingent liabilities,
obligations under Plans and Multiemployer Plans.

(viii)Copies of the financial statements referred to in Section 3.04(a).

(ix)If applicable, a Borrowing Request and/or one or more Issuance Notices with
respect to Letters of Credit relating to the initial Borrowing.

(x)Favorable written opinions (addressed to the Administrative Agent and the
Lenders and dated the Effective Date) of LeClairRyan, general counsel to ODEC,
and Orrick, Herrington & Sutcliffe LLP, special counsel to ODEC, covering such
matters relating to ODEC, the Loan Documents or the Transactions as the
Administrative Agent shall reasonably request.

(xi)Each other Loan Document not mentioned above in this Section 4.01(a) and any
other documents, in each case as reasonably requested by the Administrative
Agent or any Lender.

(b)The Administrative Agent and the Lenders shall have received copies of the
following schedules:  (i) Schedule 4.01(b)(i) listing the Indebtedness of ODEC
and its Subsidiaries in excess of $1,000,000 together with the amount of such
Indebtedness, the creditor, the maturity date, availability, whether such
Indebtedness is secured or unsecured and if secured, a general description of
the collateral, and (ii) Schedule 4.01(b)(ii) listing ODEC’s Subsidiaries
together with, for each such Subsidiary, (A) the jurisdiction of organization of
such Subsidiary,

67

--------------------------------------------------------------------------------

 

(B) each Person holding ownership interests in such Subsidiary and (C) the
nature of the ownership interests held by each such Person and the percentage of
ownership of such Subsidiary represented by such ownership interests.

(c)ODEC shall have paid: (i) to the Administrative Agent, for the account of
each Lender, an upfront fee, payable on the Effective Date, in the amount set
forth in the Fee Letters, (ii) to CoBank, in its capacity as a Lead Arranger,
such fees as CoBank and ODEC have separately agreed to pursuant to the CoBank
Fee Letter, (iii) to Wells Fargo Securities, LLC, in its capacity as a Lead
Arranger such fees as Wells Fargo Securities, LLC, the Administrative Agent and
ODEC have separately agreed to pursuant to the Wells Fargo Fee Letter, (iv) to
the Administrative Agent, such fees as Wells Fargo Securities, LLC, the
Administrative Agent and ODEC have separately agreed to pursuant to the Wells
Fargo Fee Letter; and (v) all reasonable out of pocket costs and expenses of the
Lead Arrangers and the Administrative Agent in connection with the preparation,
negotiation and execution of this Agreement (including the reasonable fees and
expenses of Robinson, Bradshaw & Hinson, P.A. as counsel to the Administrative
Agent).

(d)At least five (5) days prior to the Effective Date, the Administrative Agent
and the Lenders shall have received such documentation and information as the
Administrative Agent and each Lender shall reasonably request at least ten (10)
days prior to the Effective Date in order to comply with all applicable “know
your customer” and anti-money laundering laws.

(e)The Administrative Agent and the Lenders shall have received certified copies
of the investment policy of ODEC as adopted by its board of directors.

The obligation of each Lender to make its initial extension of credit hereunder
is also subject to the payment by ODEC of such fees and reimbursement of such
expenses as ODEC shall have agreed to pay to any Lender or the Administrative
Agent in connection with the negotiation, preparation, execution and delivery of
this Agreement and the other Loan Documents and the extensions of credit
hereunder.

The Administrative Agent shall, immediately after all of the conditions under
this Section have been met, notify ODEC and the Lenders of the Effective Date,
and such notice shall be conclusive and binding.  Without limiting the
generality of the provisions of Section 8.03(c), for purposes of determining
compliance with the conditions specified in this Section 4.01, each Lender that
has signed this agreement shall be deemed to have consented to, approved or
accepted or to be satisfied with, each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to a
Lender.

Section 4.02Each Credit Event.  The obligation of each Lender to make any Loan,
of the Swingline Lender to make Swingline Loans and of the Issuing Lenders to
issue, amend, renew or extend any Letter of Credit (each of the foregoing, a
“Credit Extension”), is additionally subject to the satisfaction of the
following conditions:

(a)the representations and warranties of ODEC set forth in this Agreement and in
the other Loan Documents shall be true and correct in all respects (or, in case
of any representation or warranty that is not qualified by a Material Adverse
Effect qualifier, in all

68

--------------------------------------------------------------------------------

 

material respects), on and as of the date of the applicable Credit Extension,
except (A) other than on the Effective Date, the representations and warranties
set forth in Section 3.04(b), 3.06, 3.07 and 3.12, or (B) any such
representations or warranties that, by their terms, refer to a specific date
(including by reference to “as of the date hereof) other than the date of such
Credit Extension, in which case such representation and warranty shall be made
as of such specific date;

(b)no Default or Event of Default has occurred and is continuing, or would
result from such Credit Extension or from the application of the proceeds
therefrom; and each Credit Extension shall be deemed to constitute a
representation and warranty by ODEC on the date thereof as to the matters
specified in this clause (b); and

(c)the Administrative Agent shall have received, as applicable, a Borrowing
Request relating to the requested Borrowing in accordance with Section 2.03(b)
or, one or more Issuance Notices with respect to any requested Letter of Credit
in accordance with Section 2.04(b).

ARTICLE V

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, ODEC covenants and agrees with the
Lenders that:

Section 5.01Financial Statements and Other Information.  ODEC will furnish to
the Administrative Agent (who will furnish a copy thereof to each Lender):

(a)as soon as available and in any event within 135 days after the end of each
fiscal year of ODEC a copy of the Form 10-K filed by ODEC with the Securities
and Exchange Commission or, if not so filed, a consolidated balance sheet of
ODEC and the Subsidiaries as of the end of such fiscal year and the related
consolidated statements of revenue, expenses and patronage capital and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, duly certified and dated by the chief
financial officer of ODEC and all prepared in accordance with generally accepted
accounting principles applied on a consistent basis and audited by independent
public accountants of nationally recognized standing whose opinion shall be
furnished to the Administrative Agent, shall be to the effect that such
financial statements have been prepared in accordance with GAAP (except for
changes with which such accountants concur) and shall not be limited as to the
scope of the audit or qualified in any respect, provided, that the delivery
within the time period specified above of the Form 10-K for such fiscal year
prepared in accordance with the requirements therefor and filed with the SEC
shall be deemed to satisfy the requirements of this Section 5.01(a) with respect
to the certification by the chief financial officer of ODEC;

(b)as soon as available and in any event within 90 days after the end of each of
the first three quarters of each fiscal year of ODEC a copy of the Form 10-Q
filed by ODEC with the Securities and Exchange Commission or, if not so filed, a
consolidated balance sheet of ODEC and the Subsidiaries as of the end of such
quarter and the related consolidated statements

69

--------------------------------------------------------------------------------

 

of revenue, expenses and patronage capital and cash flows for such quarter and
for the portion of ODEC’s fiscal year ended at the end of such quarter, setting
forth in each case in comparative form the figures for the corresponding quarter
and the corresponding portion of ODEC’s previous fiscal year, all in reasonable
detail, duly certified and dated (subject to normal year-end adjustments) by the
chief financial officer of ODEC and all prepared in accordance with GAAP applied
on a consistent basis; provided, that the delivery within the time period
specified above of the Form 10-Q for such quarter prepared in accordance with
the requirements therefor and filed with the SEC shall be deemed to satisfy the
requirements of this Section 5.01(b);

(c)concurrently with any delivery of financial statements under Section 5.01(a)
or 5.01(b), a certificate of a Responsible Officer of ODEC, substantially in the
form of Exhibit F, (i) certifying as to whether a Default or Event of Default
has occurred and, if a Default or Event of Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance, in the case of each annual certificate, with Section 6.05, and (iii)
certifying that the consolidating balance sheet and related consolidated
statements of revenue, expenses and patronage capital for ODEC and its
Subsidiaries present fairly in all material respects the financial condition and
results of operations of ODEC and its Subsidiaries on a consolidating basis in
accordance with GAAP consistently applied, subject to the normal year‑end audit
adjustments and the absence of footnotes;

(d)within a reasonable period of time following execution and delivery or
adoption, as the case may be, any Wholesale Power Contracts not previously
delivered to the Administrative Agent and the Lenders and any changes in ODEC’s
investment policy adopted by its board of directors; and

(e)promptly following any request therefor, such other information regarding the
operations, business affairs and financial condition of ODEC, or compliance with
the terms of this Agreement and the other Loan Documents, as the Administrative
Agent or any Lender may reasonably request.

Section 5.02Notices of Material Events.  ODEC will furnish to the Administrative
Agent prompt written notice of the following:

(a)the occurrence of any Default or Event of Default; provided, that the time by
which ODEC shall provide such written notice thereof to the Administrative Agent
shall be the date ODEC provides notice of such event to any of its creditors,
but in any event no later than fifteen (15) days after actual knowledge thereof
by a Responsible Officer of ODEC;

(b)the filing or commencement of any action, suit or proceeding by or before any
arbitrator or Governmental Authority against or affecting ODEC that, if
adversely determined, could reasonably be expected to result in a Material
Adverse Effect;

(c)any modification or supplement to (i) one or more Wholesale Power Contracts
that individually or in the aggregate, could reasonably be expected to result in
a Material Adverse Effect or (ii) the requirements set forth in Section 4 or
Exhibit D (or applicable successor provisions) of one or more of the Wholesale
Power Contracts;

70

--------------------------------------------------------------------------------

 

(d)any notice of a reduction by a rating agency of any credit rating of ODEC or
any of its indebtedness;

(e)the occurrence of an “Event of Default” as defined in the Indenture;

(f)any other development, including an ERISA Event or an Environmental Claim,
that results in, or could reasonably be expected to result in, a Material
Adverse Effect; and

(g)the initial capitalization or acquisition of a Subsidiary with $1,000,000 or
more of assets; provided, that the date by which ODEC shall provide written
notice thereof to the Administrative Agent shall be no later than thirty (30)
days after such formation or acquisition of such Subsidiary.

Each notice delivered under this Section 5.02 shall be accompanied by a
statement of a Responsible Officer of ODEC setting forth the details of the
event or development requiring such notice and any action taken or proposed to
be taken with respect thereto.

Section 5.03Existence; Conduct of Business.  ODEC will do or cause to be done
all things necessary to preserve, renew and keep in full force and effect its
legal existence and the rights, licenses, permits, privileges and franchises
necessary to the conduct of its business; provided, that the foregoing shall not
prohibit any merger, consolidation, liquidation or dissolution permitted under
Section 6.02 or prohibit the issuance by ODEC of equity‑like interests in ODEC
so long as no such issuance could result in a Change of Control.

Section 5.04Payment of Obligations; Taxes.

ODEC will pay its Indebtedness and other obligations, including Tax liabilities,
that, if not paid, could reasonably be expected to result in a Material Adverse
Effect before the same shall become delinquent or in default, except where (a)
the validity or amount thereof is being contested in good faith by appropriate
proceedings, (b) ODEC has set aside on its books adequate reserves with respect
thereto in accordance with GAAP, (c) such contest effectively suspends
collection of the contested obligation and the enforcement of any Lien securing
such obligation, and (d) the failure to make payment pending such contest could
not reasonably be expected to result in a Material Adverse Effect.

Section 5.05Books and Records; Inspection Rights.  ODEC will keep proper books
of record and account in which full, true and correct entries are made of all
dealings and transactions in relation to its business and activities.  ODEC will
permit any representatives designated by the Administrative Agent or any Lender,
upon reasonable prior notice, to visit and inspect its properties, to examine
and make extracts from its books and records, and to discuss its affairs,
finances and condition with its officers and independent accountants, all at
such reasonable times and as often as reasonably requested.

Section 5.06Compliance with Laws and Agreements.  ODEC will comply with all
laws, rules, regulations and orders of any Governmental Authority applicable to
it or its property (including all Environmental Laws and the provisions of
ERISA), including the payment of any fees required by any Governmental Authority
and all reporting requirements,

71

--------------------------------------------------------------------------------

 

except in each case where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.  ODEC will comply in all material respects with each Material Contract.

Section 5.07Use of Proceeds and Letters of Credit.  Extensions of credit
hereunder (whether Loans or Letters of Credit) will be used only for general
corporate purposes not in contravention of any applicable law or of any Loan
Document; provided, that neither the Administrative Agent nor any Lender shall
have any responsibility as to the use of any such proceeds.  No part of the
proceeds of any Loan or Letter of Credit will be used by ODEC, whether directly
or indirectly, for the purpose of purchasing or carrying any Margin Stock.  ODEC
will not request any credit extension hereunder, and ODEC shall not use, and
shall ensure that its Subsidiaries and its or their respective directors,
officers, employees and agents shall not use, the proceeds of any credit
extension hereunder (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (ii) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country in violation of any
applicable law, or (iii) in any manner that would result in the violation of any
Sanctions applicable to any party hereto.

Section 5.08Further Assurances.  ODEC will execute any and all further
documents, agreements and instruments, and take all such further actions which
may be required under any applicable law, or which the Administrative Agent or
the Required Lenders may reasonably request, to effectuate the Transactions, all
at the expense of ODEC.

Section 5.09Identification of Parties.  ODEC will comply with all requests by or
on behalf of the Lenders, or any one of them, for information concerning the
identification of ODEC, including its corporate organization, place or places of
business, operations and registration or qualification to do business in any
place, senior management, and principal ownership, for purposes of complying
with the Bank Secrecy Act, P.L. 97-258 (September 13, 1982), as amended, and all
regulations adopted thereunder, and the Patriot Act, and for information
concerning the use or destination of the proceeds of the Loans or the Letters of
Credit, for purposes of complying with the Trading With the Enemy Act of 1917,
ch. 106, 40 Stat. 411 (October 6, 1917), as amended, and all regulations adopted
and executive orders issued thereunder.

Section 5.10Certain Equity and Security.

(a)So long as CoBank is a Lender hereunder, ODEC will acquire equity in CoBank
in such amounts and at such times as CoBank may require in accordance with
CoBank’s Bylaws and Capital Plan (as each may be amended from time to time),
except that the maximum amount of equity that ODEC may be required to purchase
in CoBank in connection with the Loans made by CoBank may not exceed the maximum
amount permitted by the Bylaws and the Capital Plan at the time this Agreement
is entered into.  ODEC acknowledges receipt of a copy of (i) CoBank’s most
recent annual report, and if more recent, CoBank’s latest quarterly report, (ii)
CoBank’s Notice to Prospective Stockholders and (iii) CoBank’s Bylaws and
Capital Plan, which describe the nature of all of ODEC’s stock and other
equities in CoBank acquired in

72

--------------------------------------------------------------------------------

 

connection with its patronage loan from CoBank (the “CoBank Equities”) as well
as capitalization requirements, and agrees to be bound by the terms thereof.

(b)Each party hereto acknowledges that CoBank’s Bylaws and Capital Plan (as each
may be amended from time to time) shall govern (i) the rights and obligations of
the parties with respect to the CoBank Equities and any patronage refunds or
other distributions made on account thereof or on account of ODEC’s patronage
with CoBank, (ii) ODEC’s eligibility for patronage distributions from CoBank (in
the form of CoBank Equities and cash) and (iii) patronage distributions, if any,
in the event of a sale of a participation interest.  CoBank reserves the right
to assign or sell participations in all or any part of its Commitments or
outstanding Loans hereunder on a non-patronage basis.

(c)Each party hereto acknowledges that CoBank has a statutory first lien
pursuant to the Farm Credit Act of 1971 (as amended from time to time) on all
CoBank Equities that ODEC may now own or hereafter acquire, which statutory lien
shall be for CoBank’s sole and exclusive benefit.  Notwithstanding anything to
the contrary set forth in Section 2.16(d), the CoBank Equities shall not
constitute security for the Obligations due to any other Lender.  To the extent
that any of the Loan Documents create a Lien on the CoBank Equities or on
patronage accrued by CoBank for the account of ODEC (including, in each case,
proceeds thereof), such Lien shall be for CoBank’s sole and exclusive benefit
and shall not be subject to pro rata sharing hereunder notwithstanding anything
to the contrary set forth in Section 2.16(d).  Neither the CoBank Equities nor
any accrued patronage shall be offset against the Obligations except that, in
the event of an Event of Default, CoBank may elect, solely at its discretion and
notwithstanding anything to the contrary set forth in Section 2.16(d), to apply
the cash portion of any patronage distribution or retirement of equity to
amounts due to CoBank under this Agreement.  ODEC acknowledges that any
corresponding tax liability associated with such application is the sole
responsibility of ODEC.  CoBank shall have no obligation to retire the CoBank
Equities upon any Event of Default, Default or any other default by ODEC, or at
any other time, either for application to the Obligations or otherwise.

ARTICLE VI

NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, ODEC covenants and agrees with the Lenders that:

Section 6.01Liens.  ODEC will not create, incur, assume or permit to exist any
Lien on any property or asset now owned or hereafter acquired by it, or assign
or sell any income or revenues (including accounts receivable) or rights in
respect of any thereof, except:

(a)Any Lien created by or under the Indenture;

(b)Permitted Encumbrances (as defined in the Indenture as of the Effective
Date);

73

--------------------------------------------------------------------------------

 

(c)Liens on fixed or capital assets acquired, constructed or improved by ODEC;
provided that (i) except in the case of Capital Lease Obligations, such Liens
and the Indebtedness secured thereby are incurred prior to or within forty-five
(45) days after such acquisition or the completion of such construction or
improvement, (ii) the Indebtedness secured thereby does not exceed the cost of
acquiring, constructing or improving such fixed or capital assets and (iii) such
Liens shall not apply to any other property or assets of ODEC;

(d)Liens not securing Indebtedness;

(e)Liens on bank, commodity, securities, investment or similar accounts securing
obligations to the financial institution maintaining such accounts,
clearinghouses or any of their Affiliates with respect to obligations of ODEC to
any such financial institutions, clearinghouse or Affiliates pursuant to an
account or similar agreement with such financial institution;

(f)Liens created hereunder or pursuant hereto; or

(g)CoBank’s statutory Lien in the CoBank Equities.

Section 6.02Fundamental Changes.  ODEC will not enter into any transaction of
merger or consolidation or amalgamation, or liquidate, wind up or dissolve
itself (or suffer any liquidation or dissolution) or dispose of all or
Substantially All of its assets; provided that, so long as no Default or Event
of Default shall exist or be caused thereby, a Person, the consolidated assets
of which do not exceed 50% of the consolidated assets of ODEC, may be merged or
consolidated into ODEC so long as ODEC shall be the continuing or surviving
entity.  ODEC shall not dispose of any asset necessary for the conduct of its
business if such disposition would conflict with Prudent Utility Practice.

Section 6.03Lines of Business.  ODEC will not engage to any material extent in
any business other than the business of being an electric generation and
transmission cooperative and associated activities.

Section 6.04Transactions with Affiliates.  ODEC will not sell, lease or
otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except transactions at prices and on
terms and conditions that are not less favorable to ODEC than could reasonably
be obtained on an arm’s‑length basis from unrelated third parties.

Section 6.05Certain Financial Covenants.

(a)Margins for Interest Ratio.  ODEC will not permit its Margins for Interest
(as defined in the Indenture as in effect on the Effective Date) for any fiscal
year to be less than 1.10 times Interest Charges (as defined in the Indenture as
in effect on the Effective Date) for such period.

(b)Debt-to-Capitalization Ratio.  ODEC will maintain at all times a
Debt-to-Capitalization Ratio of no more than 0.85:1.00.

74

--------------------------------------------------------------------------------

 

Section 6.06Hedging Agreements.  ODEC will not enter into, or guarantee the
obligations of any other Person under, any Hedging Agreement entered into for
speculative purposes.

Section 6.07Wholesale Power Contracts.  ODEC will not amend, or waive any
provision under, any Wholesale Power Contract if, following such amendment or
waiver, ODEC does not have Compliant Contracts with Members that, as of the year
ended December 31, 2015, accounted for at least 75% of ODEC’s revenue under all
Wholesale Power Contracts.

Section 6.08Corporate Documents; Fiscal Year.  ODEC will not make or permit any
modification, supplement or waiver of any of the provisions of its charter,
by‑laws or any other organizational document that would reasonably be expected
to have a Material Adverse Effect.  ODEC will not modify its fiscal year.

ARTICLE VII

EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur:

(a)ODEC shall fail to pay any principal of any Loan or any reimbursement
obligation in respect of any LC Disbursement, when and as the same shall become
due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise;

(b)ODEC shall fail to pay any interest on any Loan or any fee or any other
amount (other than an amount referred to in clause (a) of this Article) payable
under this Agreement or under any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five (5) or more Business Days;

(c)any representation or warranty made or deemed made by or on behalf of ODEC in
or in connection with this Agreement or any other Loan Document or any amendment
or modification hereof or thereof, or in any report, certificate, financial
statement or other document furnished pursuant to or in connection with this
Agreement or any other Loan Document or any amendment or modification hereof or
thereof, shall prove to have been incorrect in any material respect when made or
deemed made;

(d)ODEC shall fail to observe or perform any covenant, condition or agreement
contained in Sections 5.01(a), 5.01(b), 5.01(c), Section 5.02(a), 5.03 (with
respect to ODEC’s existence) or 5.07 or in Article VI;

(e)ODEC shall fail to observe or perform any covenant, condition or agreement
contained in this Agreement (other than those specified in clause (a), (b) or
(d), of this Article) or any other Loan Document and such failure shall continue
unremedied for a period of thirty (30) or more Business Days after notice
thereof from the Administrative Agent (given at the request of any Lender) to
ODEC or, if remedial action has been taken and ODEC is diligently pursuing a
cure, such remedial action has not succeeded within an additional period of
ninety (90) days after such notice;

75

--------------------------------------------------------------------------------

 

(f)ODEC shall fail to make any payment (whether of principal or interest and
regardless of amount) in respect of any Indebtedness having an outstanding
principal amount in excess of $35,000,000, when and as the same shall become due
and payable beyond any applicable grace period;

(g)any event of default that results in any Indebtedness having an outstanding
principal amount in excess of $25,000,000 becoming due prior to its scheduled
maturity or any early termination of any Hedging Agreement with a termination
amount greater than $35,000,000 unless such termination amount is paid in full
within the time permitted including any grace period;

(h)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (i) liquidation, reorganization or other relief in respect of
ODEC or its debts, or of a substantial part of its assets, under any Debtor
Relief Law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for ODEC or
for a substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for a period of sixty (60) or more days or
an order or decree approving or ordering any of the foregoing shall be entered;

(i)ODEC shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any Debtor Relief Law
now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for ODEC or for a substantial part of its assets, (iv) file an answer admitting
the material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors or (vi) take any
action for the purpose of effecting any of the foregoing;

(j)ODEC shall become unable, admit in writing its inability or fail generally to
pay its debts as they become due;

(k)one or more judgments for the payment of money in an aggregate amount in
excess of $25,000,000 shall be rendered against ODEC and the same shall remain
undischarged for a period of thirty (30) consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to attach or levy upon any assets of ODEC to enforce any such
judgment;

(l)an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in
liability of ODEC in an aggregate amount exceeding $35,000,000;

(m)any Loan Document shall at any time for any reason cease to be valid and
binding or in full force and effect (other than upon expiration in accordance
with the terms thereof), or performance of any material obligation thereunder
shall become unlawful, or ODEC shall so assert in writing or contest the
validity or enforceability thereof;

(n)any one or more Members of ODEC shall default in the performance of any
payment obligations under its or their Wholesale Power Contracts where the
aggregate

76

--------------------------------------------------------------------------------

 

amount of such default or defaults exceeds $35,000,000 and such default or
defaults have continued for thirty-five (35) days beyond the applicable cure
period with respect thereto, if any; provided, however, that no such Member
payment default shall constitute an Event of Default hereunder if ODEC has taken
prompt action to increase its rates to the extent necessary to recover the
aggregate amount of such default or defaults; or

(o)Wholesale Power Contracts representing 25% or more of ODEC’s member revenue
base (determined based upon ODEC’s revenues for the prior fiscal year) shall be
terminated, released or shall no longer be enforceable (whether by voluntary act
of ODEC or any Member, or if a court or regulatory agency of competent
jurisdiction shall issue a final non-appealable order or judgment declaring the
same to be invalid or unenforceable, or otherwise); provided, however, that no
such termination, release or determination shall constitute an Event of Default
hereunder if ODEC has taken prompt action to increase its rates to the extent
necessary to recover the aggregate amount of its costs not otherwise recovered
as a result of such termination, release or determination;

then, and in every such Event of Default (other than an Event of Default
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to ODEC, take any one or more
of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately; (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of ODEC accrued hereunder, shall become due and
payable immediately, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by ODEC; (iii) exercise the rights and
remedies contemplated by Section 2.04(k); and (iv) exercise the rights and
remedies contemplated by any one or more of the Loan Documents or by applicable
law or equity; and in case of any event with respect to ODEC described in clause
(h) or (i) of this Article, the Commitments shall automatically terminate and
the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other obligations of ODEC accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by ODEC.

ARTICLE VIII

AGENCY

Section 8.01Appointment and Authority.  Each of the Lenders and the Issuing
Lenders hereby irrevocably appoints Wells Fargo Bank, National Association to
act on its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers and perform such duties as are delegated to
the Administrative Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto. The provisions of this
Article are solely for the benefit of the Administrative Agent, the Lenders and
the Issuing Lenders, and ODEC shall not have rights as a third-party beneficiary
of any of

77

--------------------------------------------------------------------------------

 

such provisions (provided that ODEC may rely on actions taken by the
Administrative Agent pursuant to the terms this Article as being actions taken
by an agent of the Lenders and the Issuing Lenders and retains its rights under
clause Section 8.06 of this Article VIII).  It is understood and agreed that the
use of the term “agent” herein or in any other Loan Documents (or any other
similar term) with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

Section 8.02Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for, and generally engage in any kind of business with, ODEC or any Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

Section 8.03Exculpatory Provisions.  

(a)The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:

(i)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;

(ii)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(iii)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to ODEC or any of its Affiliates that is

78

--------------------------------------------------------------------------------

 

communicated to or obtained by the Person serving as the Administrative Agent or
any of its Affiliates in any capacity.

(b)The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 9.02 and Article VII, or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final and nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until notice describing such Default or Event of
Default is given to the Administrative Agent in writing by ODEC, a Lender or an
Issuing Lender.

(c)The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

Section 8.04Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or an Issuing Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender or Issuing Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
or Issuing Lender prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for ODEC), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

Section 8.05Delegation of Duties.  The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory

79

--------------------------------------------------------------------------------

 

provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the Facilities
as well as activities as Administrative Agent. The Administrative Agent shall
not be responsible for the negligence or misconduct of any subagents except to
the extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agents.

Section 8.06Resignation of Administrative Agent.  

(a)The Administrative Agent may resign as Administrative Agent at any time upon
written notice to the Lenders, the Issuing Lenders and ODEC.  Upon any such
resignation, the Required Lenders shall have the right, with the approval of
ODEC, to appoint a successor; provided, that ODEC shall have no such right of
approval if an Event of Default has occurred and is continuing.  If no successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent’s
resignation shall nonetheless become effective and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and (2) the Required Lenders shall perform the duties of the
Administrative Agent (and all payments and communications provided to be made
by, to or through the Administrative Agent shall instead be made by, to or
through each Lender directly) until such time as the Required Lenders appoint a
successor agent as provided for above in this paragraph.  Upon the acceptance of
its appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring (or retired) Administrative Agent and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder (if not already discharged therefrom as provided above in this
paragraph).  The fees payable by ODEC to a successor Administrative Agent shall
be the same as those payable to its predecessor unless otherwise agreed between
ODEC and such successor.  After the Administrative Agent’s resignation
hereunder, the provisions of this Article and Section 9.03 shall continue in
effect for its benefit in respect of any actions taken or omitted to be taken by
it while it was acting as Administrative Agent.

(b)If the Person serving as Administrative Agent is a Defaulting Lender pursuant
to clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable law, by notice in writing to ODEC and such Person remove
such Person as Administrative Agent and, in consultation with ODEC, appoint a
successor. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days (or
such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.

(c)With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Issuing Lenders under any of the Loan
Documents, the retiring or removed Administrative Agent shall continue

80

--------------------------------------------------------------------------------

 

to hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) except for any indemnity payments owed to the
retiring or removed Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and Issuing Lender directly, until
such time, if any, as the Required Lenders appoint a successor Administrative
Agent as provided for above.  Upon the acceptance of a successor’s appointment
as Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Administrative Agent (other than any rights to indemnity payments owed
to the retiring or removed Administrative Agent), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents.  The fees payable by ODEC to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between ODEC and such successor.  After the
retiring or removed Administrative Agent’s resignation or removal hereunder and
under the other Loan Documents, the provisions of this Article and Section 9.03
shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring or removed Administrative Agent was acting as Administrative Agent.

Section 8.07Non-Reliance on Administrative Agent and Other Lenders.  Each Lender
and Issuing Lender expressly acknowledges that (a) it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement, and (b) the Administrative Agent has not made any representation or
warranty to it and that no act by the Administrative Agent hereinafter taken,
including any review of the affairs of ODEC, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender. Each
Lender and Issuing Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own credit analysis and
decisions in taking or not taking action under or based upon this Agreement, any
other Loan Document or any related agreement or any document furnished hereunder
or thereunder.  Except for notices, reports and other documents expressly
required to be furnished to the Lenders by the Administrative Agent hereunder,
the Administrative Agent shall not have any duty or responsibility to provide
any Lender with any credit or other information concerning the business,
operations, property, condition (financial or otherwise), prospects or
creditworthiness of ODEC which may come into the possession of the
Administrative Agent.

Section 8.08No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Lead Arrangers, Syndication Agent or Documentation
Agent listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or an
Issuing Lender hereunder.

Section 8.09Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding

81

--------------------------------------------------------------------------------

 

relative to ODEC, the Administrative Agent (irrespective of whether the
principal of any Loan or LC Exposure shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on ODEC) shall be entitled and
empowered (but not obligated) by intervention in such proceeding or otherwise:

(i)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Exposure and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders, the Issuing Lenders and
the Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Issuing Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the Issuing Lenders and the Administrative Agent under
Sections 2.10 and 9.03) allowed in such judicial proceeding; and

(ii)to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

(iii)and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and Issuing Lender to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the Issuing Lenders, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.10
and 9.03.

ARTICLE IX

MISCELLANEOUS

Section 9.01Notices.

(a)Except in the case of notices and other communications expressly permitted to
be given by telephone (and except as provided in paragraph (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

(i)if to ODEC, to Old Dominion Electric Cooperative, 4201 Dominion Boulevard,
Glen Allen, VA 23060, Attention: Chief Financial Officer, Telephone: (804)
968-4034, Telecopy: (804) 968-4022, E-mail: bkees@odec.com

(ii)if to the Wells Fargo Bank, acting as Administrative Agent, Issuing Lender
or Swingline Lender, Wells Fargo Bank, National Association, 1525 West W.T.
Harris Blvd. Mail Code:  D1109-019, Charlotte, North Carolina  28262

82

--------------------------------------------------------------------------------

 

Attention:  Syndication Agency Services Telephone:  (704) 590 2706;
Facsimile:  (704) 590 2790; E-mail:  agencyservices.requests@wellsfargo.com;
with a copy to Wells Fargo Government and Institutional Banking, 360 Interstate
North Parkway, 5th Floor, MAC G0147-054, Atlanta, GA 30339, Attention: Patrick
Hennessey, Telephone: (678) 589-4341, Telecopy: (678) 589-4315, E-mail:
patrick.hennessey@wellsfargo.com:

(iii)if to a Lender, to it at its address (or telecopy number) set forth in its
Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when received (except that, if
not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in Section 9.01(b) shall be effective as provided in Section 9.01(b).

(b)Electronic Communications.  Notices and other communications to the Lenders
and the Issuing Lenders hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or any Issuing Lender pursuant to
Article II if such Lender or such Issuing Lender, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or ODEC may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it, provided,
that approval of such procedures may be limited to particular notices or
communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address as permitted hereby shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided, that if such notice
or other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website as permitted hereby
shall be deemed received upon the deemed receipt by the intended recipient at
its e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.

(c)Changes to Notice Information.  Any party hereto may change its address or
telecopy number for notices and other communications hereunder by notice to the
other parties hereto (or, in the case of any such change by a Lender, by notice
to ODEC and the Administrative Agent).

(d)Platform.

83

--------------------------------------------------------------------------------

 

(i)ODEC agrees that the Administrative Agent may, but shall not be obligated to,
make the Communications (as defined below) available to the Issuing Lenders and
the other Lenders by posting the Communications on Debt Domain, Intralinks,
Syndtrak, DebtX or a substantially similar electronic transmission system (the
“Platform”).

(ii)The Platform is provided “as is” and “as available.”  The Agent Parties (as
defined below) do not warrant the adequacy of the Platform.  No warranty of any
kind, express, implied or statutory, including any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or the Platform.  In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to ODEC, any Lender or any other Person or entity
for damages of any kind, including direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of ODEC’s  or the Administrative Agent’s transmission of
communications through the Platform, except to the extent that such losses,
damages, liabilities or related expenses result from the gross negligence, bad
faith or willful misconduct of the Agent Parties.  “Communications” means,
collectively, any notice, demand, communication, information, document or other
material that ODEC provides to the Administrative Agent pursuant to any Loan
Document or the transactions contemplated therein which is distributed to the
Administrative Agent, any Lender or any Issuing Lender by means of electronic
communications pursuant to this Section, including through the Platform.

Section 9.02Waivers; Amendments.

(a)No Deemed Waivers; Remedies Cumulative.  No failure or delay by the
Administrative Agent, any Issuing Lender or any Lender in exercising any right
or power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent, the Issuing Lenders and the
Lenders hereunder are cumulative and are not exclusive of any rights or remedies
that they would otherwise have.  No waiver of any provision of this Agreement or
consent to any departure by ODEC therefrom shall in any event be effective
unless the same shall be permitted by paragraph (b) of this Section, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given.  Without limiting the generality of the foregoing,
the making of a Loan or issuance of a Letter of Credit shall not be construed as
a waiver of any Default or Event of Default, regardless of whether the
Administrative Agent, any Lender or any Issuing Lender may have had notice or
knowledge of such Default at the time.

(b)Amendments.  No provision of this Agreement or any other Loan Document may be
waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by ODEC and the Required Lenders or by ODEC and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall

84

--------------------------------------------------------------------------------

 

(i)increase the Commitment of any Lender without the written consent of such
Lender,

(ii)reduce the principal amount of any Loan or reimbursement obligation relating
to any LC Disbursement or reduce the rate of interest thereon, or reduce any
fees payable hereunder, without the written consent of each Lender adversely
affected thereby,

(iii)postpone the scheduled date of payment of the principal amount of any Loan
or reimbursement obligation relating to an LC Disbursement, or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender adversely affected
thereby,

(iv)change Section 2.16(d) or any other provision of this Agreement in any
manner that would alter the pro rata sharing of payments or the pro rata
reduction of Commitments without the consent of each Lender affected thereby, or

(v)change any of the provisions of this Section or the percentage in the
definition of the term “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender; and

provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Issuing Lenders or
the Swingline Lender hereunder without the prior written consent of the
Administrative Agent, the Issuing Lenders or the Swingline Lender, as the case
may be.

For purposes of this Section, the “scheduled date of payment” of any amount
shall refer to the date of payment of such amount specified in this Agreement,
and shall not refer to a date or other event specified for the mandatory or
optional prepayment of such amount.  In addition, whenever a waiver, amendment
or modification requires the consent of a Lender “adversely affected” thereby,
such waiver, amendment or modification shall, upon consent of such Lender,
become effective as to such Lender whether or not it becomes effective as to any
other Lender, so long as the Required Lenders consent to such waiver, amendment
or modification as provided above.

If the Required Lenders shall have approved any amendment which requires the
consent of all of the Lenders or all of the Lenders adversely affected, ODEC
shall be permitted to replace any Non-Consenting Lender with a replacement
financial institution, provided that, (i) the replacement financial institution
shall purchase at par, all Loans and other amounts owing to such replaced Lender
on or prior to the date of replacement, (ii) ODEC shall be liable to such
replaced Lender under Section 2.14 if any LIBOR Rate Loan owing to such replaced
Lender shall be purchased other than on the last day of the Interest Period
relating thereto (as if such

85

--------------------------------------------------------------------------------

 

purchase constituted a prepayment of such Loans), (iii) such replacement
institution, if not already a Lender, shall be reasonably satisfactory to the
Administrative Agent and, with respect to any replacement financial institution
that is not an Eligible Assignee, each Issuing Lender, (iv) the replaced Lender
shall be obligated to make such replacement in accordance with the provisions of
Section 9.04 (provided that, ODEC shall be obligated to pay the registration and
processing fee referred to therein) and (v) any such replacement shall not be
deemed to be a waiver of any rights ODEC, the Administrative Agent or any other
Lender shall have against the replaced Lender.

Section 9.03Expenses; Indemnity; Damage Waiver.

(a)Costs and Expenses.  ODEC shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent and the Lead Arrangers and their respective
Affiliates, including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent, in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendment, modifications or waiver of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all out-of-pocket expenses incurred by any Issuing Lender in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all out-of-pocket expenses
incurred by the Administrative Agent, any Issuing Lender or any Lender,
including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Issuing Lender or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement and
the other Loan Documents, including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
in connection with any workout, restructuring or negotiations in respect
thereof.

(b)Indemnification by ODEC.  ODEC shall indemnify the Administrative Agent, each
Issuing Lender and each of the Lenders, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities, costs and related expenses, including the reasonable fees,
disbursements, settlement costs and other charges of any counsel for such
Indemnitee, incurred by or asserted against such Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions or any other transactions contemplated hereby, (ii) any Loan
or Letter of Credit or the use of the proceeds therefrom (including any refusal
by the Issuing Lender to honor a demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual presence or release
of Hazardous Materials on or from any property owned or operated by ODEC or any
of its Subsidiaries, or any Environmental Claims related in any way to ODEC or
any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing (whether brought by
any third party or by ODEC or any of its Subsidiaries), whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; provided, that such indemnity shall not, as to any Indemnitee, be
available to the extent that such

86

--------------------------------------------------------------------------------

 

losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from (x) such Indemnitee’s own gross negligence or willful misconduct
or (y) a claim brought by ODEC against such Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
ODEC has obtained a final and nonappealable judgment in its favor on such claim
as determined by a court of competent jurisdiction.  This indemnification shall
survive and continue for the benefit of all such persons or entities.  This
Section 9.03(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

(c)Reimbursement by Lenders.  To the extent that ODEC fails to pay any amount
required to be paid by it to the Administrative Agent, any Issuing Lender or the
Swingline Lender under Section 9.03(a) or 9.03(b), each Lender severally agrees
to pay to the Administrative Agent, such Issuing Lender or the Swingline Lender,
as the case may be, such Lender’s Applicable Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; (including any such unpaid amount in respect of a claim
asserted by such Lender); provided, that with respect to such unpaid amounts
owed to any Issuing Lender or Swingline Lender solely in its capacity as such,
only the Lenders shall be required to pay such unpaid amounts, such payment to
be made severally among them based on such Lenders’ Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) provided, that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, the Issuing Lender or the
Swingline Lender in its capacity as such. The obligations of the Lenders under
this paragraph (c) are subject to the provisions of Section 2.02(a).

(d)Waiver of Consequential Damages, Etc.  Except with respect to the obligations
of ODEC set forth in paragraph (b) above, to the extent permitted by applicable
law, no party hereto shall assert, and hereby waives, any claim against any
other party hereto, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the Transactions, any Loan or
Letter of Credit or the use of the proceeds thereof. No Indemnitee referred to
in paragraph (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

(e)Payments.  All amounts due under this Section 9.03 shall be payable promptly
after written demand therefor, accompanied by copies of the applicable invoices.

Section 9.04Successors and Assigns.

(a)Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that ODEC may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and

87

--------------------------------------------------------------------------------

 

each Lender, and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section, or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void).  Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b)Assignments by Lenders.  Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans and LC Exposure at
the time owing to it); provided, that (in each case with respect to any
Facility) any such assignment shall be subject to the following conditions:

(i)Minimum Amounts.

(A)in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Loans at the time owing to it (in each case with
respect to any Facility) or contemporaneous assignments to related Approved
Funds (determined after giving effect to such assignments) that equal at least
the amount specified in paragraph (b)(i)(B) of this Section in the aggregate or
in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and

(B)in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $10,000,000, unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, ODEC
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

(ii)Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.

(iii)Required Consents.  No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:

88

--------------------------------------------------------------------------------

 

(A)the consent of ODEC (such consent not to be unreasonably withheld or delayed)
shall be required unless (x) an Event of Default has occurred and is continuing
at the time of such assignment, or (y) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided, that ODEC shall be deemed
to have consented to any such assignment unless it shall object thereto by
written notice to the Administrative Agent within five (5) Business Days after
having received notice thereof and provided, further, that ODEC’s consent shall
not be required during the primary syndication of this credit facility;

(B)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of this credit
facility if such assignment is to a Person that is not a Lender with a
Commitment in respect of such Facility, an Affiliate of such Lender or an
Approved Fund with respect to such Lender; and

(C)the consent of each Issuing Lender and Swingline Lender (such consents not to
be unreasonably withheld or delayed) shall be required for any assignment in
respect of this credit facility.

(iv)Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500; provided, that the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v)No Assignment to Certain Persons.  No such assignment shall be made to (A)
ODEC or any of ODEC’s Affiliates or Subsidiaries or (B) to any Defaulting Lender
or any of its Subsidiaries, or any Person who, upon becoming a Lender hereunder,
would constitute any of the foregoing Persons described in this clause (B).

(vi)No Assignment to Natural Persons.  No such assignment shall be made to a
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person).

(vii)Certain Additional Payments.  In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of ODEC and the Administrative Agent, the applicable
pro rata share of Loans previously requested but not funded by the Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably

89

--------------------------------------------------------------------------------

 

consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Administrative Agent, each Issuing Lender, each
Swingline Lender and each other Lender hereunder (and interest accrued thereon),
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit and Swingline Loans in accordance with
its Applicable Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.13, 2.14, 2.15 and 9.03 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section.

(c)Register.  The Administrative Agent, acting solely for this purpose as an
agent of ODEC, shall maintain at its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive absent manifest error, and ODEC, the Administrative Agent, the
Issuing Lenders and the Lenders shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement.  The Register shall be available for inspection by
ODEC, any Issuing Lender and any Lender, at any reasonable time and from time to
time upon reasonable prior notice.

(d)Participations.  Any Lender may at any time, without the consent of, or
notice to, ODEC or the Administrative Agent, sell participations to any Person
(other than a natural Person, or a holding company, investment vehicle or trust
for, or owned and operated for the primary benefit of, a natural Person, or ODEC
or any of ODEC’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement and the
other Loan Documents (including all or a portion of its Commitment and/or the
Loans and LC Disbursements owing to it); provided, that (i) such Lender’s
obligations under

90

--------------------------------------------------------------------------------

 

this Agreement and the other Loan Documents shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, and (iii) ODEC, the Administrative Agent, the
Issuing Lenders and Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement and the other Loan Documents.  For the avoidance of doubt, each Lender
shall be responsible for the indemnity of the Administrative Agent under Section
9.03(c) with respect to any payments made by such Lender to its Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided, that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant.  ODEC agrees that each
Participant shall be entitled to the benefits of Sections 2.13, 2.14 and 2.15
(subject to the requirements and limitations therein, including the requirements
under Section 2.15(g) (Status of Lenders) (it being understood that the
documentation required under Section 2.15(g) shall be delivered to the
participating Lender))) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided, that such Participant agrees to be subject to the provisions of
Sections 2.17 and 2.18 as if it were an assignee under paragraph (b) of this
Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender; provided,
that such Participant (A) agrees to be subject to Section 2.16(d) as though it
were a Lender hereunder, and (B) shall not be entitled to receive any greater
payment under Sections 2.13 or 2.15, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.  Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of ODEC, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.

(e)Limitations upon Participant Rights.  A Participant shall not be entitled to
receive any greater payment under Sections 2.13 or 2.15 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with ODEC’s prior written consent.  A Participant that would
be a Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 2.15 unless ODEC is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of ODEC, to comply with
Section 2.15(f) as though it were a Lender and

91

--------------------------------------------------------------------------------

 

in the case of a Participant claiming exemption for portfolio interest under
Section 871(h) or 881(c) of the Code, the applicable Lender shall provide ODEC
with satisfactory evidence that the participation is in registered form and
shall permit ODEC to review such register as reasonably needed for ODEC to
comply with its obligations under applicable laws and regulations.

(f)Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

Section 9.05Survival.  All covenants, agreements, representations and warranties
made by ODEC herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf, and notwithstanding that the Administrative Agent, any Issuing
Lender or any Lender may have had notice or knowledge of any Default or Event of
Default or any incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid or any Letter of Credit
is outstanding and so long as the Commitments have not expired or
terminated.  The provisions of Sections 2.13, 2.14, 2.15 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

Section 9.06Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract between and among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page to this Agreement by telecopy or in electronic
format shall be effective as delivery of a manually executed counterpart of this
Agreement.  The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided

92

--------------------------------------------------------------------------------

 

for in any applicable law, including the Federal Electronic Signatures in Global
and National Commerce Act, the New York State Electronic Signatures and Records
Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

Section 9.07Severability.  Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 9.08Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender, each Issuing Lender, and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held, and other obligations (in whatever currency) at any
time owing, by such Lender, such Issuing Lender or any such Affiliate, to or for
the credit or the account of ODEC against any and all of the obligations of ODEC
now or hereafter existing under this Agreement or any other Loan Document to
such Lender or such Issuing Lender or their respective Affiliates, irrespective
of whether or not such Lender, Issuing Lender or Affiliate shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of ODEC may be contingent or unmatured or are owed to a branch,
office or Affiliate of such Lender or such Issuing Lender different from the
branch, office or Affiliate holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Sections 2.17 and 2.18 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Lenders, and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of
setoff.  The rights of each Lender, each Issuing Lender and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, such Issuing Lender or
their respective Affiliates may have.  Each Lender and Issuing Lender agrees to
notify ODEC and the Administrative Agent promptly after any such setoff and
application; provided, that the failure to give such notice shall not affect the
validity of such setoff and application.

Section 9.09Governing Law; Jurisdiction; Etc.

(a)Governing Law.  This Agreement shall be construed in accordance with and
governed by the law of the State of New York.

(b)Submission to Jurisdiction.  ODEC hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement, or for recognition or

93

--------------------------------------------------------------------------------

 

enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court.  Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement shall affect any right that the
Administrative Agent, any Issuing Lender or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement against ODEC or its
properties in the courts of any jurisdiction.

(c)Waiver of Venue.  ODEC hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section.  Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d)Service of Process.  Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 9.01.  Nothing
in this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.

Section 9.10WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 9.11Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 9.12Treatment of Certain Information; Confidentiality.

(a)Treatment of Certain Information.  ODEC acknowledges that from time to time
financial advisory, investment banking and other services may be offered or
provided to ODEC or one or more of its Subsidiaries (in connection with this
Agreement or otherwise) by any Lender or by one or more Subsidiaries or
Affiliates of such Lender and ODEC hereby authorizes each Lender to share any
information delivered to such Lender by ODEC and its

94

--------------------------------------------------------------------------------

 

Subsidiaries pursuant to this Agreement, or in connection with the decision of
such Lender to enter into this Agreement, to any such Subsidiary or Affiliate,
it being understood that any such Subsidiary or Affiliate receiving such
information shall be bound by the provisions of paragraph (b) of this Section as
if it were a Lender hereunder.  Such authorization shall survive the repayment
of the Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

(b)Confidentiality.  Each of the Administrative Agent, the Lenders and the
Issuing Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its and its Affiliates’ respective partners, directors, officers,
employees, agents, advisors and other representatives (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it or its Affiliates (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
paragraph, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to ODEC and its obligations, (g) with the
consent of ODEC or (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this paragraph or (y) becomes
available to the Administrative Agent, any Lender, any Issuing Lender or any of
their respective Affiliates on a nonconfidential basis from a source other than
ODEC; provided, that, in the case of clause (b), (c) or (e), the Administrative
Agent, the applicable Lender or the applicable Issuing Lender, as applicable,
shall endeavor to give ODEC advance, if possible, or contemporaneous, if not,
notice of such disclosure, provided that the Administrative Agent, such Lender
or such Issuing Lender, as applicable, shall not be liable for its failure to do
so.  In addition, the Administrative Agent and the Lenders may disclose the
existence of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry and service
providers to the Administrative Agent and the Lenders in connection with the
administration of this Agreement, the other Loan Documents, and the Commitments.

For purposes of this paragraph, “Information” means all information received
from ODEC or any of its Subsidiaries relating to ODEC or any of its Subsidiaries
or any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any Issuing Lender on a
nonconfidential basis prior to disclosure by ODEC or any of its Subsidiaries,
provided, that in the case of information received from ODEC or any of its
Subsidiaries after the date hereof, such information is clearly identified at
the time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

95

--------------------------------------------------------------------------------

 

Section 9.13USA PATRIOT Act.  Each Lender subject to the Patriot Act hereby
notifies ODEC that pursuant to the requirements of the Patriot Act, it is
required to obtain, verify and record information that identifies ODEC, which
information includes the name and address of ODEC and other information that
will allow such Lender to identify ODEC in accordance with the Patriot Act.

Section 9.14No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), ODEC acknowledges and agrees that:  (a) (i) the arranging and other
services regarding this Agreement provided by the Administrative Agent, the
other Agents, the Lead Arrangers, the Lenders and the Issuing Lenders are
arm’s-length commercial transactions between ODEC and its Affiliates, on the one
hand, and the Administrative Agent, the other Agents, the Lead Arrangers, the
Lenders and the Issuing Lenders, on the other hand, (ii) ODEC has consulted its
own legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate and (iii) ODEC is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (b) (i) each of the Administrative Agent, the
other Agents, the Lead Arrangers, the Lenders and the Issuing Lenders is and has
been acting solely as a principal and has not been, is not, and will not be
acting as an advisor, agent or fiduciary for ODEC or any of its Affiliates, or
any other person, and (ii) none of the Administrative Agent, the other Agents,
the Lead Arrangers, the Lenders or the Issuing Lenders has any obligation to
ODEC or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (c) the Administrative Agent, the other Agents, the Lead
Arrangers, the Lenders, the Issuing Lenders and their respective Affiliates may
be engaged in a broad range of transactions that involve interests that differ
from those of ODEC and its Affiliates and none of the Administrative Agent, the
other Agents, the Lead Arrangers, the Lenders or the Issuing Lenders has any
obligation to disclose any of such interests to ODEC or any of its
Affiliates.  To the fullest extent permitted by law, ODEC hereby waives and
releases any claims that it may have against the Administrative Agent, the other
Agents, the Lead Arrangers, the Lenders and the Issuing Lenders with respect to
any breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transactions contemplated hereby.

Section 9.15Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any parties thereto,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b)the effects of any Bail-in Action on any such liability, including, if
applicable:

96

--------------------------------------------------------------------------------

 

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)the variation of the terms of such liability  in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

[Signature Pages to Follow on Next Page]

97

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

OLD DOMINION ELECTRIC COOPERATIVE

By:/s/ Robert L. Kees

Name: Robert L. Kees

Title: Senior Vice President and Chief Financial Officer




[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------

 

LENDERS:

WELLS FARGO BANK, NATIONAL ASSOCIATION, individually, as a Lender, as an Issuing
Lender, as Swingline Lender and as Administrative Agent

By:/s/ Patrick Hennessey

Name:  Patrick Hennessey

Title: Senior Vice President




[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------

 

COBANK, ACB, as Syndication Agent and a Lender

By:/s/ Mike Rehmer

Name: Mike Rehmer

Title:  Vice President




[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------

 

BANK OF AMERICA, NATIONAL ASSOCIATION, as Documentation Agent and a Lender

By:/s/ Stephanie Pendleton

Name: Stephanie Pendleton

Title:  Senior Vice President

 

[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------

 

National Rural Utilities Cooperative Finance Corporation, as Lender

By:/s/ Paula Z. Kramp

Name: Paula Z. Kramp

Title:  Assistant Secretary Treasurer

 

[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------

 

PNC Bank, National Association

By:/s/ Nancy Rosal Bonnell

Name: Nancy Rosal Bonnell

Title:  Senior Vice President

 

[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A., as a Departing Lender

By:/s/ Heather Talbott

Name: Heather Talbott

Title:  Executive Director

 

 

 

 

[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------

 

Schedule I
To First Amended and Restated Credit Agreement

 

 

Lender

 

 

 

Commitment

 

CoBank, ACB

 

$150,000,000.00

 

Wells Fargo Bank, National Association

 

$100,000,000.00

 

Bank of America, National Association

 

$100,000,000.00

 

National Rural Utilities Cooperative Finance Corporation

 

$75,000,000.00

 

PNC Bank, National Association

 

$75,000,000.00

Total

 

$500,000,000.00

 

 

 

--------------------------------------------------------------------------------

 

Schedule 2.04(a)

 

Existing Letters of Credit

 

 

Alias

Pricing Option

Type

Facility/Borrower

Current Amount

Effective Date

Actual Expiry

IS0166947U

Standby Letter of Credit

FIN

REVOLVER / OLD DOMINION ELECTRIC COOPERAT

5,000,000.00

9-May-14

9-May-18

IS0300845U

Standby Letter of Credit

PERM

REVOLVER / OLD DOMINION ELECTRIC COOPERAT

210,000.00

26-May-15

22-May-18

 

 

 

--------------------------------------------------------------------------------

 

Schedule 3.03

 

Governmental Approvals

 

 

Attached hereto is the Federal Energy Regulatory Commission Order in Docket No.
ES15-41-000, issued November 2, 2015.

 

No other Governmental Approvals are required in connection with this
Transaction.  

 

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 3.06

 

Disclosed Matters

 

None.

 

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 3.14

 

Wholesale Power Contracts

 

 

 

 

1.

Second Amended and Restated Wholesale Power Contract, dated as of January 1,
2009, by and between ODEC and Rappahannock Electric Cooperative.

 

 

2.

Second Amended and Restated Wholesale Power Contract, dated as of January 1,
2009, by and between ODEC and Shenandoah Valley Electric Cooperative.

 

 

3.

Second Amended and Restated Wholesale Power Contract, dated as of January 1,
2009, by and between ODEC and Delaware Electric Cooperative, Inc.

 

 

4.

Second Amended and Restated Wholesale Power Contract, dated as of January 1,
2009, by and between ODEC and Choptank Electric Cooperative, Inc.

 

 

5.

Second Amended and Restated Wholesale Power Contract, dated as of January 1,
2009, by and between ODEC and Southside Electric Cooperative.

 

 

6.

Second Amended and Restated Wholesale Power Contract, dated as of January 1,
2009, by and between ODEC and A&N Electric Cooperative.

 

 

7.

Second Amended and Restated Wholesale Power Contract, dated as of January 1,
2009, by and between ODEC and Mecklenburg Electric Cooperative.

 

 

8.

Second Amended and Restated Wholesale Power Contract, dated as of January 1,
2009, by and between ODEC and Prince George Electric Cooperative.

 

 

9.

Second Amended and Restated Wholesale Power Contract, dated as of January 1,
2009, by and between ODEC and Northern Neck Electric Cooperative.

 

 

10.

Second Amended and Restated Wholesale Power Contract, dated as of January 1,
2009, by and between ODEC and Community Electric Cooperative.

 

 

11.

Second Amended and Restated Wholesale Power Contract, dated as of January 1,
2009, by and between ODEC and BARC Electric Cooperative.

 

 

 

--------------------------------------------------------------------------------

 

Schedule 4.01(b)(i)

 

Indebtedness

 

Long-Term Secured Indebtedness

 

 

Outstanding Amount

(in thousands)

December 31, 2016

$260,000,000 principal amount of 2015 Series A Bonds due 2044 at an interest
rate of 4.46%

$260,000

$72,000,000 principal amount of 2015 Series B Bonds due 2053 at an interest rate
of 4.56%

$72,000

$50,000,000 principal amount of 2013 Series A Bonds due 2043 at an interest rate
of 4.21%

$50,000

$50,000,000 principal amount of 2013 Series B Bonds due 2043 at an interest rate
of 4.36%

$50,000

$90,000,000 principal amount of 2011 Series A Bonds due 2040 at an interest rate
of 4.83%

$72,000

$165,000,000 principal amount of 2011 Series B Bonds due 2040 at an interest
rate of 5.54%

$165,000

$95,000,000 principal amount of 2011 Series C Bonds due 2050 at an interest rate
of 5.54%

$80,750

$250,000,000 principal amount of 2003 Series A Bonds due 2028 at an interest
rate of 5.676%

$124,996

$300,000,000 principal amount of 2002 Series B Bonds due 2028 at an interest
rate of 6.21%

$150,000

The collateral for the Long Term Secured Indebtedness is the Indenture.

 

 

Short-Term Unsecured Indebtedness

 

ODEC’s only short-term unsecured Indebtedness outstanding is under the Credit
Agreement, dated November 21, 2011, as amended by the First Amendment to Credit
Agreement dated as of March 12, 2014. Less than $225 million Indebtedness is
outstanding under the Credit Agreement.

 

--------------------------------------------------------------------------------

 

Schedule 4.01(b)(ii)

 

Subsidiaries

 

None.

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

[Form of Assignment and Assumption]

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [the]
[each]1 [Insert name of Assignor identified in item 1 below] ([the] [each, an]
“Assignor”) and [the] [each]2 [Insert name of Assignee identified in item 2
below] ([the] [each, an] “Assignee”). [It is understood and agreed that the
rights and obligations of [the Assignors][the Assignees]3 hereunder are several
and not joint.]4 Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
supplemented, restated or otherwise modified from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the] [each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and the Assignee hereby
irrevocably purchases and assumes from [the Assignor][the respective Assignors],
subject to and in accordance with the Standard Terms and Conditions and the
Credit Agreement, as of the Effective Date inserted by the Administrative Agent
as contemplated below (i) all of the Assignor’s][the respective Assignors’]
rights and obligations in [its capacity as a Lender][their respective capacities
as Lenders] under the Credit Agreement and any other documents or instruments
delivered pursuant thereto to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
[the Assignor] [the respective Assignors] under the respective facilities
identified below (including any Letters of Credit and Swingline Loans included
in such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of [the
Assignor (in its capacity as a Lender)] [the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the Transactions governed thereby or
in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the] [any] Assignor to [the] [any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]

 

1 

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2 

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3 

Select as appropriate.

4 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

--------------------------------------------------------------------------------

Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the] [any] Assignor.

Assignor:



Assignee:



[Assignee is an [Affiliate] [Approved Fund] of [identify Lender]]

Borrower:

Old Dominion Electric Cooperative (“ODEC”)

Administrative Agent:

Wells Fargo Bank, National Association, as the Administrative Agent under the
Credit Agreement

Credit Agreement:

First Amended and Restated Credit Agreement dated as of March 3, 2017 among
ODEC, as Borrower, the Lenders party thereto, the Issuing Lenders party thereto,
and Wells Fargo Bank, National Association, as Administrative Agent and
Swingline Lender

Assigned Interest[s]:

Assignor[s]5

Assignee[s]6

Aggregate
Amount of
Commitment/
Loans for
all Lenders7

Amount of
Commitment/
Loans
Assigned8

Percentage
Assigned of
Commitment/
Loans8

CUISP Number

 

 

$

$

%

 

 

 

$

$

%

 

 

 

$

$

%

 

 

 

$

$

%

 

 

 

$

$

%

 

 

Trade Date:

9

 




 

5 

List each Assignor, as appropriate.

6 

List each Assignee, as appropriate.

7 

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

8 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

9 

To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.

2

--------------------------------------------------------------------------------

Effective Date: __________________________ _______, 20___ [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

ASSIGNOR[S]10

[NAME OF ASSIGNOR]

By:

Name:
Title

ASSIGNEE[S]11

[NAME OF ASSIGNEE]

By:

Name:
Title




 

10 

Add additional signature blocks as needed.

11 

Add additional signature blocks as needed.

3

--------------------------------------------------------------------------------

[Consented to and]12 Accepted:

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, an Issuing
Lender and Swingline Lender

By:

Name:
Title

[Consented to:]13

[___________________], as an Issuing Lender14

By:

Name:
Title

Consented to:

OLD DOMINION ELECTRIC COOPERATIVE15

By:

Name:
Title




 

12 

To be added only if consent of the Administrative Agent is required by the terms
of the Credit Agreement.

13 

To be added only if consent of the Issuing Lenders is required by the terms of
the Credit Agreement.

14 

Add additional signature blocks as needed for Issuing Lenders.

15 

To be added only if the consent of ODEC is required by the terms of the Credit
Agreement.

4

--------------------------------------------------------------------------------

EXHIBIT A

ANNEX 1

First Amended and Restated Credit Agreement dated as of March 3, 2017
among Old Dominion Electric Cooperative (“ODEC”), as Borrower, the Lenders party
thereto, the Issuing Lenders party thereto, and Wells Fargo Bank, National
Association, as Administrative Agent and Swingline Lender

STANDARD TERMS AND CONDITIONS
FOR ASSIGNMENT AND ASSUMPTION

Representations and Warranties.

Assignor. [The] [Each] Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of [the] [the relevant] Assigned Interest, (ii) [the]
such] Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is not a Defaulting
Lender; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of ODEC, any of its
Affiliates or any other Person obligated in respect of any Loan Document or (iv)
the performance or observance by ODEC, any of its Affiliates or any other Person
of any of their respective obligations under any Loan Document.

Assignee. The Assignee (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the] [the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.01 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the [the][such] Assigned
Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached to
the Assignment and Assumption is any documentation required to be delivered by
it pursuant to the terms of the

5

--------------------------------------------------------------------------------

Credit Agreement, duly completed and executed by [the] [such] Assignee; and (b)
agrees that (i) it will, independently and without reliance on the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

Payments. From and after the Effective Date, the Administrative Agent shall make
all payments in respect of [the] [each] Assigned Interest (including payments of
principal, interest, fees and other amounts) to [the] [the relevant] Assignor
for amounts which have accrued to but excluding the Effective Date and to
[the][the relevant] Assignee for amounts which have accrued from and after the
Effective Date. Notwithstanding the foregoing, the Administrative Agent shall
make all payments of interest, fees or other amounts paid or payable in kind
from and after the Effective Date to [the][the relevant] Assignee.

General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be
construed in accordance with and governed by the law of the State of New York.

6

--------------------------------------------------------------------------------

 

EXHIBIT B

 

[Form of Borrowing Request]

 

BORROWING REQUEST

 

Borrower Name: Old Dominion Electric Cooperative (“ODEC”)

Facility Number: ______________________________________

Type of Borrowing:

 

☐ Syndicated Loan ☐ Swingline Loan

 

Effective Date of Borrowing: ______________________________

 

The Borrowing Amount: __________________________________

 

Interest Rate Elected:

 

☐ LIBOR Rate Borrowing ☐ Base Rate Borrowing

 

Interest Rate Elections Period if LIBOR Rate Borrowing is chosen:

 

☐ 1-month LIBOR ☐ 2-month LIBOR

 

☐ 3-month LIBOR ☐ 6-month LIBOR

 

Wiring Instructions:

Bank Name _____________________________________________________

City, State _____________________________________________________

ABA No _____________________________________________________

Account No _____________________________________________________

Credit Account Name ____________________________________________________

Additional Instructions _____________________________________________________

 

Certification

 

Acting on behalf of ODEC, I hereby certify that as of the date below: (1) I am
duly authorized to make this certification and to request funds on the terms
specified herein; and (2) the conditions contained in Section 4.02 of the Credit
Agreement will be satisfied on the effective date of this Borrowing. I hereby
authorize the Administrative Agent, for and on behalf of ODEC, to process this
borrowing request and hereby acknowledge and agree that such terms shall be
binding upon ODEC under the provisions of the Credit Agreement governing this
advance.

 

 

 

 

 

--------------------------------------------------------------------------------

 

Certified By:

 

 

___________________________________Date: ______________________________

Name:

Title:

 

PLEASE FAX TO 704-590-2790________ ATTN: Syndication Agency Services_____

 

2

--------------------------------------------------------------------------------

 

EXHIBIT C

 

[Form of Interest Election Request]

INTEREST ELECTION

REQUEST

 

This form should only be used to continue or convert a rate on an existing
Borrowing

 

Borrower Name: Old Dominion Electric Cooperative (“ODEC”)

Loan Number: _____________________________________

Original Effective Date of Borrowing: ________________________

Effective Date of Interest Election: ___________________________

The Amount of Borrowing*: ________________________________

 

* If different options are being elected with respect to different portions of
the original Borrowing, indicate also the portion of the original Borrowing to
be allocated to this Interest Election Request.

 

Interest Rate Elected:

 

☐ LIBOR Rate Borrowing ☐ Base Rate Borrowing

 

Interest Rate Elections Period if LIBOR Rate Borrowing is chosen:

 

☐ 1-month LIBOR ☐ 2-month LIBOR

 

☐ 3-month LIBOR ☐ 6-month LIBOR

 

 

Certification

Acting on behalf of ODEC, I hereby certify that as of the date below I am duly
authorized to make this certification and to make the Interest Election Request
specified herein.  I agree, for and on behalf of ODEC, that the terms hereof
shall be binding upon ODEC under the provisions of the Credit Agreement.

 

Certified By:

 

______________________________ Date: _______________________________

Name:

Title:

 

PLEASE FAX TO 704-590-2790________ ATTN: Syndication Agency Services_____

 

C-1

--------------------------------------------------------------------------------

 

EXHIBIT D

 

 

[Form of Issuance Notice]

 

LETTER OF CREDIT ISSUANCE NOTICE

 

Reference is made to the First Amended and Restated Credit Agreement, dated as
of March 3, 2017 (as amended, supplemented, restated or otherwise modified from
time to time, the “Credit Agreement”), by and among OLD DOMINION ELECTRIC
COOPERATIVE, a Virginia utility aggregation cooperative (the “ODEC”), the
LENDERS party thereto, the ISSUING LENDERS party thereto, and Wells Fargo Bank,
national association, a national banking association, as Administrative Agent
and Swingline Lender. Capitalized terms used but not otherwise defined herein
have the meanings ascribed to them in the Credit Agreement.

 

Pursuant to Section 2.04 of the Credit Agreement, ODEC desires a Letter of
Credit to be issued in accordance with the terms and conditions of the Credit
Agreement on [__________] (the “Credit Date”) in an aggregate face amount of $
____________.

 

Attached hereto for such Letter of Credit is either (i) the verbatim text of
such proposed Letter of Credit, or (ii) a description of the proposed terms and
conditions of such Letter of Credit, including a precise description of any
documents to be presented by the beneficiary that, if presented by the
beneficiary prior to the expiration date of such Letter of Credit, would require
the Issuing Lender to make payment under such Letter of Credit, including, in
each case, the amount, the proposed date of such Letter of Credit, name and
address of the beneficiary and the expiration date, of such Letter of Credit.

 

Acting on behalf of ODEC, I hereby certify that as of the date below: (1) I am
duly authorized to make this certification and to request a Letter of Credit on
the terms specified herein; and (2) the conditions contained in Section 4.02 of
the Credit Agreement will be satisfied on the effective date of such Letter of
Credit. I hereby authorize the Administrative Agent, for and on behalf of ODEC,
to make this request for the Letter of Credit and hereby acknowledge and agree
that such terms shall be binding upon ODEC under the provisions of the Credit
Agreement governing this advance.

 

 

   Date: ____________________ OLD DOMINION ELECTRIC COOPERATIVE

 

 

 

By: ______________________________________

  Name:

  Title:

 

 

--------------------------------------------------------------------------------

 



EXHIBIT E

 

[Form of Note]

 

ODEC’s Taxpayer Identification No. _____________

 

PROMISSORY

NOTE

$[_______]   ____________, 20__

 

 

FOR VALUE RECEIVED, OLD DOMINION ELECTRIC COOPERATIVE, a Virginia utility
aggregation cooperative (“ODEC”), hereby promises to pay to [NAME OF LENDER]
(the “Lender”), at the offices of Wells Fargo Bank, National Association (the
“Administrative Agent”) located at 1525 West W.T. Harris Blvd. Mail
Code:  D1109-019, Charlotte, North Carolina (or at such other place or places as
the Administrative Agent may designate), the principal sum of [DOLLAR AMOUNT]
Dollars (or such lesser amount as shall equal the aggregate unpaid principal
amount of the [Syndicated] [Swingline]16 Loans made by the Lender to ODEC under
the Credit Agreement, as defined below), in lawful money of the United States of
America and in immediately available funds, on the dates and in the principal
amounts provided in the Credit Agreement, and to pay interest on the unpaid
principal amount of each such [Syndicated] [Swingline] Loan, at such office, in
like money and funds, for the period commencing on the date of such [Syndicated]
[Swingline] Loan until such [Syndicated] [Swingline] Loan shall be paid in full,
at the rates per annum and on the dates provided in the Credit Agreement.

 

The date, amount, Type, interest rate and duration of Interest Period (if
applicable) of each [Syndicated] [Swingline] Loan made by the Lender to ODEC,
and each payment made on account of the principal thereof, shall be recorded by
the Lender on its books and, prior to any transfer of this Promissory Note,
endorsed by the Lender on the schedule attached hereto or any continuation
thereof, provided that the failure of the Lender to make any such recordation or
endorsement shall not affect the obligations of ODEC to make a payment when due
of any amount owing under the Credit Agreement or hereunder in respect of the
[Syndicated] [Swingline] Loans made by the Lender.

 

This Promissory Note evidences [Syndicated] [Swingline] Loans made by the Lender
under the First Amended and Restated Credit Agreement dated as of March 3, 2017
(as amended, supplemented, restated or otherwise modified from time to time, the
“Credit Agreement”) among ODEC, the Lenders party thereto (including the
Lender), the Issuing Lenders party thereto, and Wells Fargo Bank, National
Association, a national banking association, as Administrative Agent and
Swingline Lender. Capitalized terms used but not otherwise defined in this
Promissory Note have the meanings ascribed to them in the Credit Agreement.

 

 

16 

Such Swingline Loans only applicable to the Swingline Lender as defined in the
Credit Agreement.

 

--------------------------------------------------------------------------------

 

The Credit Agreement provides for the acceleration of the maturity of this
Promissory

Note upon the occurrence of certain events and for prepayments of Loans upon the
terms and

conditions specified therein.

 

Except as permitted by Section 9.04 of the Credit Agreement, this Promissory
Note may not be assigned by the Lender to any other Person.

 

This Promissory Note shall be governed by, and construed in accordance with, the
law of the State of New York.

 

OLD DOMINION ELECTRIC COOPERATIVE

 

 

 

By: ____________________________

Name:

Title:




 

--------------------------------------------------------------------------------

 

SCHEDULE OF [SYNDICATED] [SWINGLINE] LOANS

 

This Promissory Note evidences [Syndicated] [Swingline] Loans made, continued or
converted under the Credit Agreement to ODEC, on the dates, in the principal
amounts, of the Types, bearing interest at the rates and having Interest Periods
(if applicable) of the durations set forth below, subject to the continuations,
conversions and payments and prepayments of principal set forth below:

 

Date

Principal Amount of Loan

Type of Loan

Interest Rate

Duration of Interest Period (if any)

Amount Paid, Prepaid, Continued or Converted

Notation Made by

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT F

 

[Form of Compliance Certificate]

 

COMPLIANCE CERTIFICATE

 

I, __________________ , the____________ of Old Dominion Electric Cooperative, a
Virginia utility aggregation cooperative (“ODEC”), and, as such, a Responsible
Officer of ODEC, DO HEREBY CERTIFY that:

 

(a) I have conducted a review of the First Amended and Restated Credit Agreement
dated as of March 3, 2017 (as amended, supplemented, restated or otherwise
modified from time to time, the “Credit Agreement”) among ODEC, the Lenders
party thereto, the Issuing Lenders party thereto, and Wells Fargo Bank, National
Association, a national banking association, as Administrative Agent and
Swingline Lender, the financial statements of ODEC and such other documents as I
have deemed necessary for this certification. Capitalized terms used but not
otherwise defined herein have the meanings ascribed to them in the Credit
Agreement. This Compliance Certificate is being delivered pursuant to Section
5.01(c) of the Credit Agreement.

 

(b) [No Default or Event of Default has occurred during the period beginning on
___________, 20[__] and ending on the date hereof.] [Attached hereto as Annex 1
is a detailed description of each Default or Event of Default that has occurred
during the period beginning on ___________, 20[__] and ending on the date
hereof, together with a description of any action taken or proposed to be taken
with respect thereto.]

 

(c) [Attached hereto as Schedule 1 are detailed calculations demonstrating
compliance with the covenants set forth in Section 6.05 of the Credit Agreement
as of the date hereof.]17

 

(d) The consolidating balance sheet and consolidated statements of revenue,
expenses and patronage capital for ODEC and its Subsidiaries present fairly in
all material respects the financial condition and results of operations of ODEC
and its Subsidiaries on a consolidating basis in accordance with GAAP
consistently applied, subject to the normal year-end audit adjustments and the
absence of footnotes.

 

WITNESS my hand this ____ day of ____________, 20__.

 

 

 

________________________________

Name:

Title:

 

 

17 

Section 6.05 calculations only to be provided with each annual certificate.

F-1

--------------------------------------------------------------------------------

 

EXHIBIT G

 

 

[Form of Competitive Loan Quote]

 

COMPETITIVE LOAN QUOTE

 

Reference is made to the First Amended and Restated Credit Agreement, dated as
of March 3, 2017 (as amended, supplemented, restated or otherwise modified from
time to time, the “Credit Agreement”), by and among OLD DOMINION ELECTRIC
COOPERATIVE, a Virginia utility aggregation cooperative (“ODEC”), the LENDERS
party thereto, the ISSUING LENDERS party thereto, and Wells Fargo Bank, national
association, a national banking association, as Administrative Agent and
Swingline Lender. Capitalized terms used but not otherwise defined herein have
the meanings ascribed to them in the Credit Agreement.

 

The lender designated herein (the “Lender”) hereby makes a Competitive Loan
Quote pursuant to Section 2.20 of the Credit Agreement and, in connection
therewith, sets forth below the information relating to such Borrowing (the
“Proposed Borrowing”) as required pursuant to the terms of the Credit Agreement:

 

(i) The name of the Lender is ______________. The contact information for the
Lender is as follows:

 

[Name]

[Address]

[Telephone]

[Facsimile]

 

(ii) The principal amount of the Proposed Borrowing is $ _________ .18

 

(iii) The Competitive Loan Rate or Rates at which the Lender is prepared to make
such Loan or Loans is/are as follows:

 

Loan Amount

Rate

Interest Period Beginning

Interest Period Ending

Duration

 

 

 

 

 

 

 

 

 

 

 

The Lender [does/does not] request a promissory note to evidence the Competitive

Loan.

 

 

 

18 

The principal amount shall be a minimum of $5,000,000 and in integral multiples
of $1,000,000 and may equal the

entire principal amount of the Competitive Loan Borrowing by ODEC.



 

--------------------------------------------------------------------------------

 

 

The Lender hereby acknowledges and agrees that should all or any portion of this
Competitive Loan Quote be accepted by ODEC, the Lender shall be the sole lender
of such Competitive Loan made by it and shall bear all financial risk and
obligations relating thereto.

 

 

Date: _________________________ [NAME OF LENDER]

 

 

 

By: ______________________________________

Name:

 

 

 

PLEASE FAX TO 704-590-2790________ ATTN: Syndication Agency Services_____

 

 

--------------------------------------------------------------------------------

 

EXHIBIT H

 

 

[Form of Competitive Loan Quote Request]

 

COMPETITIVE LOAN QUOTE REQUEST

 

Reference is made to the First Amended and Restated Credit Agreement, dated as
of March 3, 2017 (as amended, supplemented, restated or otherwise modified from
time to time, the “Credit Agreement”), by and among OLD DOMINION ELECTRIC
COOPERATIVE, a Virginia utility aggregation cooperative (“ODEC”), the LENDERS
party thereto, the ISSUING LENDERS party thereto, and Wells Fargo Bank, national
association, a national banking association, as Administrative Agent and
Swingline Lender. Capitalized terms used but not otherwise defined herein have
the meanings ascribed to them in the Credit Agreement.

 

ODEC hereby requests Competitive Loan Quotes under the Credit Agreement pursuant
to Section 2.20 thereof and, in connection therewith, sets forth below the
information relating to such proposed Borrowing (the “Proposed Borrowing”) as
required pursuant to the terms of the Credit Agreement:

 

(i) The funding date of the Proposed Borrowing is ____________ .

 

(ii) The aggregate amount of the Proposed Borrowing is ___________ .

 

(iii) The Proposed Borrowing will be a [LIBOR Competitive Loan] [Base Rate
Competitive Loan].

 

(iv) The requested Interest Period for the Proposed Borrowing is as follows:19

 

Start of Interest Period      End Date of Interest Period         Duration in
months

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

19 

Such interest period shall be 1, 2, 3 or 6 months

 

--------------------------------------------------------------------------------

 

 

 

Upon any acceptance of a Competitive Loan Quote by ODEC, the Administrative
Agent is hereby directed to disburse the proceeds of the Competitive Loan
comprising the Proposed Borrowing on the funding date therefor as set forth
below, whereupon the proceeds of such Competitive Loan shall be deemed received
by or for the benefit of ODEC.

 

 

Wiring Instructions:

 

Bank Name _____________________________________________________

City, State _____________________________________________________

ABA No _____________________________________________________

Account No _____________________________________________________

Credit Account Name _____________________________________________________

Additional Instructions _____________________________________________________

 

Certification

 

Acting on behalf of ODEC, I hereby certify that as of the date below: (1) I am
duly authorized to make this certification and to request funds on the terms
specified herein; and (2) the conditions contained in Section 4.02 of the Credit
Agreement will be satisfied on the effective date of the Proposed Borrowing. I
hereby authorize the Administrative Agent, for and on behalf of ODEC, to make
this Competitive Loan Quote Request.

 

Certified By:

 

 

___________________________________Date: ______________________________

Name:

Title:

 

PLEASE FAX TO 704-590-2790________ ATTN: Syndication Agency Services_____

 

 

--------------------------------------------------------------------------------

 

EXHIBIT I

 

 

[Form of Competitive Loan Note]

 

ODEC’s Taxpayer Identification No. _____________

 

COMPETITIVE LOAN NOTE

 

$ ______________     ____________, 20_

 

 

FOR VALUE RECEIVED, OLD DOMINION ELECTRIC COOPERATIVE, a Virginia utility
aggregation cooperative (“ODEC”), hereby promises to pay to [NAME OF LENDER]
(the “Lender”), at the offices of Wells Fargo Bank, National Association (the
“Administrative Agent”) located at 1525 West W.T. Harris Blvd. Mail
Code:  D1109-019, Charlotte, North Carolina  (or at such other place or places
as the Administrative Agent may designate), the principal sum of [DOLLAR AMOUNT]
Dollars, in lawful money of the United States of America and in immediately
available funds, on the date provided in the Credit Agreement, and to pay
interest on such principal sum, at such office, in like money and funds, for the
period commencing on the date hereof until such principal sum shall be paid in
full, at the rate per annum and on the dates provided in the Credit Agreement.

 

The date, amount, interest rate and maturity date of the Competitive Loan made
by the Lender to ODEC and evidenced by this Promissory Note, and each payment
made on account of the principal thereof, shall be recorded by the Lender on its
books and, prior to any transfer of this Promissory Note, endorsed by the Lender
on the schedule attached hereto or any continuation thereof, provided that the
failure of the Lender to make any such recordation or endorsement shall not
affect the obligations of ODEC to make a payment when due of any amount owing
under the Credit Agreement or hereunder in respect of such Competitive Loan.

 

This Promissory Note evidences a Competitive Loan made by the Lender under the
First Amended and Restated Credit Agreement dated as of March 3, 2017 (as
amended, supplemented, restated or otherwise modified from time to time, the
“Credit Agreement”) among ODEC, the Lenders party thereto (including the
Lender), the Issuing Lenders party thereto, and Wells Fargo Bank, National
Association, a national banking association, as Administrative Agent and
Swingline Lender. Capitalized terms used but not otherwise defined in this
Promissory Note have the meanings ascribed to them in the Credit Agreement.

 

The Credit Agreement provides for the acceleration of the maturity of this
Promissory Note upon the occurrence of certain events and for prepayment of this
Promissory Note upon the terms and conditions specified therein.

 

Except as permitted by Section 9.04 of the Credit Agreement, this Promissory
Note may not be assigned by the Lender to any other Person.

 

I-1

--------------------------------------------------------------------------------

 

This Promissory Note shall be governed by, and construed in accordance with, the
law of the State of New York.

 

OLD DOMINION ELECTRIC COOPERATIVE

 

 

 

By _____________________________

Name

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

COMPETITIVE LOAN

 

 

Date

Amount of Competitive Loan

Type of Competitive Loan

Interest Rate

Amount of Principal Repaid

Maturity Date

Notation Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT J

 

 

[Form of Notice of Requested Commitment Increase]

 

NOTICE OF REQUESTED COMMITMENT INCREASE

 

Reference is made to the First Amended and Restated Credit Agreement, dated as
of March 3, 2017 (as amended, supplemented, restated or otherwise modified from
time to time, the “Credit Agreement”), by and among OLD DOMINION ELECTRIC
COOPERATIVE, a Virginia utility aggregation cooperative (“ODEC”), the LENDERS
party thereto, the ISSUING LENDERS party thereto, and Wells Fargo Bank, national
association, a national banking association, as Administrative Agent and
Swingline Lender. Capitalized terms used but not otherwise defined herein have
the meanings ascribed to them in the Credit Agreement.

 

ODEC hereby requests a Commitment Increase under the Credit Agreement pursuant
to Section 2.21(a) thereof and, in connection therewith, sets forth below the
information relating to such requested Commitment Increase (the “Requested
Commitment Increase”) as required pursuant to the terms of the Credit Agreement:

 

(i) The requested date of the Requested Commitment Increase is _____________.

 

(ii) The aggregate amount of the Requested Commitment Increase is
____________.20

 

Certification

 

Acting on behalf of ODEC, I hereby certify that as of the date below no Default
or Event of Default has occurred and is continuing.

 

Certified By:

 

 

___________________________________Date: ______________________________

Name:

Title:

 

 

PLEASE FAX TO 704-590-2790________ ATTN: Syndication Agency Services_____

 

 

 

20 

Such amount shall not exceed $150,000,000 in the aggregate with other previous
Notices of Requested

Commitment Increase, and shall be in minimum increments of $25,000,000.



 

--------------------------------------------------------------------------------

 

EXHIBIT K

 

[Form of Notice of Commitment Termination]

 

NOTICE OF COMMITMENT TERMINATION

 

Reference is made to the First Amended and Restated Credit Agreement, dated as
of March 3, 2017 (as amended, supplemented, restated or otherwise modified from
time to time, the “Credit Agreement”), by and among OLD DOMINION ELECTRIC
COOPERATIVE, a Virginia utility aggregation cooperative (“ODEC”), the LENDERS
party thereto, the ISSUING LENDERS party thereto, and Wells Fargo Bank, national
association, a national banking association, as Administrative Agent and
Swingline Lender. Capitalized terms used but not otherwise defined herein have
the meanings ascribed to them in the Credit Agreement.

 

ODEC hereby gives notice of a Commitment Termination under the Credit Agreement
pursuant to Section 2.22) thereof and, in connection therewith, sets forth below
the information relating to such Commitment Termination (the “Commitment
Termination”) as required pursuant to the terms of the Credit Agreement:

 

(i) The Noticed Lender is ____________________________________________.

 

[Choose all that apply][Such Lender has requested compensation under Section
2.13.][ODEC has been required to make payments on account of such Lender under
Section 2.15.][Such Lender is a Defaulting Lender.]

 

(ii) The requested date of the Commitment Termination is ______________.21

 

(iii) The amount of the Commitment Termination is ___________________.

 

(iv) The amount of the Commitment Termination which ODEC requests be reallocated
to the Commitments of other Lenders is: ___________________.

 

(v) The amount of Loans of the Noticed Lender which ODEC requests beallocated to
other Lenders is: ______________________________________________.

 

(vi) The amount of Fronting Exposure of the Noticed Lender which ODECrequests be
allocated to other Lenders is: ___________________________________.

 

Certification

 

Acting on behalf of ODEC, I hereby certify that as of the date below, I am duly
authorized

to make this certification and to give notice of a Commitment Termination on the
terms specified herein. I hereby authorize the Administrative Agent, for and on
behalf of ODEC, to make this Commitment Termination.

 

21 

Such date shall be at least 10 days from the date of delivery of this Notice of
Commitment Termination.

 

--------------------------------------------------------------------------------

 

 

[Add if a reallocation of Loans or Fronting Exposure is requested:] [Acting on
behalf of ODEC, I hereby certify that as of the date below, (1) the conditions
contained in Section 4.02 of the Credit Agreement are satisfied and (2) the
reallocation described in clause (iv) above will not cause the aggregate
Revolving Credit Exposure of any other Lender to exceed such Lender’s
Commitment.]

 

Certified By:

 

 

___________________________________Date: ______________________________

Name:

Title:

 

 

PLEASE FAX TO 704-590-2790________ ATTN: Syndication Agency Services_____

 

 

--------------------------------------------------------------------------------

 

EXHIBIT L-1

[FORM OF U.S. TAX COMPLIANCE CERTIFICATE]

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the First Amended and Restated Credit Agreement
dated as of March 3, 2017 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among OLD DOMINION ELECTRIC COOPERATIVE,
a Virginia utility aggregation cooperative (“ODEC”), the LENDERS party thereto,
the ISSUING LENDERS party thereto, and Wells Fargo Bank, national association, a
national banking association, as Administrative Agent and Swingline Lender.

Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a “10 percent shareholder”
of ODEC within the meaning of Section 871(h)(3)(B) of the Code and (iv) it is
not a controlled foreign corporation related to ODEC as described in Section
881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and ODEC with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as
applicable.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform ODEC and the Administrative Agent, and (2) the undersigned
shall have at all times furnished ODEC and the Administrative Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

By:

Name:

Title:

Date: ________ __, 20[__]

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT L-2

[FORM OF U.S. TAX COMPLIANCE CERTIFICATE]

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the First Amended and Restated Credit Agreement
dated as of March 3, 2017 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among OLD DOMINION ELECTRIC COOPERATIVE,
a Virginia utility aggregation cooperative (“ODEC”), the LENDERS party thereto,
the ISSUING LENDERS party thereto, and Wells Fargo Bank, national association, a
national banking association, as Administrative Agent and Swingline Lender.

Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a “10 percent shareholder” of ODEC within the meaning of Section
871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign corporation
related to ODEC as described in Section881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

By:

Name:

Title:

Date: ________ __, 20[__]

 

--------------------------------------------------------------------------------

 

EXHIBIT L-3

[FORM OF U.S. TAX COMPLIANCE CERTIFICATE]

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the First Amended and Restated Credit Agreement
dated as of March 3, 2017 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among OLD DOMINION ELECTRIC COOPERATIVE,
a Virginia utility aggregation cooperative (“ODEC”), the LENDERS party thereto,
the ISSUING LENDERS party thereto, and Wells Fargo Bank, national association, a
national banking association, as Administrative Agent and Swingline Lender.

Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a “10 percent shareholder” of ODEC
within the meaning of Section 871(h)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to ODEC as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

By:

Name:

Title:

Date: ________ __, 20[__]

 

 

--------------------------------------------------------------------------------

 

EXHIBIT L-4

[FORM OF U.S. TAX COMPLIANCE CERTIFICATE]

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the First Amended and Restated Credit Agreement
dated as of March 3, 2017 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among OLD DOMINION ELECTRIC COOPERATIVE,
a Virginia utility aggregation cooperative (“ODEC”), the LENDERS party thereto,
the ISSUING LENDERS party thereto, and Wells Fargo Bank, national association, a
national banking association, as Administrative Agent and Swingline Lender.

Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a “10 percent shareholder” of ODEC within the
meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to ODEC as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and ODEC with IRS Form
W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E, as applicable or (ii) an IRS Form W-8IMY accompanied by
an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform ODEC and the Administrative Agent, and (2) the undersigned
shall have at all times furnished ODEC and the Administrative Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

By:

Name:

Title:

Date: ________ __, 20[__]

 